        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 1 of 174




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             §     Chapter 11
                                                                       §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                           §     Case No. 20-33233 (DRJ)
                                                                       §
                                       Debtors.                        §     (Jointly Administered)
                                                                       §
                                                                       §     Re: Docket No. __

                     ORDER (I) APPROVING THE ADEQUACY OF
                  THE DISCLOSURE STATEMENT, (II) APPROVING
              THE SOLICITATION PROCEDURES WITH RESPECT TO
           CONFIRMATION OF THE DEBTORS’ PROPOSED CHAPTER 11
         PLAN, (III) APPROVING THE FORMS OF BALLOTS AND NOTICES IN
       CONNECTION THEREWITH, (IV) APPROVING THE RIGHTS OFFERING
       PROCEDURES AND RELATED MATERIALS, (V) SCHEDULING CERTAIN
      DATES WITH RESPECT THERETO, AND (VI) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), pursuant to sections 105, 363,

502, 1123(a), 1124, 1125, 1126, and 1128 of the Bankruptcy Code, Bankruptcy Rules 2002, 3016,

3017, 3018, 3020, and 9006, and Bankruptcy Local Rules 2002-1 and 3016-1: (a) approving the

adequacy of the Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of

Chesapeake Energy Corporation and its Debtor Affiliates, substantially in the form attached to

this Order (the “Disclosure Statement”); (b) approving the Solicitation Procedures;

(c) approving the Ballots; (d) approving the Solicitation Packages; (e) approving the Cover Letter;

(f) approving the Confirmation Hearing Notice; (g) approving the Non-Voting Status Notices;


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 2 of 174




(h) approving the Plan Supplement Notice; (i) approving the Assumption Notice and Rejection

Notice; (j) approving the Rights Offering Procedures; and (k) approving certain dates and

deadlines related to confirmation of the Plan; this Court having jurisdiction over this matter

pursuant to 28 U.S.C. § 1334; and that this Court may enter a final order consistent with Article III

of the United States Constitution; and this Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the relief requested in the Motion is in the best interests of the Debtors’ Estates, their

creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the

Motion and opportunity for a hearing on the Motion were appropriate under the circumstances and

no other notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

        1.      The Motion is granted as provided herein.

I.      Approval of the Disclosure Statement.

        2.      The Disclosure Statement, attached hereto as Exhibit 1, is approved as containing

adequate information within the meaning of section 1125 of the Bankruptcy Code.

        3.      The Disclosure Statement (including all applicable exhibits thereto) provides

holders of Claims and Interests, and other parties in interest with sufficient notice of the injunction,

exculpation, and release provisions contained in Article VIII of the Plan, in satisfaction of the

requirements of Bankruptcy Rules 2002(c)(3) and 3016(b) and (c).




                                                   2
      Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 3 of 174




II.     Approval of the Procedures, Materials, and Timeline for Soliciting Votes on and
        Confirming the Plan.

        A.     Approval of the Solicitation Procedures.

        4.     The Debtors are authorized to solicit, receive, and tabulate votes to accept the Plan

in accordance with the Solicitation Procedures attached hereto as Exhibit 2, which are hereby

approved in their entirety.

        B.     Approval of Certain Dates and Deadlines with Respect to the Plan and
               Disclosure Statement.

        5.     The following dates are hereby established (subject to modification as necessary

with the consent of the Required Plan Sponsors and the DIP Agent) with respect to the solicitation

of votes to accept the Plan, voting on the Plan, and confirming the Plan:

Event                                    Date
Voting Record Date                       October 8, 2020
Solicitation Mailing Deadline            October 23, 2020 (or as soon as reasonably practicable
                                         thereafter)
Publication Deadline                     Nine (9) business days following the entry of the Order
                                         (or as soon as reasonably practicable thereafter)
Plan Supplement Filing Deadline          November 16, 2020
Voting Deadline                          November 23, 2020 at 11:59 p.m. (prevailing Central
                                         Time)
Confirmation Objection Deadline          November 23, 2020 at 5:00 p.m. (prevailing Central
                                         Time)
Deadline to File Voting Report           December 1, 2020 at 5:00 p.m. (prevailing Central
                                         Time)
Confirmation Hearing Date                December 7, 2020 or such other date as may be
                                         scheduled by the Court

        6.     The Second Lien Notes Trustee and the Unsecured Notes Trustee are directed to

provide the Solicitation Agent with lists of the registered holders of Second Lien Notes and

General Unsecured Notes, respectively, reflecting the principal amount of Second Lien Notes and

General Unsecured Notes held as of the Voting Record Date as soon as practicable, but no later

than five (5) Business Days following the Voting Record Date.



                                                 3
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 4 of 174




        C.       Approval of the Form and Distribution of Solicitation Packages to Parties
                 Entitled to Vote on the Plan.

        7.       The Solicitation Packages to be transmitted on or before the Solicitation Mailing

Deadline, or as soon as reasonably practicable thereafter, to those holders of Claims entitled to

vote on the Plan as of the Voting Record Date, shall include the following, the form of each of

which is hereby approved:

                 a.       this Order (excluding the schedules hereto, except as set forth below);

                 b.       the Disclosure Statement attached hereto as Exhibit 1;

                 c.       the Solicitation Procedures attached hereto as Exhibit 2;

                 d.       the applicable form of Ballot, in substantially the form of the Ballots
                          attached hereto as Exhibits 3A, 3B, 3C, 3D, 3E and 3G;

                 e.       a cover letter, in substantially the form attached hereto as Exhibit 4
                          describing the contents of the Solicitation Package and urging the holders
                          of Claims in each of the Voting Classes to vote to accept the Plan;

                 f.       the Confirmation Hearing Notice in substantially the form attached hereto
                          as Exhibit 8; and

                 g.       a pre-addressed, postage pre-paid reply envelope. 3

        8.       The Debtors shall distribute Solicitation Packages to all holders of Claims entitled

to vote on the Plan on or before the Solicitation Mailing Deadline, or as soon as reasonably

practicable thereafter. Such service shall satisfy the requirements of the Bankruptcy Code, the

Bankruptcy Rules, and the Bankruptcy Local Rules.

        9.       The Debtors are authorized, but not directed or required, to distribute the Plan, the

Disclosure Statement, and this Order to holders of Claims entitled to vote on the Plan in electronic

format (i.e., on a CD-ROM or flash drive) only. Any party that receives materials in electronic


3
    The Debtors will provide pre-addressed, postage pre-paid reply envelopes only to those holders who receive
    Ballots directly from the Debtors and shall not be responsible for ensuring individual Beneficial Holders receive
    pre-addressed, postage pre-paid reply envelopes from their respective Nominees.



                                                         4
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 5 of 174




format, but would prefer to receive materials in paper format, may contact the Solicitation Agent

and request paper copies of the materials previously received in electronic format (to be provided

at the Debtors’ expense). Only the Ballots, the Solicitation Procedures, the Cover Letter, and the

Confirmation Hearing Notice will be provided in paper form. On or before the Solicitation Mailing

Deadline, the Debtors shall provide (a) complete Solicitation Packages (other than Ballots) to the

U.S. Trustee, and (b) the Order (in electronic format) and the Confirmation Hearing Notice to all

parties on the 2002 List as of the Voting Record Date.

       10.     The Solicitation Agent is authorized to assist the Debtors in: (a) distributing the

Solicitation Packages; (b) receiving, tabulating, and reporting on Ballots cast to accept or reject

the Plan by holders of Claims against in the Debtors; (c) responding to inquiries from holders of

Claims and Interests and other parties in interest relating to the Disclosure Statement, the Plan, the

Solicitation Packages (including the Ballots), and all other related documents and matters related

thereto, including the procedures and requirements for voting to accept or reject the Plan and for

objecting to the Plan or the adequacy of the Disclosure Statement; (d) soliciting votes on the Plan;

and (e) if necessary, contacting creditors or interest holders regarding the Plan and/ or the

Disclosure Statement.

       11.     The Solicitation Agent is also authorized to accept Ballots via electronic online

transmission solely through an online balloting portal on the Debtors’ case website as set forth in

the Solicitation Procedures. The encrypted ballot data and audit trail created by such electronic

submission shall become part of the record of any Ballot submitted in this manner and the

creditor’s electronic signature will be deemed to be immediately legally valid and effective.




                                                  5
      Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 6 of 174




        D.     Approval of the Form of Notices to Non-Voting Classes.

        12.    Except to the extent the Debtors determine otherwise in consultation with the

Required Plan Sponsors and the DIP Agent, the Debtors are not required to provide Solicitation

Packages to holders of Claims or Interests in Non-Voting Classes, as such holders are not entitled

to vote on the Plan. Instead, on or before the Solicitation Mailing Deadline, or as soon as

reasonably practicable thereafter, the Solicitation Agent shall mail (first-class postage prepaid) a

Non-Voting Status Notice in lieu of Solicitation Packages, the form of each of which is approved,

to those parties, outlined below, who are not entitled to vote on the Plan:

 Class(es)        Status                                    Treatment
 1, 2             Unimpaired—Deemed to Accept               Holders of Claims that are deemed to
                                                            accept the Plan are not entitled to vote.
                                                            As such, holders of such Claims will
                                                            receive a notice, substantially in the
                                                            form attached to the Order as
                                                            Exhibit 5, in lieu of a Solicitation
                                                            Package.

 10               Impaired—Deemed to Reject                 Holders of Interests that are deemed to
                                                            reject the Plan are not entitled to vote.
                                                            As such, holders of such Interests will
                                                            receive a notice, substantially in the
                                                            form attached to the Order as
                                                            Exhibits 6 and 6A, 6B, and 6C (as
                                                            applicable) in lieu of a Solicitation
                                                            Package.

 N/A              Disputed Claims                           Holders of Claims that are subject to a
                                                            pending objection by the Debtors are
                                                            not entitled to vote the disputed
                                                            portion of their Claim. As such,
                                                            holders of such Claims will receive a
                                                            notice, substantially in the form
                                                            attached to the Order as Exhibit 7
                                                            (which notice shall be served together
                                                            with such objection).




                                                 6
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 7 of 174




       13.     The Debtors are not required to mail Solicitation Packages, other solicitation

materials, or a Non-Voting Status Notice to: (a) holders of Claims that have already been paid in

full during the Chapter 11 Cases; (b) any party to whom the notice of this motion was sent but was

subsequently returned as undeliverable without a forwarding address; or (c) holders of Class 8

Intercompany Claims and Class 9 Intercompany Interests.

       E.      Approval of the Confirmation Hearing Notice.

       14.     The Confirmation Hearing Notice, substantially in the form attached hereto as

Exhibit 8, which shall be filed by the Debtors and served upon parties in interest in these Chapter

11 Cases by October 23, 2020 (or as soon as reasonably practicable thereafter) and published in a

format modified for publication one time no later than nine (9) business days after the entry of

this Order, or as soon as reasonably practicable thereafter, in the New York Times, the

Oklahoman, the Houston Chronicle, the Billings Gazette, the Casper Star-Tribune, the

Philadelphia Inquirer, and The Advocate constitutes adequate and sufficient notice of the hearing

to consider approval of the Plan, the manner in which a copy of the Plan and Disclosure Statement

can be obtained, and the time fixed for filing objections thereto, in satisfaction of the requirements

of the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy

Local Rules.




                                                  7
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 8 of 174




       F.      Approval of the Procedures for Filing Objections to the Plan.

       15.     Objections to the Plan will not be considered by the Court unless such objections

are timely filed in accordance with this Order. Specifically, all objections to confirmation of the

Plan or requests for modifications to the Plan, if any, must: (a) be in writing; (b) conform to the

Bankruptcy Rules and the Bankruptcy Local Rules; (c) state, with particularity, the legal and

factual basis for the objection and, if practicable, a proposed modification to the Plan (or related

materials) that would resolve such objection; and (d) be filed with the Court by November

23, 2020 at 5:00 p.m. (prevailing Central Time).

       G.      Approval of Notice of Filing of the Plan Supplement.

       16.     The Debtors are authorized to send notice of the filing of the Plan Supplement to

parties in interest, substantially in the form attached hereto as Exhibit 9, within the time periods

specified in the Plan. Notwithstanding the foregoing, the Debtors may amend the documents

contained in, and exhibits to, the Plan Supplement through the Effective Date in accordance with

the Plan.

       H.      Approval of Notices to Contract and Lease Counterparties.

       17.     The Debtors are authorized to mail a notice of assumption (and any corresponding

Cure Claims) or rejection of any Executory Contracts or Unexpired Leases, in the forms attached

hereto as Exhibit 10 and Exhibit 11, respectively, to the applicable counterparties to Executory

Contracts and Unexpired Leases that will be assumed or rejected pursuant to the Plan, within the

time periods specified in the Plan.

       I.      Non-Substantive Modifications.

       18.     The Debtors are authorized to make non-substantive or immaterial changes to the

Disclosure Statement, the Plan, the Solicitation Package, and related documents without further

order of the Court, including changes to correct typographical and grammatical errors, and to make


                                                 8
       Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 9 of 174




conforming changes among the Disclosure Statement, the Plan, and related documents (including

the appendices thereto) where, in the Debtors’ reasonable discretion, doing so would better

facilitate the Plan solicitation process. Subject to the foregoing, the Debtors are authorized to

solicit, receive, and tabulate votes to accept or reject the Plan in accordance with this Order,

without further order of the Court.

III.     Approval of the Rights Offering Procedures.

         19.   The Rights Offering Procedures attached hereto as Exhibit 12 are approved.

         20.   The Subscription Forms attached hereto as Exhibits 13A, 13B, and 13C are

approved.

         21.   The Debtors may modify the Rights Offering Procedures or adopt any additional

detailed procedures, consistent with the provisions of the Rights Offering Procedures, to effectuate

the Rights Offering and to issue the Rights Offering Shares.

         22.   The following dates and deadlines regarding the Rights Offering are hereby

established, subject to the right of the Debtors to modify the following dates:

               a.      FLLO Record Date: 4:00 p.m. Central Time on November 23, 2020, as
                       the record date for determining holders of FLLO Term Loan Facility Claims
                       entitled to participate in the applicable Rights Offering (the “FLLO Record
                       Date”);

               b.      Second Lien Record Date: 4:00 p.m. Central Time on November 23,
                       2020, as the record date for determining holders of Second Lien Notes
                       Claims entitled to participate in the applicable Rights Offering (the “Second
                       Lien Record Date”);

               c.      Subscription Commencement Date:              October 23, 2020, as the
                       commencement of the Rights Offering;

               d.      Subscription Expiration Deadline: 4:00 p.m. Central Time on November
                       23, 2020, as the deadline for Rights Offering Participants to subscribe to the
                       Rights Offering Shares (as defined in the Rights Offering Procedures); and

               e.      Subscription Funding Deadline (only for non-Backstop Parties): 4:00 p.m.
                       Central Time on November 24, 2020, as the deadline for Rights Offering


                                                 9
      Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 10 of 174




                       Participants that are not Backstop Parties to deliver the aggregate Purchase
                       Price (as defined in the Rights Offering Procedures).

IV.     Miscellaneous.

        23.    The Debtors’ rights are reserved to modify the Plan without further order of the

Court in accordance with Article X of the Plan, including the right to withdraw the Plan as to an

individual Debtor at any time before the Confirmation Date.

        24.    Nothing in this Order shall be construed as a waiver of the right of the Debtors or

any other party in interest, as applicable, to object to a proof of claim after the Voting Record Date.

        25.    All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        26.    Notice of the Motion as provided therein shall be deemed good and sufficient and

the requirements of the Bankruptcy Local Rules are satisfied by such notice.

        27.    Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of

this Order shall be immediately effective and enforceable upon its entry.

        28.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        29.    This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020
                                                    DAVID R. JONES
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                  10
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 11 of 174




                               Exhibit 1

                          Disclosure Statement

                           [Filed separately.]
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 12 of 174




                               Exhibit 2

                         Solicitation Procedures
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 13 of 174




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
                                                                      §
 In re:                                                               §      Chapter 11
                                                                      §
 CHESAPEAKE ENERGY CORPORATION, et al.,11                             §      Case No. 20-33233 (DRJ)
                                                                      §
                                      Debtors.                        §      (Jointly Administered)
                                                                      §

                                     SOLICITATION PROCEDURES

        PLEASE TAKE NOTICE THAT on [●], 2020, the United States Bankruptcy Court for
the Southern District of Texas (the “Court”) entered an order [Docket No. [●]]
(the “Disclosure Statement Order”), (a) approving the adequacy of the Disclosure Statement for
the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and Its Debtor
Affiliates (the “Disclosure Statement”), (b) approving these solicitation procedures
(the “Solicitation Procedures”) with respect to confirmation of the Joint Chapter 11 Plan of
Reorganization of Chesapeake Energy Corporation and Its Debtor Affiliates (the “Plan”), 12
(c) approving the forms of ballots and notices in connection therewith, (d) scheduling certain dates
with respect thereto, and (e) granting related relief.

          A.      The Voting Record Date

       The Court has established October 8, 2020 as the record date to determine which Claims
and Interests in Classes 3, 4, 5, 6, and 7 are entitled to vote to accept or reject the Plan
(the “Voting Record Date”).

          B.      The Voting Deadline.

        The Court has established November 23, 2020 at 11:59 p.m. (prevailing Central Time) as
the voting deadline (the “Voting Deadline”) for the Plan. The Debtors may extend the Voting
Deadline, with the consent of the Required Plan Sponsors and the DIP Agent, without further
notice or order of the Court. To be counted as votes to accept or reject the Plan, all ballots
(“Ballots”) must be properly executed, completed, and delivered pursuant those instructions set
forth on the applicable Ballot so that they are actually received in any case, no later than the Voting
Deadline by Epiq Corporate Restructuring, LLC (the “Solicitation Agent”). Delivery of a Ballot
to the Solicitation Agent by e-mail, facsimile, or other electronic means shall not be valid with the

11   A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
     claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
     Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
     Western Avenue, Oklahoma City, Oklahoma 73118.

12
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Plan.
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 14 of 174




following exceptions: (i) Ballots submitted by voters who are not Beneficial Holders of Second
Lien Notes or Unsecured Notes Claims through the online balloting portal on the Debtors’ case
website maintained by the Solicitation Agent (“E-Ballot”), 13 and (ii) master ballots (the “Master
Ballots”) submitted by brokers, banks, or other nominees holding the Second Lien Notes Claims
or the Unsecured Notes Claims on behalf of the underlying Beneficial Holders (the “Nominees”) 14
via e-mail to tabulation@epiqglobal.com.

        To have their votes to accept or reject the Plan counted, Beneficial Holders must properly
submit their vote to the appropriate Nominee, in sufficient time so that such Nominee can verify,
tabulate, and include such Ballots in a master ballot and timely return such master ballot, so that it
is actually received no later than the Voting Deadline by the Solicitation Agent. In the case of the
Beneficial Holders of the Second Lien Notes Claims or Unsecured Notes who hold their position
through a Nominee, such Beneficial Holders will be instructed to comply with the return
instructions provided by such Nominee. 15

         C.       Voting For Claims Filed After the Voting Record Date.

       To the extent a holder of a Claim validly files a Proof of Claim after the Voting Record
Date but on or prior to the Claims Bar Date, the Solicitation Agent shall send to such holder the
appropriate Solicitation Package, including a Ballot if applicable; provided that the forgoing shall
not extend the Voting Deadline for holders of Claims who file Proofs of Claim after the Voting
Record Date. If the Solicitation Agent previously provided such holder of a Claim with a Ballot
on account of a scheduled claim or previous Proof of Claim, the Solicitation Agent shall update
such creditor’s voting amount, but shall not be obligated to send a new Ballot. 16

         D.       Form, Content, and Manner of Notices.

                  1.       The Solicitation Package.

       The       following    materials             shall       constitute     the      solicitation       package
(the “Solicitation Package”):

                           a.       the Disclosure Statement Order (excluding schedules);




13
     For the avoidance of doubt, votes submitted through E-Ballot and votes submitted by Nominees (as defined
     herein) via e-mail shall be the only electronic votes accepted by the Solicitation Agent.

14
     The defined term “Nominee” shall include each Nominee’s agents, including mailing agents.

15
     A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose Claims or Interests have not
     been satisfied prior to the Voting Record Date pursuant to Court order or otherwise, as reflected in the records
     maintained by the Nominees holding through the respective indenture trustee or transfer agent (as applicable).
16
     For the avoidance of doubt, the provisions of this paragraph shall also apply to the extent that a holder of an
     Interest files a proof of such interest after the Voting Record Date but before the Voting Deadline.



                                                            4
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 15 of 174




                           b.       the approved Disclosure Statement (annexed as Exhibit 1 to the
                                    Disclosure Statement Order) and the schedules thereto, including
                                    the Plan;

                           c.       these Solicitation Procedures (annexed as Exhibit 2 to the
                                    Disclosure Statement Order);

                           d.       the applicable form of Ballot, in substantially the form of the Ballots
                                    annexed as Exhibits 3A, 3B, 3C, 3D, 3E, and 3G to the Disclosure
                                    Statement Order;

                           e.       a cover letter, in substantially the form annexed as Exhibit 4 to the
                                    Disclosure Statement Order, describing the contents of the
                                    Solicitation Package and urging the holders of Claims and Interests
                                    in each of the Voting Classes to vote to accept the Plan;

                           f.       the Notice of Hearing to Consider Confirmation of the Chapter 11
                                    Plan Filed by the Debtors and Related Voting and Objection
                                    Deadlines, in substantially the form annexed as Exhibit 8 to the
                                    Disclosure Statement Order (the “Confirmation Hearing Notice”);

                           g.       a pre-addressed, postage pre-paid reply envelope; 17 and

                           h.       any additional documents that the Court has ordered to be made
                                    available to holders of Claims and Interests in the Voting Classes.

                  2.       Distribution of the Solicitation Packages.

       The Solicitation Package shall provide the Plan, the Disclosure Statement, and the
Disclosure Statement Order (without schedules) in electronic format (i.e., CD-ROM or flash drive
format), and all other contents of the Solicitation Package, including Ballots and the Solicitation
Procedures, shall be provided in paper format. Any party that receives the materials in electronic
format but would prefer paper format may contact the Solicitation Agent and request paper copies
of the corresponding materials previously received in electronic format (to be provided at the
Debtors’ expense) by: (a) writing to Chesapeake Energy Corporation c/o Epiq Corporate
Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (b) calling
(855) 907-2082 (toll free) or +1 (503) 520-4448 (international) and requesting to speak with a
member of the Solicitation Group; or (c) mail tabulation@epiqglobal.com and referencing
“Chesapeake” in the subject line.

       The Debtors shall serve, or cause to be served, all of the materials in the Solicitation
Package (excluding the Ballots and the Cover Letter) on the U.S. Trustee and all parties who have
requested service of papers in this case pursuant to Bankruptcy Rule 2002 and Bankruptcy Local

17
     The Debtors will provide pre-addressed, postage pre-paid reply envelopes only to those holders who receive
     Ballots directly from the Debtors and shall not be responsible for ensuring individual Beneficial Holders receive
     pre-addressed, postage pre-paid reply envelopes from their respective Nominees.



                                                          5
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 16 of 174




Rule 2002-1 as of the Voting Record Date. In addition, the Debtors shall mail, or cause to be
mailed, the Solicitation Package to all holders of Claims in the Voting Classes who are entitled to
vote, as described in section D below on October 23, 2020 (or as reasonably practicable thereafter).

        To avoid duplication and reduce expenses, the Debtors will use commercially reasonable
efforts to ensure that any holder of a Claim or Interest who has filed duplicative Proofs of Claim
or proofs of Interest against a Debtor (whether against the same or multiple Debtors) that are
classified under the Plan in the same Voting Class receives no more than one Solicitation Package
(and, therefore, one Ballot) on account of such Claims or Interest and with respect to that Class as
against that Debtor.
                  3.     Non-Voting Status Notices for Unimpaired Classes and Classes Deemed to
                         Reject the Plan.

                           a.       Holders of Claims and Interests that are not classified in accordance
                                    with section 1123(a)(1) of the Bankruptcy Code or who are not
                                    entitled to vote because they are Unimpaired or otherwise presumed
                                    to accept the Plan under section 1126(f) of the Bankruptcy Code will
                                    receive only the Notice of Non-Voting Status to Holders of
                                    Unimpaired Claims Conclusively Presumed to Accept the Plan,
                                    substantially in the form annexed as Exhibit 5 to the Disclosure
                                    Statement Order. Such notice will instruct these holders as to how
                                    they may obtain copies of the documents contained in the
                                    Solicitation Package (excluding Ballots), as well as how they may
                                    opt out of the third-party release provided by the Plan
                                    (the “Third-Party Release”).

                           b.       Holders of Claims and Interests who are not entitled to vote because
                                    they are deemed to reject the Plan under section 1126(g) of the
                                    Bankruptcy Code will receive the Notice of Non-Voting Status to
                                    Holders of Impaired Interests Conclusively Presumed to Reject the
                                    Plan, substantially in the form annexed as Exhibits 6 and 6A, 6B,
                                    and 6C to the Disclosure Statement Order. Such notice will instruct
                                    these holders as to how they may obtain copies of the documents
                                    contained in the Solicitation Package (excluding Ballots), as well as
                                    how they may opt out of the Third-Party Release. 18



18
     Holders of Claims and Interests who hold such Claims and Interests directly (collectively, the “Direct Holders”)
     will receive an Opt-Out Form for Holders of Impaired Interests Conclusively Presumed to Reject The Plan,
     substantially in the form annexed as Exhibit 6A to the Disclosure Statement Order. Holders of Class 10 Existing
     Equity Interests who hold such Interests through a broker, bank, or other nominee (collectively, the “Beneficial
     Equity Holders”) will receive from such broker, bank, or other nominee, or such firm’s agent (each of the
     foregoing, an “Equity Nominee”) an Opt-Out Form for Holders of Impaired Interests Deemed To Reject The
     Plan, substantially in the form annexed as Exhibit 6B to the Disclosure Statement Order. The Equity Nominees
     for Class 10 Existing Equity Interests will receive the Master Form for Optional Release Opt-Out for Class 10
     Existing Equity Interests, substantially in the form annexed as Exhibit 6C to the Disclosure Statement Order.



                                                          6
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 17 of 174




                      c.      Holders of Claims that are subject to a pending objection by the
                              Debtors are not entitled to vote the disputed portion of their claims
                              and will receive the Non-Voting Status Notice With Respect to
                              Disputed Claims, substantially in the form annexed as Exhibit 7 to
                              the Disclosure Statement Order. Such notice will instruct these
                              holders as to how they may obtain copies of the documents
                              contained in the Solicitation Package (excluding Ballots), as well as
                              how they may opt out of the Third-Party Release.

       E.    Voting and Tabulation Procedures.

               1.     Holders of Claims and Interests Entitled to Vote.

       Only the following holders of Claims or Interests in the Voting Classes shall be entitled to
vote with regard to such Claims or Interests:

                      a.      Holders of Claims who, on or before the Voting Deadline, have
                              timely filed a Proof of Claim that (i) has not been expunged,
                              disallowed, disqualified, withdrawn, or superseded prior to the
                              Voting Deadline and (ii) is not the subject of a pending objection,
                              other than a “reduce and allow” objection, filed by the Debtors with
                              the Court at least seven days prior to the Voting Deadline, pending
                              a Resolution Event as provided herein; provided that a holder of a
                              Claim that is the subject of a pending objection on a “reduce and
                              allow” basis shall be entitled to vote such Claim in the reduced
                              amount contained in such objection absent a further order of the
                              Court;

                      b.      Holders of Existing Interests as of the Voting Record Date;

                      c.      Holders of Claims that are listed in the Schedules; provided that
                              Claims that are scheduled as contingent, unliquidated, or disputed
                              (excluding such scheduled disputed, contingent, or unliquidated
                              Claims that have been paid or superseded by a timely Filed Proof of
                              Claim) shall be disallowed for voting purposes (unless the
                              applicable Claims Bar Date has not yet expired, in which case such
                              scheduled claims would be allowed to vote in the amount of $1.00);

                      d.      Holders whose Claims arise (i) pursuant to an agreement or
                              settlement with the Debtors, as reflected in a document filed with
                              the Court, (ii) in an order entered by the Court, or (iii) in a document
                              executed by the Debtors pursuant to authority granted by the Court,
                              in each case regardless of whether a Proof of Claim has been filed;

                      e.      Holders of any Disputed Claim or Interest that has been temporarily
                              allowed to vote on the Plan pursuant to Bankruptcy Rule 3018; and




                                                 7
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 18 of 174




                      f.      the assignee of any Claim or Interest that was transferred on or
                              before the Voting Record Date by any Entity described in
                              subparagraphs (a) through (d) above; provided that such transfer or
                              assignment has been fully effectuated pursuant to the procedures set
                              forth in Bankruptcy Rule 3001(e) and such transfer is reflected on
                              the Claims Register on the Voting Record Date.

               2.     Establishing Claim Amounts for Voting Purposes

        Revolving Credit Facility Claims. The Claims amount of Revolving Credit Facility
Claims for voting purposes only will be established based on the amount of the applicable positions
held by such Revolving Credit Facility Claim holder, as of the Voting Record Date, as evidenced
by the applicable records provided by the Revolving Credit Facility Administrative Agent in
electronic Microsoft Excel format to the Debtors or the Solicitation Agent no later than five (5)
Business Days following the Voting Record Date.

        FLLO Term Loan Facility Claims. The Claims amount of FLLO Term Loan Facility
Claims for voting purposes only will be established based on the amount of the applicable positions
held by such FLLO Term Loan Facility Claim holder, as of the Voting Record Date, as evidenced
by the applicable records provided by the FLLO Term Loan Facility Administrative Agent in
electronic Microsoft Excel format to the Debtors or the Solicitation Agent no later than five
(5) Business Days following the Voting Record Date.

        Second Lien Notes Claims. The Claims amounts of Second Lien Notes Claims for voting
purposes only will be established by reference to (a) the Debtors’ applicable books and records
and (b) the list of record holders maintained by the Second Lien Notes Trustee reflected in the
securities position report(s) from DTC or other applicable depository firm, dated as of the Voting
Record Date, which shall be provided by the Second Lien Notes Trustee to the Debtors or the
Solicitation Agent no later than five (5) Business Days following the Voting Record Date.

        Unsecured Notes Claims. The Claims amounts of Unsecured Notes Claims for voting
purposes only will be established by reference to (a) the Debtors’ applicable books and records
and (b) the list of record holders maintained by the Unsecured Notes Trustee reflected in the
securities position report(s) from DTC or other applicable depository firm, dated as of the Voting
Record Date, which shall be provided by the Unsecured Notes Trustee to the Debtors or the
Solicitation Agent no later than five (5) Business Days following the Voting Record Date.

       General Unsecured Claims. Each holder of a General Unsecured Claim that is not a
Unsecured Notes Claim as of the Voting Record Date shall be entitled to vote the amount of its
Claim established in accordance with the procedures set forth below for Filed and Scheduled
Claims.

        Filed and Scheduled Claims. The Claim amount established herein shall control for
voting purposes only and shall not constitute the Allowed amount of any Claim. Moreover, any
amounts filled in on Ballots by the Debtors through the Solicitation Agent, as applicable, are not
binding for purposes of allowance and distribution. In tabulating votes, the following hierarchy
shall be used to determine the amount of the Claim associated with each claimant’s vote:


                                                8
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 19 of 174




              a.   the Claim amount (i) settled and/or agreed upon by the Debtors, as
                   reflected in a document filed with the Court, (ii) set forth in an order
                   of the Court, (iii) set forth in a document executed by the Debtors
                   pursuant to authority granted by the Court, or (iv) set forth in
                   e-mailed instructions from the Debtors’ counsel to the Solicitation
                   Agent with the applicable voter copied;

             b.    the Claim amount Allowed (temporarily or otherwise) pursuant to a
                   Resolution Event under section C.3(d) of these Solicitation
                   Procedures;

             c.    the Claim amount contained in a Proof of Claim that has been timely
                   filed by the applicable Claims Bar Date (or deemed timely filed by
                   the Court under applicable law), except for any amounts asserted on
                   account of any interest accrued after the Petition Date; provided that
                   any Ballot cast by a holder of a Claim who timely files a Proof of
                   Claim in respect of (i) a contingent Claim or a Claim in a
                   wholly-unliquidated or unknown amount (based on a reasonable
                   review by the Debtors and/or the Solicitation Agent) that is not the
                   subject of an objection will count toward satisfying the numerosity
                   requirement of section 1126(c) of the Bankruptcy Code and will
                   count as a Ballot for a Claim in the amount of $1.00 solely for the
                   purposes of satisfying the dollar amount provisions of section
                   1126(c) of the Bankruptcy Code, and (ii) a partially liquidated and
                   partially unliquidated Claim will be Allowed for voting purposes
                   only in the liquidated amount; provided, further, that to the extent the
                   Claim amount contained in the Proof of Claim is different from the
                   Claim amount set forth in a document filed with the Court as
                   referenced in subparagraph (a) above, the Claim amount in the
                   document filed with the Court shall supersede the Claim amount set
                   forth on the respective Proof of Claim for voting purposes; provided,
                   further, that any Claim filed in an amount denominated by a currency
                   other than USD will vote at $1.00;

             d.    the Claim amount listed in the Schedules (to the extent such Claim is
                   not superseded by a timely filed Proof of Claim); provided that such
                   Claim is not scheduled as contingent, disputed, or unliquidated
                   and/or has not been paid; provided, further, that if the applicable
                   Claims Bar Date has not expired prior to the Voting Record Date, a
                   Claim listed in the Schedules as contingent, disputed, or unliquidated
                   shall vote at $1.00;

             e.    Proofs of Claim filed for $0.00 are not entitled to vote;

             f.    notwithstanding anything to the contrary contained herein, any
                   creditor who has filed or purchased duplicate Claims within the same
                   voting Class shall be provided with only one Solicitation Package


                                       9
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 20 of 174




                    and one Ballot for voting a single Claim in such Class, regardless of
                    whether the Debtors have objected to such duplicate Claims;

             g.     if a Proof of Claim has been amended by a later Proof of Claim that
                    is filed on or prior to the Voting Record Date, the later-filed
                    amending Claim shall be entitled to vote in a manner consistent with
                    these Solicitation Procedures, and the earlier-filed Claim shall be
                    disallowed for voting purposes, regardless of whether the Debtors
                    have objected to such amended Claim. Except as otherwise ordered
                    by the Court, any amendments to Proofs of Claim after the Voting
                    Record Date shall not be considered for purposes of these Solicitation
                    Procedures; and

             h.     in the absence of any of the foregoing, such Claim shall be disallowed
                    for voting purposes.

        3.    Resolution of Disputed Claims for Voting Purposes; Resolution Event.

              a.    Absent a further order of the Court, the holder of a Claim in a Voting
                    Class that is the subject of a pending objection by the Debtors on a
                    “reduce and allow” basis that is filed with the Court on or prior to
                    seven days before the Voting Deadline shall be entitled to vote such
                    Claim in the reduced amount contained in such objection.

              b.    If a Claim in a Voting Class is subject to an objection by the Debtors
                    other than a “reduce and allow” objection that is filed with the Court
                    on or prior to seven days before the Voting Deadline: (i) the Debtors
                    shall cause the applicable holder to be served with a Disputed Claim
                    Notice substantially in the form annexed as Exhibit 7 to the
                    Disclosure Statement Order (which notice shall be served together
                    with such objection); and (ii) the applicable holder shall not be
                    entitled to vote to accept or reject the Plan on account of such Claim
                    unless a Resolution Event (as defined herein) occurs as provided
                    herein.

              c.    If a Claim in a Voting Class is subject to an objection by the Debtors
                    other than a “reduce and allow” objection that is filed with the Court
                    less than seven days prior to the Voting Deadline, the applicable
                    Claim shall be deemed temporarily allowed for voting purposes only,
                    without further action by the holder of such Claim and without
                    further order of the Court, unless the Court orders otherwise.

              d.    A “Resolution Event” means the occurrence of one or more of the
                    following events no later than two Business Days prior to the
                    Voting Deadline:




                                      10
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 21 of 174




                             i.       an order of the Court is entered allowing such Claim
                                      pursuant to section 502(b) of the Bankruptcy Code, after
                                      notice and a hearing;

                           ii.        an order of the Court is entered temporarily allowing such
                                      Claim for voting purposes only pursuant to Bankruptcy Rule
                                      3018(a), after notice and a hearing;

                           iii.       a stipulation or other agreement is executed between the
                                      holder of such Claim and the Debtors resolving the objection
                                      and allowing such Claim in an agreed upon amount; or

                           iv.        the Debtors’ pending objection is voluntarily withdrawn by
                                      the objecting party.

                     e.      No later than two Business Days following the occurrence of a
                             Resolution Event, the Debtors shall cause the Solicitation Agent to
                             distribute via email, hand delivery, or overnight courier service a
                             Solicitation Package to the relevant holder to the extent such holder
                             has not already received a Solicitation Package containing a Ballot
                             that reflects the outcome of the Resolution Event.

              4.      Tabulation of Ballots.

        The following voting procedures and standard assumptions shall be used in tabulating
Ballots, subject to the Debtors’ right to waive any of the below specified requirements for
completion and submission of Ballots so long as such requirement is not otherwise required by the
Bankruptcy Code, Bankruptcy Rules, or Bankruptcy Local Rules:

                      a.       except as otherwise provided in the Solicitation Procedures, unless
                               the Ballot being furnished is timely submitted and actually received
                               by the Solicitation Agent on or prior to the Voting Deadline (as the
                               same may be extended by the Debtors with the consent of the
                               Required Plan Sponsors and the DIP Agent), the Debtors shall reject
                               such Ballot as invalid and, therefore, shall not count it in connection
                               with Confirmation of the Plan;

                      b.       the Debtors will file with the Court, by no later than four Business
                               Days prior to the Confirmation Hearing, a voting report
                               (the “Voting Report”). The Voting Report shall, among other
                               things, delineate every Ballot that does not conform to the voting
                               instructions or that contains any form of irregularity including, but
                               not limited to, those Ballots that are late or (in whole or in material
                               part) illegible, unidentifiable, lacking signatures or lacking
                               necessary information, sent by improper means, or damaged
                               (collectively, in each case, the “Irregular Ballots”). The Voting
                               Report shall indicate the Debtors’ intentions with regard to each
                               Irregular Ballot;

                                                 11
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 22 of 174




                          c.       the method of delivery of Ballots to be sent to the Solicitation Agent
                                   is at the election and risk of each holder, and except as otherwise
                                   provided, a Ballot will be deemed delivered only when the
                                   Solicitation Agent actually receives the executed Ballot;

                          d.       an executed Ballot is required to be submitted by the Entity
                                   submitting such Ballot. Delivery of a Ballot to the Solicitation
                                   Agent by facsimile, or any electronic means other than as expressly
                                   approved by the Statement Order or these Solicitation Procedures
                                   will not be valid; 19

                          e.       no Ballot should be sent to the Debtors, the Debtors’ agents (other
                                   than the Solicitation Agent), the Debtors’ financial or legal advisors,
                                   and if so sent will not be counted;

                          f.       if multiple Ballots are received from the same holder with respect to
                                   the same Claim or Interest prior to the Voting Deadline, the last
                                   properly executed Ballot timely received will be deemed to reflect
                                   that voter’s intent and will supersede and revoke any prior received
                                   Ballot;

                          g.       holders must vote all of their Claims or Interests within a particular
                                   Class either to accept or reject the Plan and may not split any votes.
                                   Accordingly, a Ballot that partially rejects and partially accepts the
                                   Plan will not be counted. Further, to the extent there are multiple
                                   Claims or Interests within the same Class, the applicable Debtor
                                   may, in its discretion, aggregate the Claims or Interests of any
                                   particular holder within a Class for the purpose of counting votes;

                          h.       a person signing a Ballot in its capacity as a trustee, executor,
                                   administrator, guardian, attorney in fact, officer of a corporation, or
                                   otherwise acting in a fiduciary or representative capacity of a holder
                                   of Claims or Interests should indicate such capacity when signing;

                          i.       the Debtors, subject to a contrary order of the Court in consultation
                                   with the Required Plan Sponsors and the DIP Agent, may waive any
                                   defects or irregularities as to any particular Irregular Ballot at any
                                   time, either before or after the close of voting, and any such waivers
                                   will be documented in the Voting Report;

                          j.       neither the Debtors, nor any other Entity, will be under any duty to
                                   provide notification of defects or irregularities with respect to
                                   delivered Ballots other than as provided in the Voting Report, nor

19
     For the avoidance of doubt, a Ballot may be submitted via the online electronic ballot portal and, solely for
     Nominees, via electronic mail to the Solicitation Agent at tabulation@epiqglobal.com with a reference to
     “Chesapeake Master Ballot” in the subject line.



                                                       12
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 23 of 174




                    will any of them incur any liability for failure to provide such
                    notification; unless waived or as ordered by the Court, any defects
                    or irregularities in connection with deliveries of Ballots must be
                    cured prior to the Voting Deadline or such Ballots will not be
                    counted;

              k.    any Class that contains Claims or Interests entitled to vote but for
                    which no votes are returned shall be deemed to have accepted the
                    Plan;

              l.    in the event a designation of lack of good faith is requested by a
                    party in interest under section 1126(e) of the Bankruptcy Code, the
                    Court will determine whether any vote to accept and/or reject the
                    Plan cast with respect to that Claim or Interest will be counted for
                    purposes of determining whether the Plan has been accepted and/or
                    rejected;

              m.    subject to any order of the Court, the Debtors reserve the right to
                    reject any and all Ballots not in proper form, the acceptance of
                    which, in the opinion of the Debtors in consultation with the
                    Required Plan Sponsors and the DIP Agent, would not be in
                    accordance with the provisions of the Bankruptcy Code or the
                    Bankruptcy Rules; provided that any such rejections will be
                    documented in the Voting Report;

              n.    if a Claim has been estimated or otherwise Allowed only for voting
                    purposes by order of the Court, such Claim shall be temporarily
                    Allowed in the amount so estimated or Allowed by the Court for
                    voting purposes only, and not for purposes of allowance or
                    distribution;

              o.    if an objection to a Claim is filed, such Claim shall be treated in
                    accordance with the procedures set forth herein;

              p.    the following Ballots shall not be counted in determining the
                    acceptance or rejection of the Plan: (i) any Ballot that is illegible or
                    contains insufficient information to permit the identification of the
                    holder of such Claim or Interest; (ii) any Ballot cast by any Entity
                    that does not hold a Claim or Interest in a Voting Class; (iii) any
                    Ballot cast for a Claim scheduled as unliquidated, contingent, or
                    disputed for which no Proof of Claim was timely filed by the Voting
                    Record Date (unless the applicable bar date has not yet passed, in
                    which case such Claim or Interest shall be entitled to vote in the
                    amount of $1.00); (iv) any unsigned Ballot or Ballot lacking an
                    original signature (for the avoidance of doubt, a Ballot submitted via
                    the Solicitation Agent online balloting portal shall be deemed an
                    original signature); (v) any Ballot not marked to accept or reject the


                                      13
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 24 of 174




                             Plan or marked both to accept and reject the Plan; (vi) any Ballot
                             submitted by any Entity not entitled to vote pursuant to the
                             procedures described herein; and (vii) any Ballot submitted by
                             improper means;

                     q.      after the Voting Deadline, no Ballot may be withdrawn or modified
                             without the prior written consent of the Debtors and the Required
                             Plan Sponsors and the DIP Agent;

                     r.      the Debtors are authorized to enter into stipulations with the holder
                             of any Claim or Interest agreeing to the amount of a Claim or Interest
                             for voting purposes;

                     s.      where any portion of a single Claim or Interest has been transferred
                             to a transferee, all holders of any portion of such single Claim or
                             Interest may be (i) treated as a single creditor for purposes of the
                             numerosity requirements in section 1126(c) of the Bankruptcy Code
                             (and for the other voting and solicitation procedures set forth
                             herein), and (ii) required to vote every portion of such Claim or
                             Interest collectively to accept or reject the Plan. In the event that
                             (i) a Ballot, (ii) a group of Ballots within a Voting Class received
                             from a single creditor, or (iii) a group of Ballots received from the
                             various holders of multiple portions of a single Claim or Interest
                             partially reject and partially accept the Plan, such Ballots may not
                             be counted in the Debtors’ discretion; and

                     t.      for purposes of the numerosity requirement of section 1126(c) of the
                             Bankruptcy Code, separate Claims or Interests held by a single
                             creditor in a particular Class will be aggregated and treated as if such
                             creditor held one Claim or Interest in such Class, and all votes
                             related to such Claim or Interest will be treated as a single vote to
                             accept or reject the Plan; provided, however, that if separate
                             affiliated entities, including any funds or accounts that are advised
                             or managed by the same entity or by affiliated entities, hold Claims
                             or Interests in a particular Class, these Claims or Interests will not
                             be aggregated and will not be treated as if such creditor held one
                             Claim or Interest in such Class, and the vote of each affiliated entity
                             or managed fund or account will be counted separately as a vote to
                             accept or reject the Plan.

              5.     Tabulation of Master Ballots.

       These rules will apply with respect to the tabulation of Master Ballots cast by Nominees
for Beneficial Holders of certain Second Lien Notes Claims and Unsecured Notes Claims:

                          a. the Solicitation Agent shall distribute or cause to be distributed
                             through a Nominee or its agent the appropriate number of copies of


                                               14
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 25 of 174




                                    Ballots to each Beneficial Holder (a “Beneficial Holder Ballot”) of
                                    a Second Lien Notes Claims and Unsecured Notes Claim as of the
                                    Voting Record Date;

                                b. Nominees identified by the Solicitation Agent as Entities through
                                   which Beneficial Holders hold their Claims or Interests will be
                                   provided with (i) Solicitation Packages for each Beneficial Holder
                                   represented by the Nominee as of the Voting Record Date, which
                                   will contain, among other things, a Beneficial Holder Ballot for each
                                   Beneficial Holder, and (ii) a Master Ballot;

                                c. any Nominee that is a holder of record with respect to a Second Lien
                                   Notes Claim or Unsecured Notes Claim shall vote on behalf of
                                   Beneficial Holders of such Claims or Interests by: (i) immediately,
                                   and in any event within five Business Days after its receipt of the
                                   Solicitation Packages, distributing the Solicitation Packages,
                                   including Beneficial Holder Ballots, it receives from the Solicitation
                                   Agent to all such Beneficial Holders; 20 (ii) providing such
                                   Beneficial Holders with a return address or other means of returning
                                   the completed Beneficial Holder Ballots; (iii) compiling and
                                   validating the votes and other relevant information of all such
                                   Beneficial Holders on the Master Ballot; and (iv) transmitting the
                                   Master Ballot to the Solicitation Agent on or before the Voting
                                   Deadline;

                                d. any Beneficial Holder holding a Second Lien Notes Claims or
                                   Unsecured Notes Claim as a record holder in its own name shall vote
                                   on the Plan by completing and signing a Ballot or Master Ballot and
                                   returning it directly to the Solicitation Agent on or before the Voting
                                   Deadline;

                                e. any Beneficial Holder Ballot returned to a Nominee by a Beneficial
                                   Holder shall not be counted for purposes of accepting or rejecting
                                   the Plan until such Nominee properly completes and delivers to the
                                   Solicitation Agent a Master Ballot that reflects the vote of such
                                   Beneficial Holders on or before the Voting Deadline or otherwise
                                   validates the Beneficial Holder Ballot in a manner acceptable to the
                                   Solicitation Agent. Nominees shall retain all Beneficial Holder



20
     Solicitation Packages may be sent in paper format or via electronic transmission in accordance with the customary
     requirements of each Nominee. Each Nominee will then distribute the Solicitation Packages, as appropriate, in
     accordance with their customary practices and obtain votes to accept or to reject the Plan also in accordance with
     their customary practices. If it is the Nominee’s customary and accepted practice to submit a “voting instruction
     form” to the Beneficial Holders for the purpose of recording the Beneficial Holder’s vote, the Nominee will be
     authorized to send the voting instruction form in lieu of, or in addition to, a Beneficial Holder Ballot.



                                                          15
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 26 of 174




                    Ballots returned by Beneficial Holders for a period of one year after
                    the Effective Date of the Plan;

                 f. if a Beneficial Holder holds a Second Lien Notes Claim or
                    Unsecured Notes Claim through more than one Nominee or through
                    multiple accounts, such Beneficial Holder may receive more than
                    one Beneficial Holder Ballot and each such Beneficial Holder
                    should execute a separate Beneficial Holder Ballot for each block of
                    Second Lien Notes Claims or Unsecured Notes Claims that it holds
                    through any Nominee and must return each such Beneficial Holder
                    Ballot to the appropriate Nominee;

                 g. votes cast by Beneficial Holders through a Master Ballot submitted
                    by a Nominee (or its agent) will be applied against the positions held
                    by such Nominee in the securities as of the Voting Record Date, as
                    evidenced by the record and depository listings. Votes submitted by
                    a Nominee (or its agent) will not be counted in excess of the Record
                    Amount of such securities held by such Nominee; provided that the
                    Solicitation Agent may adjust such record amount to reflect the
                    amount in accordance with subparagraph (d) below;

                 h. if conflicting votes or “over-votes” are submitted by a Nominee, the
                    Debtors will use reasonable efforts to reconcile discrepancies with
                    the Nominee;

                 i. if over-votes on a Master Ballot are not reconciled prior to the
                    preparation of the Voting Report, the Debtors shall apply the votes
                    to accept and to reject the Plan in the same proportion as the votes
                    to accept and to reject the Plan submitted on the Master Ballot that
                    contained the over-vote, but only to the extent of the Nominee’s
                    position, as of the Voting Record Date, of certain Second Lien Notes
                    Claims or Unsecured Notes Claims;

                 j. for the purposes of tabulating votes, each Beneficial Holder shall be
                    deemed (regardless of whether such holder includes interest in the
                    amount counted on its Ballot) to have voted only the principal
                    amount of its position in the applicable Second Lien Notes Claims
                    or Unsecured Notes Claims; and

                 k. a single Nominee may complete and deliver to the Solicitation
                    Agent multiple Master Ballots. Votes reflected on multiple Master
                    Ballots will be counted, except to the extent that they are duplicative
                    of other Master Ballots. If two or more Master Ballots are
                    inconsistent, the last-dated valid Master Ballot received prior to the
                    Voting Deadline will, to the extent of such inconsistency, supersede
                    and revoke any prior dated Master Ballot.




                                       16
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 27 of 174




               F.     Amendments to the Plan and Solicitation Procedures.

        The Debtors with the consent of the Required Plan Sponsors and the DIP Agent reserve
the right to make non-substantive or immaterial changes to the Disclosure Statement, Plan, Ballots,
Confirmation Hearing Notice, and related documents, without further order of the Court,
including, without limitation, changes to correct typographical and grammatical errors, if any, and
to make conforming changes among the Disclosure Statement, the Plan, and any other materials
in the Solicitation Package before their distribution.



                           [Remainder of page intentionally left blank]




                                                17
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 28 of 174




                                 Exhibit 3A

             Form of Ballot for Revolving Credit Facility Claims
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 29 of 174



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                            §
    In re:                                                                  §       Chapter 11
                                                                            §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                §       Case No. 20-33233 (DRJ)
                                                                            §
                                          Debtors.                          §       (Jointly Administered)
                                                                            §

                              BALLOT FOR VOTING TO ACCEPT OR
                     REJECT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
                 OF CHESAPEAKE ENERGY CORPORATION AND ITS DEBTOR AFFILIATES

              CLASS 3 BALLOT FOR HOLDERS OF REVOLVING CREDIT FACILITY CLAIMS


     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
                     CAREFULLY BEFORE COMPLETING THIS BALLOT.

        IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE COMPLETED,
      EXECUTED, AND RETURNED SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION
     AGENT BY [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME (THE “VOTING
                                         DEADLINE”).


The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
to the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as may
be amended, supplemented, or otherwise modified from time to time, the “Plan”) as set forth in the Disclosure
Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor
Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”).
The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) has approved the Disclosure
Statement as containing adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order
on [●], 2020 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Plan.

You are receiving this Class 3 ballot (this “Class 3 Ballot”) because you are a Holder of a Revolving Credit Facility
Claim in Class 3 as of [October 8], 2020 (the “Voting Record Date”). Accordingly, you have a right to vote to accept
or reject the Plan.

Your rights are described in the Disclosure Statement, which was included in the package (the “Solicitation Package”)
you are receiving with this Class 3 Ballot (as well as the Plan, Disclosure Statement Order, and certain other materials).
If you received Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them from (a) Epiq Corporate Restructuring, LLC (the “Solicitation
Agent”) at no charge by: (i) accessing the Debtors’ restructuring website at https://dm.epiq11.com/chesapeake;
(ii) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard,
Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448 (international) and requesting to

1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.
      Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 30 of 174



speak with a member of the Solicitation Group; or (iv) emailing tabulation@epiqglobal.com and referencing
“Chesapeake” in the subject line; or (b) for a fee via PACER at http://www.txs.uscourts.gov/bankruptcy.

This Class 3 Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making
certain certifications with respect to the Plan. If you believe you have received this Class 3 Ballot in error, or if you
believe that you have received the wrong ballot, please contact the Solicitation Agent immediately at the address,
telephone number, or email address set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class 3,
Revolving Credit Facility Claims, under the Plan. If you hold Claims in more than one Class, you will receive a ballot
for each Class in which you are entitled to vote.

Item 1. Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Holder of a Class 3 Claim
in the following aggregate unpaid amount: 2


                                                        $_______________


Item 2.     Vote on Plan.

The Holder of the Class 3 Revolving Credit Facility Claims against the Debtors set forth in Item 1 votes to (please
check one):


     ACCEPT (vote FOR) the Plan                                REJECT (vote AGAINST) the Plan



       Your vote on the Plan will be applied to each applicable Debtor in the same manner and in the same
amount as indicated in Item 1 and Item 2 above.




2     For voting purposes only, subject to tabulation rules.


                                                               3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 31 of 174



Item 3. Important information regarding the Third Party Release. 3

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or

3   Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each of the Debtors’ current and former directors and officers; (d) each DIP Lender; (e) each Agent;
    (f) each Trustee; (g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan Facility Lenders;
    (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured Noteholders; (k) the Exit Facilities Lenders; (l) the
    Backstop Parties; (m) all holders of Interests; and (n) with respect to each of the foregoing (a) through (m), each of such Entity
    and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former members,
    directors, managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
    successors and assigns, subsidiaries, and each of their respective current and former members, equity holders, officers,
    directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
    accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such; provided
    that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the releases contained in the Plan; or (y)
    timely Files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the
    Plan that is not resolved before Confirmation.

    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each DIP Lender; (d) each Agent; (e) each Trustee; (f) the Consenting Revolving Credit Facility
    Lenders; (g) the Consenting FLLO Term Loan Facility Lenders; (h) the Consenting Second Lien Noteholders; (i) the
    Consenting Unsecured Noteholders; (j) the Exit Facilities Lenders; (k) the Backstop Parties; (l) all holders of Claims; (m) all
    holders of Interests; (n) with respect to each of the foregoing (a) through (m), such Entity and its current and former Affiliates,
    and such Entities’ and their current and former Affiliates’ current and former members, directors, managers, officers, equity
    holders (regardless of whether such interests are held directly or indirectly), predecessors, successors and assigns, subsidiaries,
    and each of their respective current and former members, equity holders, officers, directors, managers, principals, members,
    employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
    consultants, representatives, and other professionals, in each case, solely in their respective capacities as such with respect to
    such Entity and solely to the extent such Entity has the authority to bind such Affiliate in such capacity; provided that in each
    case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained in the Plan; or (y) timely Files
    with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan that is not
    resolved before Confirmation.


                                                                   4
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 32 of 174



distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly amended or
modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
or any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
third-party releases.

                                               *        *        *

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN,
YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN IF YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:




                                The Undersigned Holder of the Claim elects to
                                    OPT OUT of the Third Party Release



                        [Remainder of page intentionally left blank; continued next page.]




                                                        5
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 33 of 174



Item 4. Certifications.


By signing this Class 3 Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

    (a) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the Revolving Credit Facility
        Claims being voted; or (ii) the Entity is an authorized signatory for an Entity that is a Holder of the
        Revolving Credit Facility Claims being voted;

    (b) that the Entity (or in the case of an authorized signatory, the Holder) has received a copy of the
        Disclosure Statement and the Solicitation Package and acknowledges that the solicitation is being made
        pursuant to the terms and conditions set forth therein;

    (c) that the Entity has cast the same vote with respect to all Revolving Credit Facility Claims in a single
        Class; and

    (d) that no other Class 3 Ballots with respect to the amount of the Revolving Credit Facility Claims
        identified in Item 1 have been cast or, if any other Class 3 Ballots have been cast with respect to such
        Revolving Credit Facility Claims, then any such earlier Class 3 Ballots are hereby revoked.

 Name of Holder:
                                                  (Print or Type)


 Signature:
 Name of Signatory:
                                                             (If other than Holder)
 Title:
 Address:




 Telephone
 Number:
 Email:
 Date Completed:




                                                         6
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 34 of 174



                   PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
                       RETURN IT (WITH AN ORIGINAL SIGNATURE)
               PROMPTLY BY ONLY ONE OF THE FOLLOWING RETURN METHODS:

                      If by First Class mail:

                          Chesapeake Energy Corporation
                          Ballot Processing
                          c/o Epiq Corporate Restructuring, LLC
                          P.O. Box 4422
                          Beaverton, OR 97076-4422


                      If by overnight courier or hand delivery:

                          Chesapeake Energy Corporation
                          Ballot Processing
                          c/o Epiq Corporate Restructuring, LLC
                          10300 SW Allen Boulevard
                          Beaverton, OR 97005


                       By electronic, online submission:

                                   Please visit https://dm.epiq11.com/chesapeake. Click on
                          the “E-Ballot” section of the Debtors’ website and follow the
                          directions to submit your E-Ballot. If you choose to submit your
                          Ballot via Epiq’s E-Ballot system, you should not also return a
                          hard copy of your Ballot.

                                 IMPORTANT NOTE: You will need the following
                          information to retrieve and submit your customized E-Ballot:



                         Unique E-Ballot ID#: ____________________________



                               “E-Balloting” is the sole manner in which Ballots will be
                       accepted via electronic or online transmission. Ballots submitted by
                       facsimile or email will not be counted.




Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of your electronic Ballot.
       Please complete and submit an electronic Ballot for each E-Ballot ID# you receive, as applicable.

                     Creditors who cast a Ballot using the Solicitation Agent’s online portal
                                    should NOT also submit a paper Ballot.




                                                        7
  Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 35 of 174




THE VOTING DEADLINE IS [NOVEMBER 23], 2020 AT 11:59 P.M., PREVAILING CENTRAL TIME

     THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR CLASS 3 BALLOT
                     ON OR BEFORE THE VOTING DEADLINE.




                [Remainder of page intentionally left blank; continued next page.]




                                                8
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 36 of 174




                                       Class 3 — Revolving Credit Facility Claims
                          INSTRUCTIONS FOR COMPLETING THIS CLASS 3 BALLOT

1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement.        Capitalized terms used in the Class 3 Ballot or in these instructions
     (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the Plan,
     a copy of which also accompanies the Class 3 Ballot. PLEASE READ THE PLAN AND DISCLOSURE
     STATEMENT CAREFULLY BEFORE COMPLETING THIS BALLOT.

2.   The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of at
     least two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that votes
     on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by section 1129(a) of
     the Bankruptcy Code. Please review the Disclosure Statement for more information.

3.   To ensure that your Class 3 Ballot is counted, you must either: (a) complete and submit this hard copy Class 3
     Ballot or (b) vote through the Debtors’ online balloting portal accessible through the Debtors’ case website
     https://dm.epiq11.com/chesapeake. Ballots will not be accepted by facsimile or other electronic means (other
     than the online portal).

4.   Use of Hard Copy Ballot. To ensure that your hard copy Class 3 Ballot is counted, you must: (a) complete your
     Class 3 Ballot in accordance with these instructions; (b) clearly indicate your decision either to accept or reject
     the Plan in the boxes provided in Item 2 of the Class 3 Ballot; and (c) clearly sign and return your original Class 3
     Ballot in the enclosed pre-addressed, pre-paid envelope or via first class mail, overnight courier, or hand delivery
     one of the following addresses or in accordance with paragraph 5 below.

         If by First Class Mail:                                  If by overnight courier or hand delivery:

          Chesapeake Energy Corporation                           Chesapeake Energy Corporation
          Ballot Processing                                       Ballot Processing
          c/o Epiq Corporate Restructuring, LLC                   c/o Epiq Corporate Restructuring, LLC
          P.O. Box 4422                                           10300 SW Allen Boulevard
          Beaverton, OR 97076-4422                                Beaverton, OR 97005



5.   Use of Online Ballot Portal. To ensure that your electronic Class 3 Ballot is counted, please follow the
     instructions of the Debtors’ case administration website at https://dm.epiq11.com/chesapeake. You will need to
     enter your unique E-Ballot identification number indicated above. The online balloting portal is the sole manner
     in which Ballots will be accepted via electronic or online transmission. Ballots will not be accepted by facsimile
     or electronic means (other than the online portal).

6.   Your Class 3 Ballot must be returned to the Solicitation Agent so as to be actually received by the Solicitation
     Agent on or before the Voting Deadline. The Voting Deadline is [November 23], 2020, at 11:59 p.m.,
     prevailing Central Time.

7.   If a Class 3 Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be
     counted in the discretion of the Debtors with the consent of the Required Plan Sponsors and the DIP Agent.
     Additionally, the following Class 3 Ballots will not be counted:

         (a) any Class 3 Ballot that partially rejects and partially accepts the Plan;
         (b) Class 3 Ballots sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent),
             an administrative agent, any indenture trustee, or the Debtors’ financial or legal advisors;
         (c) Class 3 Ballots sent by facsimile or any electronic means other than via the online portal;
         (d) any Class 3 Ballot that is illegible or contains insufficient information to permit the


                                                            9
       Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 37 of 174



                identification of the Holder of the Claim;
          (e)   any Class 3 Ballot cast by an Entity that does not hold a Claim in Class 3;
          (f)   any Class 3 Ballot submitted by a Holder not entitled to vote pursuant to the Plan;
          (g)   any unsigned Class 3 Ballot;
          (h)   any Class 3 Ballot not bearing an original signature, except as provided above; and/or
          (i)   any Class 3 Ballot not marked to accept or reject the Plan or any Class 3 Ballot marked
                both to accept and reject the Plan.

8.    The method of delivery of Class 3 Ballots to the Solicitation Agent is at the election and risk of each Holder of a
      Revolving Credit Facility Claim. Except as otherwise provided herein, such delivery will be deemed made only
      when the Solicitation Agent actually receives the originally executed Class 3 Ballot. In all cases, Holders should
      allow sufficient time to assure timely delivery.

9.    If multiple Class 3 Ballots are received from the same Holder of a Revolving Credit Facility Claim with respect
      to the same Revolving Credit Facility Claim prior to the Voting Deadline, the latest, timely received, and properly
      completed Class 3 Ballot will supersede and revoke any earlier received Class 3 Ballots.

10. You must vote all of your Revolving Credit Facility Claims within Class 3 either to accept or reject the Plan and
    may not split your vote. Further, if a Holder has multiple Revolving Credit Facility Claims within Class 3, the
    Debtors may, in their discretion, aggregate the Claims of any particular Holder with multiple Revolving Credit
    Facility Claims within Class 3 for the purpose of counting votes.

11. This Class 3 Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or (b) an assertion or
    admission of a Claim.

12. Please be sure to sign and date your Class 3 Ballot. If you are signing a Class 3 Ballot in your capacity as a
    trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or otherwise acting in a
    fiduciary or representative capacity, you should indicate such capacity when signing and, if required or requested
    by the Solicitation Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the requesting
    party to so act on behalf of such Holder. In addition, please provide your name and mailing address if it is different
    from that set forth on the attached mailing label or if no such mailing label is attached to the Class 3 Ballot.

13. If you hold Claims in more than one Class under the Plan you may receive more than one ballot coded for each
    different Class. Each ballot votes only your Claims indicated on that ballot, so please complete and return each
    ballot that you received.

                             PLEASE MAIL YOUR CLASS 3 BALLOT PROMPTLY
                  IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 3 BALLOT,
                  THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
                               PLEASE CALL THE SOLICITATION AGENT AT:
                    (855) 907-2082 (TOLL FREE) OR +1 (503) 520-4448 (INTERNATIONAL)
                   (ASK TO SPEAK WITH A MEMBER OF THE SOLICITATION GROUP)
                               OR EMAIL TABULATION@EPIQGLOBAL.COM
                        AND REFERENCE “CHESAPEAKE” IN THE SUBJECT LINE.

     THE VOTING DEADLINE IS [NOVEMBER 23], 2020 AT 11:59 P.M., PREVAILING CENTRAL TIME

           THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR CLASS 3 BALLOT
                           ON OR BEFORE THE VOTING DEADLINE.




                                                           10
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 38 of 174




                               Exhibit 3B

            Form of Ballot for FLLO Term Loan Facility Claims
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 39 of 174



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                            §
    In re:                                                                  §       Chapter 11
                                                                            §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                §       Case No. 20-33233 (DRJ)
                                                                            §
                                          Debtors.                          §       (Jointly Administered)
                                                                            §

                              BALLOT FOR VOTING TO ACCEPT OR
                     REJECT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
                 OF CHESAPEAKE ENERGY CORPORATION AND ITS DEBTOR AFFILIATES

                CLASS 4 BALLOT FOR HOLDERS OF FLLO TERM LOAN FACILITY CLAIMS


     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
                     CAREFULLY BEFORE COMPLETING THIS BALLOT.

        IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE COMPLETED,
      EXECUTED, AND RETURNED SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION
     AGENT BY[NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME (THE “VOTING
                                        DEADLINE”).


The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
to the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as may
be amended, supplemented, or otherwise modified from time to time, the “Plan”) as set forth in the Disclosure
Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor
Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”).
The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) has approved the Disclosure
Statement as containing adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order
on [●], 2020 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Plan.

You are receiving this Class 4 ballot (this “Class 4 Ballot”) because you are a Holder of a FLLO Term Loan Facility
Claim in Class 4 as of [October 8], 2020 (the “Voting Record Date”). Accordingly, you have a right to vote to accept
or reject the Plan.

Your rights are described in the Disclosure Statement, which was included in the package (the “Solicitation Package”)
you are receiving with this Class 4 Ballot (as well as the Plan, Disclosure Statement Order, and certain other materials).
If you received Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them from (a) Epiq Corporate Restructuring, LLC (the “Solicitation
Agent”) at no charge by: (i) accessing the Debtors’ restructuring website at https://dm.epiq11.com/chesapeake;
(ii) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard,
Beaverton, OR 97005; (iii) calling calling (855) 907-2082 (toll free) or +1 (503) 520-4448 (international) and

1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.
      Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 40 of 174



requesting to speak with a member of the Solicitation Group; or (iv) emailing tabulation@epiqglobal.com and
referencing “Chesapeake” in the subject line; or (b) for a fee via PACER at http://www.txs.uscourts.gov/bankruptcy.

This Class 4 Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making
certain certifications with respect to the Plan. If you believe you have received this Class 4 Ballot in error, or if you
believe that you have received the wrong ballot, please contact the Solicitation Agent immediately at the address,
telephone number, or email address set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class 4,
FLLO Term Loan Facility Claims, under the Plan. If you hold Claims in more than one Class, you will receive a
ballot for each Class in which you are entitled to vote.

Item 1. Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Holder of a Class 4 Claim
in the following aggregate unpaid amount: 2


                                                        $_______________




Item 2.     Vote on Plan.

The Holder of the Class 4 FLLO Term Loan Facility Claims against the Debtors set forth in Item 1 votes to (please
check one):


     ACCEPT (vote FOR) the Plan                                REJECT (vote AGAINST) the Plan



       Your vote on the Plan will be applied to each applicable Debtor in the same manner and in the same
amount as indicated in Item 1 and Item 2 above.




2     For voting purposes only, subject to tabulation rules.


                                                               2
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 41 of 174



Item 3. Important information regarding the Third Party Release. 3

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or

3   Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each of the Debtors’ current and former directors and officers; (d) each DIP Lender; (e) each Agent;
    (f) each Trustee; (g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan Facility Lenders;
    (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured Noteholders; (k) the Exit Facilities Lenders; (l) the
    Backstop Parties; (m) all holders of Interests; and (n) with respect to each of the foregoing (a) through (m), each of such Entity
    and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former members,
    directors, managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
    successors and assigns, subsidiaries, and each of their respective current and former members, equity holders, officers,
    directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
    accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such; provided
    that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the releases contained in the Plan; or (y)
    timely Files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the
    Plan that is not resolved before Confirmation.

    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each DIP Lender; (d) each Agent; (e) each Trustee; (f) the Consenting Revolving Credit Facility
    Lenders; (g) the Consenting FLLO Term Loan Facility Lenders; (h) the Consenting Second Lien Noteholders; (i) the
    Consenting Unsecured Noteholders; (j) the Exit Facilities Lenders; (k) the Backstop Parties; (l) all holders of Claims; (m) all
    holders of Interests; (n) with respect to each of the foregoing (a) through (m), such Entity and its current and former Affiliates,
    and such Entities’ and their current and former Affiliates’ current and former members, directors, managers, officers, equity
    holders (regardless of whether such interests are held directly or indirectly), predecessors, successors and assigns, subsidiaries,
    and each of their respective current and former members, equity holders, officers, directors, managers, principals, members,
    employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
    consultants, representatives, and other professionals, in each case, solely in their respective capacities as such with respect to
    such Entity and solely to the extent such Entity has the authority to bind such Affiliate in such capacity; provided that in each
    case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained in the Plan; or (y) timely Files
    with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan that is not
    resolved before Confirmation.


                                                                   3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 42 of 174



distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly amended or
modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
or any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
third-party releases.

                                               *        *        *

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN,
YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN IF YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:




                                The Undersigned Holder of the Claim elects to
                                    OPT OUT of the Third Party Release




                        [Remainder of page intentionally left blank; continued next page.]




                                                        4
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 43 of 174



Item 4. Certifications.


By signing this Class 4 Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

     (a) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the FLLO Term Loan Facility
         Claims being voted; or (ii) the Entity is an authorized signatory for an Entity that is a Holder of the
         FLLO Term Loan Facility Claims being voted;

    (b) that the Entity (or in the case of an authorized signatory, the Holder) has received a copy of the
        Disclosure Statement and the Solicitation Package and acknowledges that the solicitation is being made
        pursuant to the terms and conditions set forth therein;

    (c) that the Entity has cast the same vote with respect to all FLLO Term Loan Facility Claims in a single
        Class; and

    (d) that no other Class 4 Ballots with respect to the amount of the FLLO Term Loan Facility Claims
        identified in Item 1 have been cast or, if any other Class 4 Ballots have been cast with respect to such
        FLLO Term Loan Facility Claims, then any such earlier Class 4 Ballots are hereby revoked.

 Name of Holder:
                                                  (Print or Type)


 Signature:
 Name of Signatory:
                                                             (If other than Holder)
 Title:
 Address:




 Telephone
 Number:
 Email:
 Date Completed:




                                                         5
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 44 of 174



                   PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
                       RETURN IT (WITH AN ORIGINAL SIGNATURE)
               PROMPTLY BY ONLY ONE OF THE FOLLOWING RETURN METHODS:

                      If by First Class mail:

                          Chesapeake Energy Corporation
                          Ballot Processing
                          c/o Epiq Corporate Restructuring, LLC
                          P.O. Box 4422
                          Beaverton, OR 97076-4422


                      If by overnight courier or hand delivery:

                          Chesapeake Energy Corporation
                          Ballot Processing
                          c/o Epiq Corporate Restructuring, LLC
                          10300 SW Allen Boulevard
                          Beaverton, OR 97005


                       By electronic, online submission:

                                   Please visit https://dm.epiq11.com/chesapeake. Click on
                          the “E-Ballot” section of the Debtors’ website and follow the
                          directions to submit your E-Ballot. If you choose to submit your
                          Ballot via Epiq’s E-Ballot system, you should not also return a
                          hard copy of your Ballot.

                                 IMPORTANT NOTE: You will need the following
                          information to retrieve and submit your customized E-Ballot:



                         Unique E-Ballot ID#: ____________________________



                               “E-Balloting” is the sole manner in which Ballots will be
                       accepted via electronic or online transmission. Ballots submitted by
                       facsimile or email will not be counted.




Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of your electronic Ballot.
       Please complete and submit an electronic Ballot for each E-Ballot ID# you receive, as applicable.

                     Creditors who cast a Ballot using the Solicitation Agent’s online portal
                                    should NOT also submit a paper Ballot.




                                                        6
  Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 45 of 174




THE VOTING DEADLINE IS [NOVEMBER 23], 2020 AT 11:59 P.M., PREVAILING CENTRAL TIME

     THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR CLASS 4 BALLOT
                     ON OR BEFORE THE VOTING DEADLINE.



                [Remainder of page intentionally left blank; continued next page.]




                                                7
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 46 of 174




                                      Class 4 — FLLO Term Loan Facility Claims
                          INSTRUCTIONS FOR COMPLETING THIS CLASS 4 BALLOT

1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement.        Capitalized terms used in the Class 4 Ballot or in these instructions
     (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the Plan,
     a copy of which also accompanies the Class 4 Ballot. PLEASE READ THE PLAN AND DISCLOSURE
     STATEMENT CAREFULLY BEFORE COMPLETING THIS BALLOT.

2.   The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of at
     least two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that votes
     on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by section 1129(a) of
     the Bankruptcy Code. Please review the Disclosure Statement for more information.

3.   To ensure that your Class 4 Ballot is counted, you must either: (a) complete and submit this hard copy Class 4
     Ballot or (b) vote through the Debtors’ online balloting portal accessible through the Debtors’ case website
     https://dm.epiq11.com/chesapeake. Ballots will not be accepted by facsimile or other electronic means (other
     than the online portal).

4.   Use of Hard Copy Ballot. To ensure that your hard copy Class 4 Ballot is counted, you must: (a) complete your
     Class 4 Ballot in accordance with these instructions; (b) clearly indicate your decision either to accept or reject
     the Plan in the boxes provided in Item 2 of the Class 4 Ballot; and (c) clearly sign and return your original Class
     4 Ballot in the enclosed pre-addressed, pre-paid envelope or via first class mail, overnight courier, or hand delivery
     one of the following addresses or in accordance with paragraph 5 below.

          If by First Class Mail:                            If by overnight courier or hand delivery:

          Chesapeake Energy Corporation                       Chesapeake Energy Corporation
          Ballot Processing                                   Ballot Processing
          c/o Epiq Corporate Restructuring, LLC               c/o Epiq Corporate Restructuring, LLC
          P.O. Box 4422                                       10300 SW Allen Boulevard
          Beaverton, OR 97076-4422                            Beaverton, OR 97005



5.   Use of Online Ballot Portal. To ensure that your electronic Class 4 Ballot is counted, please follow the
     instructions of the Debtors’ case administration website at https://dm.epiq11.com/chesapeake. You will need to
     enter your unique E-Ballot identification number indicated above. The online balloting portal is the sole manner
     in which Ballots will be accepted via electronic or online transmission. Ballots will not be accepted by facsimile
     or electronic means (other than the online portal).

6.   Your Class 4 Ballot must be returned to the Solicitation Agent so as to be actually received by the Solicitation
     Agent on or before the Voting Deadline. The Voting Deadline is [November 23], 2020, at 11:59 p.m.,
     prevailing Central Time.

7.   If a Class 4 Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be
     counted in the discretion of the Debtors with the consent of the Required Plan Sponsors and the DIP Agent.
     Additionally, the following Class 4 Ballots will not be counted:

         (a) any Class 4 Ballot that partially rejects and partially accepts the Plan;
         (b) Class 4 Ballots sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent),
             an administrative agent, any indenture trustee, or the Debtors’ financial or legal advisors;
         (c) Class 4 Ballots sent by facsimile or any electronic means other than via the online portal;
         (d) any Class 4 Ballot that is illegible or contains insufficient information to permit the


                                                            8
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 47 of 174



               identification of the Holder of the Claim;
         (e)   any Class 4 Ballot cast by an Entity that does not hold a Claim in Class 4;
         (f)   any Class 4 Ballot submitted by a Holder not entitled to vote pursuant to the Plan;
         (g)   any unsigned Class 4 Ballot;
         (h)   any Class 4 Ballot not bearing an original signature, except as provided above; and/or
         (i)   any Class 4 Ballot not marked to accept or reject the Plan or any Class 4 Ballot marked
               both to accept and reject the Plan.

8.   The method of delivery of Class 4 Ballots to the Solicitation Agent is at the election and risk of each Holder of a
     FLLO Term Loan Facility Claim. Except as otherwise provided herein, such delivery will be deemed made only
     when the Solicitation Agent actually receives the originally executed Class 4 Ballot. In all cases, Holders should
     allow sufficient time to assure timely delivery.

9.   If multiple Class 4 Ballots are received from the same Holder of a FLLO Term Loan Facility Claim with respect
     to the same FLLO Term Loan Facility Claim prior to the Voting Deadline, the latest, timely received, and properly
     completed Class 4 Ballot will supersede and revoke any earlier received Class 4 Ballots.

10. You must vote all of your FLLO Term Loan Facility Claims within Class 4 either to accept or reject the Plan and
    may not split your vote. Further, if a Holder has multiple FLLO Term Loan Facility Claims within Class 4, the
    Debtors may, in their discretion, aggregate the Claims of any particular Holder with multiple FLLO Term Loan
    Facility Claims within Class 4 for the purpose of counting votes.

11. This Class 4 Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or (b) an assertion or
    admission of a Claim.

12. Please be sure to sign and date your Class 4 Ballot. If you are signing a Class 4 Ballot in your capacity as a
    trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or otherwise acting in a
    fiduciary or representative capacity, you should indicate such capacity when signing and, if required or requested
    by the Solicitation Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the requesting
    party to so act on behalf of such Holder. In addition, please provide your name and mailing address if it is different
    from that set forth on the attached mailing label or if no such mailing label is attached to the Class 4 Ballot.

13. If you hold Claims in more than one Class under the Plan you may receive more than one ballot coded for each
    different Class. Each ballot votes only your Claims indicated on that ballot, so please complete and return each
    ballot that you received.

                            PLEASE MAIL YOUR CLASS 4 BALLOT PROMPTLY
                 IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 4 BALLOT,
                 THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
                              PLEASE CALL THE SOLICITATION AGENT AT:
                   (855) 907-2082 (TOLL FREE) OR +1 (503) 520-4448 (INTERNATIONAL)
                  (ASK TO SPEAK WITH A MEMBER OF THE SOLICITATION GROUP)
                              OR EMAIL TABULATION@EPIQGLOBAL.COM
                       AND REFERENCE “CHESAPEAKE” IN THE SUBJECT LINE.

 THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME

         THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR CLASS 4 BALLOT
                         ON OR BEFORE THE VOTING DEADLINE.




                                                            9
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 48 of 174




                               Exhibit 3C

            Form of Master Ballot for Second Lien Notes Claims
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 49 of 174




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION

                                                                              §
    In re:                                                                    §       Chapter 11
                                                                              §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                  §       Case No. 20-33233 (DRJ)
                                                                              §
                                           Debtors.                           §       (Jointly Administered)
                                                                              §

                           MASTER BALLOT FOR VOTING TO ACCEPT OR
                     REJECT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
                 OF CHESAPEAKE ENERGY CORPORATION AND ITS DEBTOR AFFILIATES

                               CLASS 5 HOLDERS OF SECOND LIEN NOTES CLAIMS

                                                11.500% senior notes due 2025
                                                   (CUSIP No. 165167DD6)


     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
                     CAREFULLY BEFORE COMPLETING THIS BALLOT.

     THIS MASTER BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO BE
    ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY [NOVEMBER 23], 2020, AT 11:59 P.M.,
                  PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”).

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
to the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as may
be amended, supplemented, or otherwise modified from time to time, the “Plan”) as set forth in the Disclosure
Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor
Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”).
The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) has approved the Disclosure
Statement as containing adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order
on [●], 2020 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Plan.

You are receiving this master ballot (the “Master Ballot”) because you are the Nominee (as defined below) of a
Beneficial Holder 2 of Class 5 Second Lien Notes Claims as of [October 8], 2020 (the “Voting Record Date”).

This Master Ballot is to be used by you as a broker, bank, or other nominee; or as the agent of a broker, bank,
or other nominee (each of the foregoing, a “Nominee”); or as the proxy Holder of a Nominee for certain

1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.

2     A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose claims have not been satisfied prior to the
      Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or otherwise, as reflected in the records maintained
      by the Nominees holding through DTC.
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 50 of 174



Beneficial Holders’ Class 5 Second Lien Notes Claims (the “Class 5 Claims”), to transmit to the Solicitation
Agent (as defined below) the votes of such Beneficial Holders in respect of their Class 5 Claims to accept or
reject the Plan. The CUSIP number (the “CUSIP”) for the Class 5 Claims entitled to vote and of which you
are the Nominee is 165167DD6. This ballot may not be used for any purpose other than for submitting votes with
respect to the Plan.

The rights and treatment for each Class are described in the Disclosure Statement, which was included in the package
(the “Solicitation Package”) you are receiving with this Master Ballot (as well as the Plan, Disclosure Statement Order,
and certain other materials). If you received Solicitation Package materials in electronic format and desire paper
copies, or if you need to obtain additional Solicitation Packages, you may obtain them from (a) Epiq Corporate
Restructuring, LLC (the “Solicitation Agent”), at no charge by: (i) accessing the Debtors’ restructuring website at
https://dm.epiq11.com/chesapeake; (ii) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring,
LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448
(international) and requesting to speak with a member of the Solicitation Group; or (iv) emailing
tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line; or (b) for a fee via PACER at
http://www.txs.uscourts.gov/bankruptcy.

This Master Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making
certain certifications with respect to the Plan. If you believe you have received this Master Ballot in error, please
contact the Solicitation Agent immediately at the address, telephone number, or email address set forth above.

YOUR VOTE ON THIS MASTER BALLOT FOR BENEFICIAL HOLDERS OF SECOND LIEN NOTES
CLAIMS IN CLASS 5 SHALL BE APPLIED TO EACH DEBTOR AGAINST WHOM SUCH BENEFICIAL
HOLDERS HAVE A CLASS 5 CLAIM.

You are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in accordance with your
customary practices, including the use of a “voting instruction form” in lieu of (or in addition to) a Beneficial Holder
Ballot, and collecting votes from Beneficial Holders through online voting, by phone, facsimile, or other electronic
means.

The Court may confirm the Plan and thereby bind all Holders of Claims and Interests. To have the votes of your
Beneficial Holders count as either an acceptance or rejection of the Plan, you must complete and return this Master
Ballot so that the Solicitation Agent actually receives it on or before the Voting Deadline.

THE VOTING DEADLINE IS ON [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

Item 1. Certification of Authority to Vote.

The undersigned certifies that, as of the Voting Record Date, the undersigned (please check the applicable box):

          Is a broker, bank, or other nominee for the Beneficial Holders of the aggregate principal amount
           of the Class 5 Claims listed in Item 2 below, and is the record Holder of such bonds, or

          Is acting under a power of attorney and/or agency (a copy of which will be provided upon
           request) granted by a broker, bank, or other nominee that is the registered Holder of the
           aggregate principal amount of Class 5 Claims listed in Item 2 below, or

          Has been granted a proxy (an original of which is attached hereto) from a broker, bank, or other
           nominee, or a beneficial owner, that is the registered Holder of the aggregate principal amount
           of Class 5 Claims listed in Item 2 below,

and accordingly, has full power and authority to vote to accept or reject the Plan, on behalf of the Beneficial Holders
of the Class 5 Claims described in Item 2.




                                                           2
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 51 of 174



Item 2. Class 5 Claims Vote on Plan

The undersigned transmits the following votes, and releases of Beneficial Holders of Class 5 Claims and certifies that
the following Beneficial Holders of Class 5 Claims, as identified by their respective customer account numbers set
forth below, are the Beneficial Holders of such Claims as of the Voting Record Date and have delivered to the
undersigned, as Nominee, ballots (the “Ballots”) casting such votes.

Indicate in the appropriate column below the aggregate principal amount voted for each account or attach such
information to this Master Ballot in the form of the following table. Please note that each Holder must vote all such
Beneficial Holder’s Class 5 Claims to accept or reject the Plan and may not split such vote. Any Beneficial Holder
Ballot executed by the Beneficial Holder that does not indicate an acceptance or rejection of the Plan or that indicates
both an acceptance and a rejection of the Plan will not be counted.

A SEPARATE MASTER BALLOT MUST BE USED FOR EACH CUSIP.

 CUSIP VOTED ON THIS MASTER BALLOT:                    CUSIP No. 165167DD6


   Your Customer         Principal Amount Held as                         Item                            Item 3
  Account Number          of Voting Record Date                             2
      for Each                                                                                        Check the box
  Beneficial Holder                                          Indicate the vote cast on the             below if the
  of Class 5 Claims                                          Beneficial Holder Ballot by            Beneficial Holder
                                                            checking the appropriate box             checked the box
                                                                        below.                      in Item 3 of their
                                                                                                          Ballot

                                                                Accept           Reject the
                                                               the Plan            Plan


 1                       $

 2                       $

 3                       $

 4                       $

 5                       $

 6                       $

 TOTALS                  $




                                                           3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 52 of 174



Item 3. Important information regarding the Third Party Release. 3

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or

3   Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each of the Debtors’ current and former directors and officers; (d) each DIP Lender; (e) each Agent;
    (f) each Trustee; (g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan Facility Lenders;
    (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured Noteholders; (k) the Exit Facilities Lenders; (l) the
    Backstop Parties; (m) all holders of Interests; and (n) with respect to each of the foregoing (a) through (m), each of such Entity
    and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former members,
    directors, managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
    successors and assigns, subsidiaries, and each of their respective current and former members, equity holders, officers,
    directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
    accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such; provided
    that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the releases contained in the Plan; or (y)
    timely Files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the
    Plan that is not resolved before Confirmation.

    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each DIP Lender; (d) each Agent; (e) each Trustee; (f) the Consenting Revolving Credit Facility
    Lenders; (g) the Consenting FLLO Term Loan Facility Lenders; (h) the Consenting Second Lien Noteholders; (i) the
    Consenting Unsecured Noteholders; (j) the Exit Facilities Lenders; (k) the Backstop Parties; (l) all holders of Claims; (m) all
    holders of Interests; (n) with respect to each of the foregoing (a) through (m), such Entity and its current and former Affiliates,
    and such Entities’ and their current and former Affiliates’ current and former members, directors, managers, officers, equity
    holders (regardless of whether such interests are held directly or indirectly), predecessors, successors and assigns, subsidiaries,
    and each of their respective current and former members, equity holders, officers, directors, managers, principals, members,
    employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
    consultants, representatives, and other professionals, in each case, solely in their respective capacities as such with respect to
    such Entity and solely to the extent such Entity has the authority to bind such Affiliate in such capacity; provided that in each
    case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained in the Plan; or (y) timely Files
    with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan that is not
    resolved before Confirmation.




                                                                   4
            Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 53 of 174



       distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
       related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
       related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
       liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
       constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
       Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
       the releases set forth above do not release (i) any party of any obligations related to customary banking
       products, banking services or other financial accommodations (except as may be expressly amended or
       modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
       defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
       Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including
       those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
       or any Claim or obligation arising under the Plan.

                Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
       Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
       and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
       third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
       the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
       compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
       Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
       and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
       third-party releases.

                                                        *        *        *

       Item 4. Other Class 5 Ballots Submitted by Beneficial Holders. The undersigned certifies that it has transcribed
       in the following table the information, if any, provided by the Beneficial Holders in Item 4 of the Beneficial Holder
       Ballot:

 YOUR customer account                              Transcribe from Item 4 of the Beneficial Holder Ballot
number and/or Customer                                                                                          CUSIP of other
 Name for each Beneficial                                                               Principal Amount of     Class 5 Second
                                                              Name of Record
   Holder who completed           Account Number                                        other Class 5 Second   Lien Notes Claims
                                                             Holder or Nominee
   Item 4 of the Beneficial                                                              Lien Notes Claims           Votes
       Holder Ballot.
1.                                                                                  $
2.                                                                                  $
3.                                                                                  $
4.                                                                                  $
5.                                                                                  $

       Item 5. Certifications.

       Upon execution of this Master Ballot, the undersigned certifies that:

                (a) it has received a copy of the Disclosure Statement, the Plan, the Master Ballots, the Beneficial
                    Holder Ballots, and the remainder of the Solicitation Package and has delivered the same to the
                    Beneficial Holders of the Class 5 Claims listed in Item 2 above;

                (b) it has received a completed and signed Beneficial Holder Ballot from each Beneficial Holder listed
                    in Item 2 of this Master Ballot;



                                                                 5
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 54 of 174



         (c) it is the registered Holder of all Class 5 Claims listed in Item 2 above being voted, or

         (d) it has been authorized by each Beneficial Holder of Class 5 Claims listed in Item 2 above to vote
             on the Plan;

         (e) no other Master Ballots with respect to the same Class 5 Claims identified in Item 2 have been cast
             or, if any other Master Ballots have been cast with respect to such Claims, then any such earlier
             Master Ballots are hereby revoked;

         (f) it has properly disclosed: (a) the number of Beneficial Holder of Class 5 Claims who completed
             the Beneficial Holder Ballots; (b) the respective amounts of the Class 5 Claims owned, as the case
             may be, by each Beneficial Holder of Class 5 Claims who completed a Beneficial Holder Ballot; (c)
             each such Beneficial Holder of Class 5 Claims’ respective vote concerning the Plan; (e) each such
             Beneficial Holder of Class 5 Claims’ certification as to other Class 5 Claims voted; and (f) the
             customer account or other identification number for each such Beneficial Holder of Class 5
             Claims; and

         (g) it will maintain ballots and evidence of separate transactions returned by Beneficial Holder of
             Class 5 Claims (whether properly completed or defective) for at least one (1) year after the
             Effective Date of the Plan and disclose all such information to the Bankruptcy Court or the
             Debtors, if so ordered.




Name of Holder:
                                                 (Print or Type)
Participant Number
Name of Proxy Holder
or Agent for Nominee
(if applicable)
Signature:
Name of Signatory:

Title:
Address:




Telephone
Number:
Email:
Date Completed:




                                                        6
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 55 of 174



                PLEASE COMPLETE, SIGN, AND DATE THIS MASTER BALLOT AND
               RETURN IT PROMPTLY BY ONLY ONE OF THE FOLLOWING METHODS:
1.   In the envelope provided via first class mail, by overnight courier, or by hand delivery to:


                        If by First Class mail:

                            Chesapeake Energy Corporation
                            Ballot Processing
                            c/o Epiq Corporate Restructuring, LLC
                            P.O. Box 4422
                            Beaverton, OR 97076-4422


                        If by overnight courier or hand delivery:

                            Chesapeake Energy Corporation
                            Ballot Processing
                            c/o Epiq Corporate Restructuring, LLC
                            10300 SW Allen Boulevard
                            Beaverton, OR 97005


2.   Via electronic mail service to:

                                             tabulation@epiqglobal.com
                         with a reference to “Chesapeake Master Ballot” in the subject line.

 THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

                   THE SOLICITATION AGENT MUST ACTUALLY RECEIVE THE
                 CLASS 5 MASTER BALLOT ON OR BEFORE THE VOTING DEADLINE.


                         [Remainder of page intentionally left blank; continued next page.]




                                                          7
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 56 of 174




                                         Class 5 — Second Lien Notes Claims
                        INSTRUCTIONS FOR COMPLETING THIS MASTER BALLOT

1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement.        Capitalized terms used in the Master Ballot or in these instructions
     (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the Plan,
     a copy of which also accompanies the Master Ballot. PLEASE READ THE PLAN AND DISCLOSURE
     STATEMENT CAREFULLY BEFORE COMPLETING THIS MASTER BALLOT.

2.   The Plan can be confirmed by the Court and thereby made binding upon the Holders if it is accepted by the
     Holders of at least two-thirds in amount and more than one-half in number of Claims in at least one class of
     creditors that votes on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by
     section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for more information.

3.   You should immediately distribute the Beneficial Holder Ballots and the Solicitation Package to all Beneficial
     Holders of Class 5 Claims and take any action required to enable each such Beneficial Holder to vote timely the
     Claims that it holds. You may distribute the Solicitation Packages to Beneficial Holders, as appropriate, in
     accordance with your customary practices. You are authorized to collect votes to accept or to reject the Plan from
     Beneficial Holders in accordance with your customary practices, including the use of a “voting instruction form”
     in lieu of (or in addition to) a beneficial ballot, and collecting votes from Beneficial Holders through online voting,
     by phone, facsimile, or other electronic means. Any Beneficial Holder Ballot returned to you by a Beneficial
     Holder of a Class 5 Claim shall not be counted for purposes of accepting or rejecting the Plan until you properly
     complete and deliver, to the Solicitation Agent, a Master Ballot that reflects the vote of such Beneficial Holders
     by [November 23], 2020, at 11:59 p.m., prevailing Central Time.

4.   If you are transmitting the votes of any Beneficial Holder of Class 5 Claims other than yourself, you may either:

         (a) “Pre-validate” the individual Class 5 Second Lien Notes Claim Ballot contained in the Solicitation
             Package and then forward the Solicitation Package to the Beneficial Holder of the Class 5 Claim
             for voting within five (5) Business Days after the receipt by such Nominee of the Solicitation
             Package, with the Beneficial Holder then returning the individual Beneficial Holder Ballot directly
             to the Solicitation Agent in the return envelope to be provided in the Solicitation Package. A
             Nominee “pre-validates” a Beneficial Holder’s Ballot by signing the Beneficial Holder Ballot and
             including their DTC participant number; indicating the account number of the Beneficial Holder
             and the principal amount of Class 5 Claim held by the Nominee for such Beneficial Holder; and
             then forwarding the Beneficial Holder Ballot together with the Solicitation Package to the
             Beneficial Holder. The Beneficial Holder then completes the information requested on the
             Beneficial Holder Ballot and returns the Beneficial Holder Ballot directly to the Solicitation Agent.
             A list of the Beneficial Holders to whom “pre-validated” Beneficial Holder Ballots were delivered
             should be maintained by Nominees for inspection for at least one year from the Effective Date.

         (b) Within five (5) Business Days after receipt by such Nominee of the Solicitation Package, forward
             the Solicitation Package to the Beneficial Holder of the Class 5 Claim for voting along with a return
             envelope provided by and addressed to the Nominee, with the Beneficial Holder then returning
             the individual Beneficial Holder Ballot to the Nominee. In such case, the Nominee will tabulate
             the votes of its respective owners on a Master Ballot that will be provided to the Nominee
             separately by the Solicitation Agent, in accordance with any instructions set forth in the
             instructions to the Master Ballot, and then return the Master Ballot to the Solicitation Agent. The
             Nominee should advise the Beneficial Holder to return their individual Beneficial Holder Ballots
             to the Nominee by a date calculated by the Nominee to allow it to prepare and return the Master
             Ballot to the Solicitation Agent so that the Master Ballot is actually received by the Solicitation
             Agent on or before the Voting Deadline.

5.   With regard to any Beneficial Holder Ballots returned to you by a Beneficial Holder, you must: (a) compile and
     validate the votes and other relevant information of each such Beneficial Holder on the Master Ballot using the


                                                             8
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 57 of 174



     customer name or account number assigned by you to each such Beneficial Holder; (b) execute the Master Ballot;
     (c) transmit such Master Ballot to the Solicitation Agent by the Voting Deadline; and (d) retain such Beneficial
     Holder Ballots from Beneficial Holders, whether in hard copy or by electronic direction, in your files for a period
     of one year after the Effective Date of the Plan. You may be ordered to produce the Beneficial Holder Ballots to
     the Debtors or the Bankruptcy Court.

     The Master Ballot must be returned to the Solicitation Agent so as to be actually received by the Solicitation
     Agent on or before the Voting Deadline. The Voting Deadline is [November 23], 2020, at 11:59 p.m.,
     prevailing Central Time.

6.   If a Master Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be
     counted in the discretion of the Debtors with the consent of the Required Plan Sponsors and the DIP Agent.
     Additionally, the following Master Ballots will not be counted:

         (a) any Master Ballot that is illegible or contains insufficient information to permit the
             identification of the Holder of the Claim;
         (b) any Master Ballot cast by a Party that does not hold a Claim in a Class that is entitled to
             vote on the Plan;
         (c) any Master Ballot sent by facsimile or any electronic means other than electronic mail;
         (d) any unsigned Master Ballot;
         (e) any Master Ballot that does not contain an original signature provided however, that any
             Master Ballot submitted via electronic mail shall be deemed to contain an original
             signature;
         (f) any Master Ballot not marked to accept or reject the Plan; and
         (g) any Master Ballot submitted by any party not entitled to cast a vote with respect to the
             Plan.

7.   The method of delivery of Master Ballots to the Solicitation Agent is at the election and risk of each Nominee of
     Class 5 Claim. Except as otherwise provided herein, such delivery will be deemed made only when the
     Solicitation Agent actually receives the originally executed Master Ballot. In all cases, Beneficial Holders and
     Nominees should allow sufficient time to assure timely delivery.

8.   If a Beneficial Holder or Nominee holds a Claim in a Voting Class against multiple Debtors, a vote on their Ballot
     will apply to all Debtors against whom such Beneficial Holder or Nominee has a Claim, as applicable, in that
     Voting Class.

9.   If multiple Master Ballots are received from the same Nominee with respect to the same Beneficial Holder Ballot
     belonging to a Beneficial Holder of a Claim prior to the Voting Deadline, the latest, timely received, and properly
     completed Master Ballot will supersede and revoke any earlier received Master Ballots.

10. The Master Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or (b) an assertion or
    admission of a Claim.

11. Please be sure to sign and date the Master Ballot. You should indicate that you are signing a Master Ballot in
    your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or otherwise
    acting in a fiduciary or representative capacity and, if required or requested by the Solicitation Agent, the Debtors,
    or the Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf of such Beneficial
    Holder. In addition, please provide your name and mailing address if it is different from that set forth on the
    attached mailing label or if no such mailing label is attached to the Master Ballot.

12. If you are both the Nominee and the Beneficial Holder of any of the Class 5 Claims and you wish to vote such
    Class 5 Claims, you may return a Beneficial Holder Ballot or Master Ballot for such Class 5 Claims and you must
    vote all of your Class 5 Claims to either to accept or reject the Plan and may not split your vote. Accordingly, a
    Beneficial Holder Ballot, other than a Master Ballot with the votes of multiple Beneficial Holders, that partially
    rejects and partially accepts the Plan will not be counted.



                                                            9
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 58 of 174



13. For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code, separate Claims held by
    a single creditor in a particular Class will be aggregated and treated as if such creditor held one Claim in such
    Class, and all votes related to such Claim will be treated as a single vote to accept or reject the Plan; provided that
    if separate affiliated entities hold Claims in a particular Class, these Claims will not be aggregated and will not
    be treated as if such creditor held one Claim in such Class, and the vote of each affiliated entity may be counted
    separately as a vote to accept or reject the Plan.

14. The following additional rules shall apply to Master Ballots:

         (a) Votes cast by Beneficial Holders through a Nominee will be applied against the positions held
             by such entities in the Class 5 Claims as of the Record Voting Date, as evidenced by the record
             and depository listings.

         (b) Votes submitted by a Nominee, whether pursuant to a Master Ballot or pre-validated Holder
             Ballots, will not be counted in excess of the record amount of the Class 5 Claims held by such
             Nominee;

         (c) To the extent that conflicting votes or “over-votes” are submitted by a Nominee, whether
             pursuant to a Master Ballot or pre-validated Holder Beneficial Holder Ballots, the Solicitation
             Agent will attempt to reconcile discrepancies with the Nominee;

         (d) To the extent that over-votes on a Master Ballot or pre-validated Holder Beneficial Holder
             Ballots are not reconcilable prior to the preparation of the vote certification, the Solicitation
             Agent will apply the votes to accept and reject the Plan in the same proportion as the votes to
             accept and reject the Plan submitted on the Master Ballot or pre-validated Holder Ballots that
             contained the over-vote, but only to the extent of the Nominee’s position in Class 5 Claims; and

         (e) For purposes of tabulating votes, each Holder holding through a particular account will be
             deemed to have voted the principal amount relating to its holding in that particular account,
             although the Solicitation Agent may be asked to adjust such principal amount to reflect the
             claim amount.

                          PLEASE RETURN YOUR MASTER BALLOT PROMPTLY
                 IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 5 BALLOT,
                 THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
                              PLEASE CALL THE SOLICITATION AGENT AT:
                   (855) 907-2082 (TOLL FREE) OR +1 (503) 520-4448 (INTERNATIONAL)
                  (ASK TO SPEAK WITH A MEMBER OF THE SOLICITATION GROUP)
                              OR EMAIL TABULATION@EPIQGLOBAL.COM
                       AND REFERENCE “CHESAPEAKE” IN THE SUBJECT LINE.


 THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

                    THE SOLICITATION AGENT MUST ACTUALLY RECEIVE
              THE CLASS 5 MASTER BALLOT ON OR BEFORE THE VOTING DEADLINE.




                                                           10
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 59 of 174




                                 Exhibit 3D

        Form of Beneficial Holder Ballot for Second Lien Notes Claims
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 60 of 174



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                            §
    In re:                                                                  §       Chapter 11
                                                                            §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                §       Case No. 20-33233 (DRJ)
                                                                            §
                                          Debtors.                          §       (Jointly Administered)
                                                                            §

                         BENEFICIAL BALLOT FOR VOTING TO ACCEPT OR
                     REJECT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
                 OF CHESAPEAKE ENERGY CORPORATION AND ITS DEBTOR AFFILIATES

                                   CLASS 5 BALLOT FOR BENEFICIAL HOLDERS
                                        OF SECOND LIEN NOTES CLAIMS

                                               11.500% senior notes due 2025
                                                  (CUSIP No. 165167DD6)


     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
                     CAREFULLY BEFORE COMPLETING THIS BALLOT.

    THE DEADLINE FOR THE RECEIPT OF BALLOTS AND MASTER BALLOTS IS [NOVEMBER 23],
          2020, AT 11:59 P.M., PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”).

    IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO THE SOLICITATION AGENT (EPIQ
    CORPORATE RESTRUCTURING, LLC), PLEASE COMPLETE THE BALLOT AND RETURN IT
    PROMPTLY IN THE ENVELOPE PROVIDED SO THAT IT IS ACTUALLY RECEIVED BY THE
    SOLICITATION AGENT BY THE VOTING DEADLINE.
    IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE, PLEASE COMPLETE,
    SIGN, AND DATE THE BALLOT AND RETURN IT PROMPTLY IN ACCORDANCE WITH THE
    INSTRUCTIONS PROVIDED BY YOUR NOMINEE. PLEASE ALLOW SUFFICIENT TIME FOR
    YOUR BALLOT TO BE INCLUDED ON A MASTER BALLOT COMPLETED BY YOUR NOMINEE.
    THE MASTER BALLOT MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR
    BEFORE THE VOTING DEADLINE.



The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
to the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as may
be amended, supplemented, or otherwise modified from time to time, the “Plan”) as set forth in the Disclosure
Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor
Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”).
The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) has approved the Disclosure
Statement as containing adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order
on [●], 2020 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not

1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 61 of 174



indicate approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Plan.

You are receiving this Class 5 ballot for Beneficial Holders 2 (the “Class 5 Beneficial Holder Ballot”) because you are
a Beneficial Holder of a Second Lien Notes Claim in Class 5 as of [October 8], 2020 (the “Voting Record Date”).
Accordingly, you have a right to vote to accept or reject the Plan. You can cast your vote through this Class 5
Beneficial Holder Ballot and return it to your broker, bank, or other nominee, or the agent of a broker, bank, or other
nominee (each of the foregoing, a “Nominee”), in accordance with the instructions provided by your Nominee, who
will then submit a master ballot (the “Master Ballot”) on behalf of the Beneficial Holders of Class 5 Claims.

Your rights are described in the Disclosure Statement, which was included in the package (the “Solicitation Package”)
you are receiving with this Class 5 Ballot (as well as the Plan, Disclosure Statement Order, and certain other materials).
If you received Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them from (a) Epiq Corporate Restructuring, LLC (the “Solicitation
Agent”), at no charge by: (i) accessing the Debtors’ restructuring website at https://dm.epiq11.com/chesapeake;
(ii) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard,
Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448 (international) and requesting to
speak with a member of the Solicitation Group; or (iv) emailing tabulation@epiqglobal.com and referencing
“Chesapeake” in the subject line; or (b) for a fee via PACER at http://www.txs.uscourts.gov/bankruptcy.

This Class 5 Beneficial Holder Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan and making certain certifications with respect to the Plan. If you believe you have received this Class 5
Beneficial Holder Ballot in error, or if you believe that you have received the wrong ballot, please contact the
Solicitation Agent immediately at the address, telephone number, or email address set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class
5, Second Lien Notes Claims, under the Plan. If you hold Claims in more than one Class, you will receive a ballot for
each Class in which you are entitled to vote.

In order for your vote to count, your Nominee must receive this Class 5 Beneficial Holder Ballot in sufficient time for
your Nominee to include your vote on a Master Ballot that must be received by the Solicitation Agent on or before
the Voting Deadline, which is [November 23], 2020, at 11:59 p.m., prevailing Central Time. Please allow sufficient
time for your vote to be included on the Master Ballot completed by your Nominee. If a Master Ballot recording your
vote is not received by the Voting Deadline, and if the Voting Deadline is not extended, your vote will not count.

Item 1.   Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Beneficial Holder of
Class 5 Second Lien Notes Claims in the following principal amount (insert amount in box below, unless otherwise
completed by your Nominee):


                                                   $_______________




2   A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose claims have not been satisfied prior to
    the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or otherwise, as reflected in the records
    maintained by the Nominees holding through DTC.




                                                             2
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 62 of 174



Item 2.   Vote on Plan.

The Beneficial Holder of the Class 5 Second Lien Notes Claims against the Debtors set forth in Item 1 votes to (please
check one):


  ACCEPT (vote FOR) the Plan                             REJECT (vote AGAINST) the Plan



       Your vote on the Plan will be applied to each applicable Debtor in the same manner and in the same
amount as indicated in Item 1 and Item 2 above.



                          [Remainder of page intentionally left blank; continued next page.]




                                                          3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 63 of 174



Item 3. Important information regarding the Third Party Release. 3

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or

3   Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each of the Debtors’ current and former directors and officers; (d) each DIP Lender; (e) each Agent;
    (f) each Trustee; (g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan Facility Lenders;
    (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured Noteholders; (k) the Exit Facilities Lenders; (l) the
    Backstop Parties; (m) all holders of Interests; and (n) with respect to each of the foregoing (a) through (m), each of such Entity
    and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former members,
    directors, managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
    successors and assigns, subsidiaries, and each of their respective current and former members, equity holders, officers,
    directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
    accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such; provided
    that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the releases contained in the Plan; or (y)
    timely Files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the
    Plan that is not resolved before Confirmation.

    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each DIP Lender; (d) each Agent; (e) each Trustee; (f) the Consenting Revolving Credit Facility
    Lenders; (g) the Consenting FLLO Term Loan Facility Lenders; (h) the Consenting Second Lien Noteholders; (i) the
    Consenting Unsecured Noteholders; (j) the Exit Facilities Lenders; (k) the Backstop Parties; (l) all holders of Claims; (m) all
    holders of Interests; (n) with respect to each of the foregoing (a) through (m), such Entity and its current and former Affiliates,
    and such Entities’ and their current and former Affiliates’ current and former members, directors, managers, officers, equity
    holders (regardless of whether such interests are held directly or indirectly), predecessors, successors and assigns, subsidiaries,
    and each of their respective current and former members, equity holders, officers, directors, managers, principals, members,
    employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
    consultants, representatives, and other professionals, in each case, solely in their respective capacities as such with respect to
    such Entity and solely to the extent such Entity has the authority to bind such Affiliate in such capacity; provided that in each
    case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained in the Plan; or (y) timely Files
    with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan that is not
    resolved before Confirmation.




                                                                   4
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 64 of 174



distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly amended or
modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
or any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
third-party releases.

                                                  *        *         *

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN,
YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN IF YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:




                                  The Undersigned Holder of the Claim elects to
                                      OPT OUT of the Third Party Release



Item 4. Other Class 5 Beneficial Holder Ballots Submitted. By returning this Beneficial Holder Ballot, the Holder
of the Class 5 Second Lien Notes Claims identified in Item 1 certifies that (a) this Beneficial Holder Ballot is the only
Beneficial Holder Ballot submitted for Second Lien Notes Claims owned by such Holder, except as identified in the
following table, and (b) all Beneficial Holder Ballots submitted by the Holder indicate the same vote to accept or
reject the Plan that the Holder has indicated in Item 2 of this Beneficial Holder Ballot (please use additional sheets of
paper if necessary):




                                                           5
         Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 65 of 174



                               ONLY COMPLETE THIS TABLE IF YOU HAVE VOTED OTHER
               CLASS 5 SECOND LIEN NOTES CLAIMS ON OTHER BENEFICIAL HOLDER BALLOTS

Account Number of other                                            Principal Amount of other        CUSIP of Other Class 5
Class 5 Second Lien Notes        Name of Record Holder or          Class 5 Second Lien Notes       Second Lien Notes Claims
      Claims Voted                       Nominee                             Claims
                                                                  $
                                                                  $
                                                                  $
                                                                  $


     Item 5. Certifications.

     By signing this Class 5 Beneficial Holder Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

         (a) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the Class 5 Second
             Lien Notes Claims being voted; or (ii) the Entity is an authorized signatory for an Entity that
             is a Holder of the Note Claims being voted;

         (b) that the Entity (or in the case of an authorized signatory, the Holder) has received a copy of
             the Disclosure Statement and the Solicitation Package and acknowledges that the solicitation
             is being made pursuant to the terms and conditions set forth therein;

         (c) that the Entity has cast the same vote with respect to all Second Lien Notes Claims in a single
             Class; and

         (d) that no other Class 5 Beneficial Holder Ballots with respect to the amount of the Second Lien
             Notes Claims identified in Item 1 have been cast or, if any other Class 5 Beneficial Holder
             Ballots have been cast with respect to such Second Lien Notes Claims, then any such earlier
             Class 5 Beneficial Holder Ballots are hereby revoked.

      Name of Holder:
                                                       (Print or Type)
      Signature:
      Name of Signatory:
                                                                  (If other than Holder)
      Title:
      Address:




      Telephone
      Number:
      Email:
      Date Completed:




                                                              6
 Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 66 of 174



              PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE PROVIDED OR
 OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS PROVIDED BY YOUR NOMINEE.

                            THE VOTING DEADLINE IS
          [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

                THE SOLICITATION AGENT MUST ACTUALLY RECEIVE
 THE CLASS 5 BENEFICIAL HOLDER BALLOT REFLECTING YOUR VOTE (OR PRE-VALIDATED
            BALLOT, IF APPLICABLE) ON OR BEFORE THE VOTING DEADLINE.



               [Remainder of page intentionally left blank; continued next page.]




                                               7
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 67 of 174




Class 5 — Second Lien Notes Claims
         INSTRUCTIONS FOR COMPLETING THIS CLASS 5 BENEFICIAL HOLDER BALLOT

1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement. Capitalized terms used in the Class 5 Beneficial Holder Ballot or in these instructions
     (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the Plan,
     a copy of which also accompanies the Class 5 Beneficial Holder Ballot. PLEASE READ THE PLAN AND
     DISCLOSURE STATEMENT CAREFULLY BEFORE COMPLETING THIS BALLOT.

2.   The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of at
     least two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that votes
     on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by section 1129(a) of
     the Bankruptcy Code. Please review the Disclosure Statement for more information.

3.   Unless otherwise instructed by your Nominee, to ensure that your vote is counted, you must submit your Class 6
     Beneficial Holder Ballot to your Nominee so that your Nominee can submit a Master Ballot that reflects your
     vote so that the Master Ballot is actually received by the Solicitation Agent by the Voting Deadline. You may
     instruct your Nominee to vote on your behalf in the Master Ballot as follows: (a) complete the Class 5 Beneficial
     Holder Ballot; (b) indicate your decision either to accept or reject the Plan in the boxes provided in Item 2 of the
     Class 5 Beneficial Holder Ballot; and (c) sign and return the Class 5 Beneficial Holder Ballot to your Nominee in
     accordance with the instructions provided by your Nominee. The Voting Deadline for the receipt of Master
     Ballots by the Solicitation Agent is [November 23], 2020, at 11:59 p.m., prevailing Central Time. Your
     completed Class 5 Beneficial Holder Ballot must be received by your Nominee in sufficient time to permit your
     Nominee to deliver your votes to the Solicitation Agent on or before the Voting Deadline.

4.   The following Class 5 Ballots submitted to your Nominee will not be counted:

         (a) any Class 5 Beneficial Holder Ballot that partially rejects and partially accepts the Plan;
         (b) Class 5 Beneficial Holder sent to the Debtors, the Debtors’ agents, any indenture trustee,
             or the Debtors’ financial or legal advisors;
         (c) Class 5 Beneficial Holder Ballots sent by facsimile or any electronic means other than in
             accordance with the instructions of your Nominee (however, if you are directed by your
             Nominee to submit the Beneficial Holder Ballot to the Nominee via electronic means, such
             instructions to your Nominee shall have the same effect as if you had completed and
             returned a physical Beneficial Holder Ballot, including all certifications);
         (d) any Class 5 Beneficial Holder Ballot that is illegible or contains insufficient information
             to permit the identification of the Holder of the Claim;
         (e) any Class 5 Beneficial Holder Ballot cast by an Entity that does not hold a Claim in Class
             5;
         (f) any unsigned Class 5 Beneficial Holder Ballot;
         (g) any Class 5 Beneficial Holder Ballot submitted by a holder not entitled to vote pursuant
             to the Plan.
         (h) any Class 5 Beneficial Holder Ballot not bearing an original signature, except as provided
             above; and/or
         (i) any Class 5 Beneficial Holder Ballot not marked to accept or reject the Plan or any Class
             5 Ballot marked both to accept and reject the Plan.

5.   If your Class 5 Beneficial Holder Ballot is not received by your Nominee in sufficient time to be included on a
     timely submitted Master Ballot, it will not be counted unless the Debtors determine otherwise. In all cases,
     Beneficial Holders should allow sufficient time to assure timely delivery of your Class 5 Beneficial Holder Ballot
     to your Nominee. No Class 5 Beneficial Holder Ballot should be sent to any of the Debtors, the Debtors’ agents,
     the Debtors’ financial or legal advisors, and if so sent will not be counted.




                                                            8
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 68 of 174



6.   If you deliver multiple Class 5 Beneficial Holder Ballots to the Nominee with respect to the same Claim prior to
     the Voting Deadline, the last received valid Class 5 Beneficial Holder Ballot timely received will supersede and
     revoke any earlier received Class 5 Beneficial Holder Ballots.

7.   You must vote all of your Claims within Class 5 either to accept or reject the Plan and may not split your vote.
     Further, if a Holder has multiple Claims within Class 5, the Debtors may, in their discretion, aggregate the Claims
     of any particular Holder with multiple Claims within Class 5 for the purpose of counting votes.

8.   This Class 5 Beneficial Holder Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or
     (b) an assertion or admission of a Claim.

9.   Please be sure to sign and date your Class 5 Beneficial Holder Ballot. If you are signing a Class 5 Beneficial
     Holder Ballot in your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a
     corporation, or otherwise acting in a fiduciary or representative capacity, you must indicate such capacity when
     signing and, if required or requested by the Solicitation Agent, the Debtors, or the Bankruptcy Court, must submit
     proper evidence to the requesting party to so act on behalf of such Holder.

10. If you hold Claims in more than one Class under the Plan you may receive more than one ballot coded for each
    different Class. Each ballot votes only your Claims indicated on that ballot, so please complete and return each
    ballot that you receive.

11. The Class 5 Beneficial Holder Ballot is not a letter of transmittal and may not be used for any purpose other than
    to vote to accept or reject the Plan. Accordingly, at this time, Holders of Claims should not surrender certificates
    or instruments representing or evidencing their Claims, and neither the Debtors nor the Solicitation Agent will
    accept delivery of any such certificates or instruments surrendered together with a ballot.

PLEASE RETURN YOUR CLASS 5 BENEFICIAL HOLDER BALLOT PROMPTLY IN THE ENVELOPE
PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS PROVIDED BY YOUR
                                   NOMINEE.
                 IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 5 BALLOT,
                 THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
                              PLEASE CALL THE SOLICITATION AGENT AT:
                   (855) 907-2082 (TOLL FREE) OR +1 (503) 520-4448 (INTERNATIONAL)
                  (ASK TO SPEAK WITH A MEMBER OF THE SOLICITATION GROUP)
                              OR EMAIL TABULATION@EPIQGLOBAL.COM
                       AND REFERENCE “CHESAPEAKE” IN THE SUBJECT LINE.

 THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

                 THE SOLICITATION AGENT MUST ACTUALLY RECEIVE
 THE CLASS 5 BENEFICIAL HOLDER BALLOT (OR PRE-VALIDATED BALLOT, IF APPLICABLE)
                       ON OR BEFORE THE VOTING DEADLINE.




                                                           9
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 69 of 174



                                            Exhibit A

        Your Nominee may have checked a box below to indicate the CUSIP to which this
   Beneficial Holder Ballot pertains, or otherwise provided that information to you on a label or
                       schedule attached to the Beneficial Holder Ballot:


                                      Class 5 (Second Lien Notes Claims)


     11.500% senior notes due 2025                                 (CUSIP No. 165167DD6)
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 70 of 174




                               Exhibit 3E

             Form of Master Ballot for Unsecured Notes Claims
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 71 of 174




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                            §
    In re:                                                                  §       Chapter 11
                                                                            §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                §       Case No. 20-33233 (DRJ)
                                                                            §
                                          Debtors.                          §       (Jointly Administered)
                                                                            §

                           MASTER BALLOT FOR VOTING TO ACCEPT OR
                     REJECT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
                 OF CHESAPEAKE ENERGY CORPORATION AND ITS DEBTOR AFFILIATES

                               CLASS 6 HOLDERS OF UNSECURED NOTES CLAIMS

              6.625% senior notes due 2020                                        8.000% senior notes due 2025
                 (CUSIP No. 165167CF2)                                               (CUSIP No. 165167CU9)

              6.125% senior notes due 2021                                        8.000% senior notes due 2026
                (CUSIP No. 165167CG0)                                               (CUSIP No. U16450AY1 )

              5.375% senior notes due 2021                                        7.500% senior notes due 2026
                (CUSIP No. 165167CK1)                                                (CUSIP No. 165167DB0)

              4.875% senior notes due 2022                                        8.000% senior notes due 2027
                 (CUSIP No. 165167CN5)                                               (CUSIP No. 165167CZ8)

              5.750% senior notes due 2023                                 5.500% convertible senior notes due 2026
                 (CUSIP No. 165167CL9)                                            (CUSIP No. 165167CY1)

              7.000% senior notes due 2024                                        6.875% senior notes due 2025
                 (CUSIP No. 165167DA2)                                              (CUSIP No. 96812TAB8)




     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
                     CAREFULLY BEFORE COMPLETING THIS BALLOT.

     THIS MASTER BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO BE
    ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY [NOVEMBER 23], 2020, AT 11:59 P.M.,
                  PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”).

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
to the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as may

1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 72 of 174



be amended, supplemented, or otherwise modified from time to time, the “Plan”) as set forth in the Disclosure
Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor
Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”).
The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) has approved the Disclosure
Statement as containing adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order
on [●], 2020 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Plan.

You are receiving this master ballot (the “Master Ballot”) because you are the Nominee (as defined below) of a
Beneficial Holder 1 of Class 6 Unsecured Notes Claims as of [October 8], 2020 (the “Voting Record Date”).

This Master Ballot is to be used by you as a broker, bank, or other nominee; or as the agent of a broker, bank,
or other nominee (each of the foregoing, a “Nominee”); or as the proxy Holder of a Nominee for certain
Beneficial Holders’ Class 6 Unsecured Notes Claims (the “Class 6 Claims”), to transmit to the Solicitation Agent
(as defined below) the votes of such Beneficial Holders in respect of their Class 6 Claims to accept or reject the
Plan. The CUSIP number (the “CUSIP”) for the Class 6 Claims entitled to vote and of which you are the
Nominee are 165167CF2, 165167CG0, 165167CK1, 165167CN5, 165167CL9, 165167DA2, 165167CU9,
U16450AY1, 165167DB0, 165167CY1, 165167CZ8, and 96812TAB8. This ballot may not be used for any purpose
other than for submitting votes with respect to the Plan.

The rights and treatment for each Class are described in the Disclosure Statement, which was included in the package
(the “Solicitation Package”) you are receiving with this Master Ballot (as well as the Plan, Disclosure Statement Order,
and certain other materials). If you received Solicitation Package materials in electronic format and desire paper
copies, or if you need to obtain additional Solicitation Packages, you may obtain them from (a) Epiq Corporate
Restructuring, LLC (the “Solicitation Agent”), at no charge by: (i) accessing the Debtors’ restructuring website at
https://dm.epiq11.com/chesapeake; (ii) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring,
LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448
(international) and requesting to speak with a member of the Solicitation Group; or (iv) emailing
tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line; or (b) for a fee via PACER at
http://www.txs.uscourts.gov/bankruptcy.

This Master Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making
certain certifications with respect to the Plan. If you believe you have received this Master Ballot in error, please
contact the Solicitation Agent immediately at the address, telephone number, or email address set forth above.

YOUR VOTE ON THIS MASTER BALLOT FOR BENEFICIAL HOLDERS OF UNSECURED NOTES
CLAIMS IN CLASS 6 SHALL BE APPLIED TO EACH DEBTOR AGAINST WHOM SUCH BENEFICIAL
HOLDERS HAVE A CLASS 6 CLAIM.

You are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in accordance with your
customary practices, including the use of a “voting instruction form” in lieu of (or in addition to) a Beneficial Holder
Ballot, and collecting votes from Beneficial Holders through online voting, by phone, facsimile, or other electronic
means.

The Court may confirm the Plan and thereby bind all Holders of Claims and Interests. To have the votes of your
Beneficial Holders count as either an acceptance or rejection of the Plan, you must complete and return this Master
Ballot so that the Solicitation Agent actually receives it on or before the Voting Deadline.




1
    A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose claims have not been satisfied prior to
    the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or otherwise, as reflected in the records
    maintained by the Nominees holding through DTC.




                                                             2
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 73 of 174



THE VOTING DEADLINE IS ON [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

Item 1. Certification of Authority to Vote.

The undersigned certifies that, as of the Voting Record Date, the undersigned (please check the applicable box):

          Is a broker, bank, or other nominee for the Beneficial Holders of the aggregate principal amount
           of the Class 6 Claims listed in Item 2 below, and is the record Holder of such bonds, or

          Is acting under a power of attorney and/or agency (a copy of which will be provided upon
           request) granted by a broker, bank, or other nominee that is the registered Holder of the
           aggregate principal amount of Class 6 Claims listed in Item 2 below, or

          Has been granted a proxy (an original of which is attached hereto) from a broker, bank, or other
           nominee, or a beneficial owner, that is the registered Holder of the aggregate principal amount
           of Class 6 Claims listed in Item 2 below,

and accordingly, has full power and authority to vote to accept or reject the Plan, on behalf of the Beneficial Holders
of the Class 6 Claims described in Item 2.

Item 2. Class 6 Claims Vote on Plan

The undersigned transmits the following votes, and releases of Beneficial Holders of Class 6 Claims and certifies that
the following Beneficial Holders of Class 6 Claims, as identified by their respective customer account numbers set
forth below, are the Beneficial Holders of such Claims as of the Voting Record Date and have delivered to the
undersigned, as Nominee, ballots (the “Ballots”) casting such votes.

Indicate in the appropriate column below the aggregate principal amount voted for each account or attach such
information to this Master Ballot in the form of the following table. Please note that each Holder must vote all such
Beneficial Holder’s Class 6 Claims to accept or reject the Plan and may not split such vote. Any Beneficial Holder
Ballot executed by the Beneficial Holder that does not indicate an acceptance or rejection of the Plan or that indicates
both an acceptance and a rejection of the Plan will not be counted.

A SEPARATE MASTER BALLOT MUST BE USED FOR EACH CUSIP.




                                                           3
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 74 of 174




    CUSIP VOTED ON THIS MASTER BALLOT:
                                             CUSIP No. 165167CF2              CUSIP No. 165167CU9
                                             CUSIP No. 165167CG0              CUSIP No. U16450AY1
                                             CUSIP No. 165167CK1              CUSIP No. 165167DB0
                                             CUSIP No. 165167CN5              CUSIP No. 165167CZ8
                                             CUSIP No. 165167CL9              CUSIP No. 165167CY1
                                          CUSIP No. 165167DA2                 CUSIP No. 96812TAB8
     Your Customer             Principal Amount Held as                             Item                                    Item 3
    Account Number              of Voting Record Date                                 2
        for Each                                                                                                        Check the box
    Beneficial Holder                                                    Indicate the vote cast on the                   below if the
    of Class 6 Claims                                                    Beneficial Holder Ballot by                  Beneficial Holder
                                                                        checking the appropriate box                   checked the box
                                                                                    below.                            in Item 3 of their
                                                                                                                            Ballot

                                                                           Accept             Reject the
                                                                          the Plan              Plan


    1                          $

    2                          $

    3                          $

    4                          $

    5                          $

    6                          $

    TOTALS                     $


Item 3. Important information regarding the Third Party Release. 2

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,


2       Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
        Reorganized Debtor; (c) each of the Debtors’ current and former directors and officers; (d) each DIP Lender; (e) each Agent;
        (f) each Trustee; (g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan Facility Lenders;
        (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured Noteholders; (k) the Exit Facilities Lenders; (l) the
        Backstop Parties; (m) all holders of Interests; and (n) with respect to each of the foregoing (a) through (m), each of such Entity
        and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former members,
        directors, managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
        successors and assigns, subsidiaries, and each of their respective current and former members, equity holders, officers,
        directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
        accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such; provided
        that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the releases contained in the Plan; or (y)


                                                                      4
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 75 of 174



each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly amended or
modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
or any Claim or obligation arising under the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the


    timely Files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the
    Plan that is not resolved before Confirmation.

    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each DIP Lender; (d) each Agent; (e) each Trustee; (f) the Consenting Revolving Credit Facility
    Lenders; (g) the Consenting FLLO Term Loan Facility Lenders; (h) the Consenting Second Lien Noteholders; (i) the
    Consenting Unsecured Noteholders; (j) the Exit Facilities Lenders; (k) the Backstop Parties; (l) all holders of Claims; (m) all
    holders of Interests; (n) with respect to each of the foregoing (a) through (m), such Entity and its current and former Affiliates,
    and such Entities’ and their current and former Affiliates’ current and former members, directors, managers, officers, equity
    holders (regardless of whether such interests are held directly or indirectly), predecessors, successors and assigns, subsidiaries,
    and each of their respective current and former members, equity holders, officers, directors, managers, principals, members,
    employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
    consultants, representatives, and other professionals, in each case, solely in their respective capacities as such with respect to
    such Entity and solely to the extent such Entity has the authority to bind such Affiliate in such capacity; provided that in each
    case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained in the Plan; or (y) timely Files
    with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan that is not
    resolved before Confirmation.




                                                                   5
            Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 76 of 174



       third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
       the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
       compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
       Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
       and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
       third-party releases.

                                                        *        *        *


       Item 4. Other Class 6 Ballots Submitted by Beneficial Holders. The undersigned certifies that it has transcribed
       in the following table the information, if any, provided by the Beneficial Holders in Item 4 of the Beneficial Holder
       Ballot:

 YOUR customer account                              Transcribe from Item 4 of the Beneficial Holder Ballot
number and/or Customer                                                                                          CUSIP of other
                                                                                        Principal Amount of
 Name for each Beneficial                                                                                      Class 6 Unsecured
                                                              Name of Record               other Class 6
   Holder who completed           Account Number                                                                 Notes Claims
                                                             Holder or Nominee           Unsecured Notes
   Item 4 of the Beneficial                                                                                          Votes
                                                                                               Claims
       Holder Ballot.
1.                                                                                  $
2.                                                                                  $
3.                                                                                  $
4.                                                                                  $
5.                                                                                  $

       Item 5. Certifications.

       Upon execution of this Master Ballot, the undersigned certifies that:

                (a) it has received a copy of the Disclosure Statement, the Plan, the Master Ballots, the Beneficial
                    Holder Ballots, and the remainder of the Solicitation Package and has delivered the same to the
                    Beneficial Holders of the Class 6 Claims listed in Item 2 above;

                (b) it has received a completed and signed Beneficial Holder Ballot from each Beneficial Holder listed
                    in Item 2 of this Master Ballot;

                (c) it is the registered Holder of all Class 6 Claims listed in Item 2 above being voted, or

                (d) it has been authorized by each Beneficial Holder of Class 6 Claims listed in Item 2 above to vote
                    on the Plan;

                (e) no other Master Ballots with respect to the same Class 6 Claims identified in Item 2 have been cast
                    or, if any other Master Ballots have been cast with respect to such Claims, then any such earlier
                    Master Ballots are hereby revoked;

                (f) it has properly disclosed: (a) the number of Beneficial Holder of Class 6 Claims who completed
                    the Beneficial Holder Ballots; (b) the respective amounts of the Class 6 Claims owned, as the case
                    may be, by each Beneficial Holder of Class 6 Claims who completed a Beneficial Holder Ballot;
                    (c) each such Beneficial Holder of Class 6 Claims’ respective vote concerning the Plan; (e) each
                    such Beneficial Holder of Class 6 Claims’ certification as to other Class 6 Claims voted; and (f) the




                                                                 6
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 77 of 174



              customer account or other identification number for each such Beneficial Holder of Class 6
              Claims; and

          (g) it will maintain ballots and evidence of separate transactions returned by Beneficial Holder of
              Class 6 Claims (whether properly completed or defective) for at least one (1) year after the
              Effective Date of the Plan and disclose all such information to the Bankruptcy Court or the
              Debtors, if so ordered

 Name of Holder:
                                                 (Print or Type)
 Participant Number
 Name of Proxy Holder
 or Agent for Nominee
 (if applicable)
 Signature:
 Name of Signatory:

 Title:
 Address:




 Telephone
 Number:
 Email:
 Date Completed:




                PLEASE COMPLETE, SIGN, AND DATE THIS MASTER BALLOT AND
               RETURN IT PROMPTLY BY ONLY ONE OF THE FOLLOWING METHODS:
1.   In the envelope provided via first class mail, by overnight courier, or by hand delivery to:


                       If by First Class mail:

                            Chesapeake Energy Corporation
                            Ballot Processing
                            c/o Epiq Corporate Restructuring, LLC
                            P.O. Box 4422
                            Beaverton, OR 97076-4422


                       If by overnight courier or hand delivery:

                            Chesapeake Energy Corporation
                            Ballot Processing
                            c/o Epiq Corporate Restructuring, LLC




                                                         7
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 78 of 174



                            10300 SW Allen Boulevard
                            Beaverton, OR 97005


2.   Via electronic mail service to:

                                             tabulation@epiqglobal.com
                         with a reference to “Chesapeake Master Ballot” in the subject line.

 THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

                   THE SOLICITATION AGENT MUST ACTUALLY RECEIVE THE
                 CLASS 6 MASTER BALLOT ON OR BEFORE THE VOTING DEADLINE.


                         [Remainder of page intentionally left blank; continued next page.]




                                                         8
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 79 of 174




                                          Class 6 — Unsecured Notes Claims
                        INSTRUCTIONS FOR COMPLETING THIS MASTER BALLOT

1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement.        Capitalized terms used in the Master Ballot or in these instructions
     (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the Plan,
     a copy of which also accompanies the Master Ballot. PLEASE READ THE PLAN AND DISCLOSURE
     STATEMENT CAREFULLY BEFORE COMPLETING THIS MASTER BALLOT.

2.   The Plan can be confirmed by the Court and thereby made binding upon the Holders if it is accepted by the
     Holders of at least two-thirds in amount and more than one-half in number of Claims in at least one class of
     creditors that votes on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by
     section 1129(a) of the Bankruptcy Code. Please review the Disclosure Statement for more information.

3.   You should immediately distribute the Beneficial Holder Ballots and the Solicitation Package to all Beneficial
     Holders of Class 6 Claims and take any action required to enable each such Beneficial Holder to vote timely the
     Claims that it holds. You may distribute the Solicitation Packages to Beneficial Holders, as appropriate, in
     accordance with your customary practices. You are authorized to collect votes to accept or to reject the Plan from
     Beneficial Holders in accordance with your customary practices, including the use of a “voting instruction form”
     in lieu of (or in addition to) a beneficial ballot, and collecting votes from Beneficial Holders through online voting,
     by phone, facsimile, or other electronic means. Any Beneficial Holder Ballot returned to you by a Beneficial
     Holder of a Class 6 Claim shall not be counted for purposes of accepting or rejecting the Plan until you properly
     complete and deliver, to the Solicitation Agent, a Master Ballot that reflects the vote of such Beneficial Holders
     by [November 23], 2020, at 11:59 p.m., prevailing Central Time.

4.   If you are transmitting the votes of any Beneficial Holder of Class 6 Claims other than yourself, you may either:

         (a) “Pre-validate” the individual Class 6 Unsecured Notes Claim Ballot contained in the Solicitation
             Package and then forward the Solicitation Package to the Beneficial Holder of the Class 5 Claim
             for voting within five (5) Business Days after the receipt by such Nominee of the Solicitation
             Package, with the Beneficial Holder then returning the individual Beneficial Holder Ballot directly
             to the Solicitation Agent in the return envelope to be provided in the Solicitation Package. A
             Nominee “pre-validates” a Beneficial Holder’s Ballot by signing the Beneficial Holder Ballot and
             including their DTC participant number; indicating the account number of the Beneficial Holder
             and the principal amount of Class 6 Claim held by the Nominee for such Beneficial Holder; and
             then forwarding the Beneficial Holder Ballot together with the Solicitation Package to the
             Beneficial Holder. The Beneficial Holder then completes the information requested on the
             Beneficial Holder Ballot and returns the Beneficial Holder Ballot directly to the Solicitation Agent.
             A list of the Beneficial Holders to whom “pre-validated” Beneficial Holder Ballots were delivered
             should be maintained by Nominees for inspection for at least one year from the Effective Date.

         (b) Within five (5) Business Days after receipt by such Nominee of the Solicitation Package, forward
             the Solicitation Package to the Beneficial Holder of the Class 6 Claim for voting along with a return
             envelope provided by and addressed to the Nominee, with the Beneficial Holder then returning
             the individual Beneficial Holder Ballot to the Nominee. In such case, the Nominee will tabulate
             the votes of its respective owners on a Master Ballot that will be provided to the Nominee
             separately by the Solicitation Agent, in accordance with any instructions set forth in the
             instructions to the Master Ballot, and then return the Master Ballot to the Solicitation Agent. The
             Nominee should advise the Beneficial Holder to return their individual Beneficial Holder Ballots
             to the Nominee by a date calculated by the Nominee to allow it to prepare and return the Master
             Ballot to the Solicitation Agent so that the Master Ballot is actually received by the Solicitation
             Agent on or before the Voting Deadline.

5.   With regard to any Beneficial Holder Ballots returned to you by a Beneficial Holder, you must: (a) compile and
     validate the votes and other relevant information of each such Beneficial Holder on the Master Ballot using the


                                                             9
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 80 of 174



     customer name or account number assigned by you to each such Beneficial Holder; (b) execute the Master Ballot;
     (c) transmit such Master Ballot to the Solicitation Agent by the Voting Deadline; and (d) retain such Beneficial
     Holder Ballots from Beneficial Holders, whether in hard copy or by electronic direction, in your files for a period
     of one year after the Effective Date of the Plan. You may be ordered to produce the Beneficial Holder Ballots to
     the Debtors or the Bankruptcy Court.

     The Master Ballot must be returned to the Solicitation Agent so as to be actually received by the Solicitation
     Agent on or before the Voting Deadline. The Voting Deadline is [November 23], 2020, at 11:59 p.m.,
     prevailing Central Time.

6.   If a Master Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be
     counted in the discretion of the Debtors with the consent of the Required Plan Sponsors and the DIP Agent.
     Additionally, the following Master Ballots will not be counted:

         (a) any Master Ballot that is illegible or contains insufficient information to permit the
             identification of the Holder of the Claim;
         (b) any Master Ballot cast by a Party that does not hold a Claim in a Class that is entitled to
             vote on the Plan;
         (c) any Master Ballot sent by facsimile or any electronic means other than electronic mail;
         (d) any unsigned Master Ballot;
         (e) any Master Ballot that does not contain an original signature provided however, that any
             Master Ballot submitted via electronic mail shall be deemed to contain an original
             signature;
         (f) any Master Ballot not marked to accept or reject the Plan; and
         (g) any Master Ballot submitted by any party not entitled to cast a vote with respect to the
             Plan.

7.   The method of delivery of Master Ballots to the Solicitation Agent is at the election and risk of each Nominee of
     Class 6 Claim. Except as otherwise provided herein, such delivery will be deemed made only when the
     Solicitation Agent actually receives the originally executed Master Ballot. In all cases, Beneficial Holders and
     Nominees should allow sufficient time to assure timely delivery.

8.   If a Beneficial Holder or Nominee holds a Claim in a Voting Class against multiple Debtors, a vote on their Ballot
     will apply to all Debtors against whom such Beneficial Holder or Nominee has a Claim, as applicable, in that
     Voting Class.

9.   If multiple Master Ballots are received from the same Nominee with respect to the same Beneficial Holder Ballot
     belonging to a Beneficial Holder of a Claim prior to the Voting Deadline, the latest, timely received, and properly
     completed Master Ballot will supersede and revoke any earlier received Master Ballots.

10. The Master Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or (b) an assertion or
    admission of a Claim.

11. Please be sure to sign and date the Master Ballot. You should indicate that you are signing a Master Ballot in
    your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or otherwise
    acting in a fiduciary or representative capacity and, if required or requested by the Solicitation Agent, the Debtors,
    or the Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf of such Beneficial
    Holder. In addition, please provide your name and mailing address if it is different from that set forth on the
    attached mailing label or if no such mailing label is attached to the Master Ballot.

12. If you are both the Nominee and the Beneficial Holder of any of the Class 6 Claims and you wish to vote such
    Class 6 Claims, you may return a Beneficial Holder Ballot or Master Ballot for such Class 6 Claims and you must
    vote all of your Class 6 Claims to either to accept or reject the Plan and may not split your vote. Accordingly, a
    Beneficial Holder Ballot, other than a Master Ballot with the votes of multiple Beneficial Holders, that partially
    rejects and partially accepts the Plan will not be counted.



                                                           10
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 81 of 174



13. For purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code, separate Claims held by
    a single creditor in a particular Class will be aggregated and treated as if such creditor held one Claim in such
    Class, and all votes related to such Claim will be treated as a single vote to accept or reject the Plan; provided that
    if separate affiliated entities hold Claims in a particular Class, these Claims will not be aggregated and will not
    be treated as if such creditor held one Claim in such Class, and the vote of each affiliated entity may be counted
    separately as a vote to accept or reject the Plan.

14. The following additional rules shall apply to Master Ballots:

         (a) Votes cast by Beneficial Holders through a Nominee will be applied against the positions held
             by such entities in the Class 6 Claims as of the Record Voting Date, as evidenced by the record
             and depository listings.

         (b) Votes submitted by a Nominee, whether pursuant to a Master Ballot or pre-validated Holder
             Ballots, will not be counted in excess of the record amount of the Class 6 Claims held by such
             Nominee;

         (c) To the extent that conflicting votes or “over-votes” are submitted by a Nominee, whether
             pursuant to a Master Ballot or pre-validated Holder Beneficial Holder Ballots, the Solicitation
             Agent will attempt to reconcile discrepancies with the Nominee;

         (d) To the extent that over-votes on a Master Ballot or pre-validated Holder Beneficial Holder
             Ballots are not reconcilable prior to the preparation of the vote certification, the Solicitation
             Agent will apply the votes to accept and reject the Plan in the same proportion as the votes to
             accept and reject the Plan submitted on the Master Ballot or pre-validated Holder Ballots that
             contained the over-vote, but only to the extent of the Nominee’s position in Class 6 Claims; and

         (e) For purposes of tabulating votes, each Holder holding through a particular account will be
             deemed to have voted the principal amount relating to its holding in that particular account,
             although the Solicitation Agent may be asked to adjust such principal amount to reflect the
             claim amount.

                          PLEASE RETURN YOUR MASTER BALLOT PROMPTLY
                 IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 6 BALLOT,
                 THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
                              PLEASE CALL THE SOLICITATION AGENT AT:
                   (855) 907-2082 (TOLL FREE) OR +1 (503) 520-4448 (INTERNATIONAL)
                  (ASK TO SPEAK WITH A MEMBER OF THE SOLICITATION GROUP)
                              OR EMAIL TABULATION@EPIQGLOBAL.COM
                       AND REFERENCE “CHESAPEAKE” IN THE SUBJECT LINE.



 THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

                    THE SOLICITATION AGENT MUST ACTUALLY RECEIVE
              THE CLASS 6 MASTER BALLOT ON OR BEFORE THE VOTING DEADLINE.




                                                           11
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 82 of 174




                                 Exhibit 3F

         Form of Beneficial Holder Ballot for Unsecured Notes Claims
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 83 of 174



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                            §
    In re:                                                                  §       Chapter 11
                                                                            §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                §       Case No. 20-33233 (DRJ)
                                                                            §
                                          Debtors.                          §       (Jointly Administered)
                                                                            §

                         BENEFICIAL BALLOT FOR VOTING TO ACCEPT OR
                     REJECT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
                 OF CHESAPEAKE ENERGY CORPORATION AND ITS DEBTOR AFFILIATES

                                   CLASS 6 BALLOT FOR BENEFICIAL HOLDERS
                                        OF UNSECURED NOTES CLAIMS

              6.625% senior notes due 2020                                        8.000% senior notes due 2025
                 (CUSIP No. 165167CF2)                                               (CUSIP No. 165167CU9)

              6.125% senior notes due 2021                                        8.000% senior notes due 2026
                (CUSIP No. 165167CG0)                                               (CUSIP No. U16450AY1 )

              5.375% senior notes due 2021                                        7.500% senior notes due 2026
                (CUSIP No. 165167CK1)                                                (CUSIP No. 165167DB0)

              4.875% senior notes due 2022                                        8.000% senior notes due 2027
                 (CUSIP No. 165167CN5)                                               (CUSIP No. 165167CZ8)

              5.750% senior notes due 2023                                 5.500% convertible senior notes due 2026
                 (CUSIP No. 165167CL9)                                            (CUSIP No. 165167CY1)

              7.000% senior notes due 2024                                        6.875% senior notes due 2025
                 (CUSIP No. 165167DA2)                                              (CUSIP No. 96812TAB8)




     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
                     CAREFULLY BEFORE COMPLETING THIS BALLOT.

    THE DEADLINE FOR THE RECEIPT OF BALLOTS AND MASTER BALLOTS IS [NOVEMBER 23],
          2020, AT 11:59 P.M., PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”).

    IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO THE SOLICITATION AGENT (EPIQ
    CORPORATE RESTRUCTURING, LLC), PLEASE COMPLETE THE BALLOT AND RETURN IT


1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.
      Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 84 of 174



    PROMPTLY IN THE ENVELOPE PROVIDED SO THAT IT IS ACTUALLY RECEIVED BY THE
    SOLICITATION AGENT BY THE VOTING DEADLINE.
    IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE, PLEASE COMPLETE,
    SIGN, AND DATE THE BALLOT AND RETURN IT PROMPTLY IN ACCORDANCE WITH THE
    INSTRUCTIONS PROVIDED BY YOUR NOMINEE. PLEASE ALLOW SUFFICIENT TIME FOR
    YOUR BALLOT TO BE INCLUDED ON A MASTER BALLOT COMPLETED BY YOUR NOMINEE.
    THE MASTER BALLOT MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR
    BEFORE THE VOTING DEADLINE.

The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
to the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as may
be amended, supplemented, or otherwise modified from time to time, the “Plan”) as set forth in the Disclosure
Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor
Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”).
The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) has approved the Disclosure
Statement as containing adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order
on [●], 2020 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Plan.

You are receiving this Class 6 ballot for Beneficial Holders 1 (the “Class 6 Beneficial Holder Ballot”) because you are
a Beneficial Holder of an Unsecured Notes Claim in Class 6 as of [October 8], 2020 (the “Voting Record Date”).
Accordingly, you have a right to vote to accept or reject the Plan. You can cast your vote through this Class 6
Beneficial Holder Ballot and return it to your broker, bank, or other nominee, or the agent of a broker, bank, or other
nominee (each of the foregoing, a “Nominee”), in accordance with the instructions provided by your Nominee, who
will then submit a master ballot (the “Master Ballot”) on behalf of the Beneficial Holders of Class 6 Claims.

Your rights are described in the Disclosure Statement, which was included in the package (the “Solicitation Package”)
you are receiving with this Class 6 Ballot (as well as the Plan, Disclosure Statement Order, and certain other materials).
If you received Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them from (a) Epiq Corporate Restructuring, LLC (the “Solicitation
Agent”), at no charge by: (i) accessing the Debtors’ restructuring website at https://dm.epiq11.com/chesapeake;
(ii) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard,
Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448 (international) and requesting to
speak with a member of the Solicitation Group; or (iv) emailing tabulation@epiqglobal.com and referencing
“Chesapeake” in the subject line; or (b) for a fee via PACER at http://www.txs.uscourts.gov/bankruptcy.

This Class 6 Beneficial Holder Ballot may not be used for any purpose other than for casting votes to accept or reject
the Plan and making certain certifications with respect to the Plan. If you believe you have received this Class 6
Beneficial Holder Ballot in error, or if you believe that you have received the wrong ballot, please contact the
Solicitation Agent immediately at the address, telephone number, or email address set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class
6, Unsecured Lien Notes Claims, under the Plan. If you hold Claims in more than one Class, you will receive a ballot
for each Class in which you are entitled to vote.

In order for your vote to count, your Nominee must receive this Class 6 Beneficial Holder Ballot in sufficient time for
your Nominee to include your vote on a Master Ballot that must be received by the Solicitation Agent on or before
the Voting Deadline, which is [November 23], 2020, at 11:59 p.m., prevailing Central Time. Please allow sufficient

1     A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose claims have not been satisfied prior to
      the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or otherwise, as reflected in the records
      maintained by the Nominees holding through DTC.




                                                               2
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 85 of 174



time for your vote to be included on the Master Ballot completed by your Nominee. If a Master Ballot recording your
vote is not received by the Voting Deadline, and if the Voting Deadline is not extended, your vote will not count.

Item 1.   Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Beneficial Holder of
Class 6 Unsecured Notes Claims in the following principal amount (insert amount in box below, unless otherwise
completed by your Nominee):


                                                $_______________


Item 2.   Vote on Plan.

The Beneficial Holder of the Class 6 Unsecured Notes Claims against the Debtors set forth in Item 1 votes to (please
check one):


  ACCEPT (vote FOR) the Plan                             REJECT (vote AGAINST) the Plan



       Your vote on the Plan will be applied to each applicable Debtor in the same manner and in the same
amount as indicated in Item 1 and Item 2 above.



                          [Remainder of page intentionally left blank; continued next page.]




                                                         3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 86 of 174



Item 3. Important information regarding the Third Party Release. 2

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or

2   Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each of the Debtors’ current and former directors and officers; (d) each DIP Lender; (e) each Agent;
    (f) each Trustee; (g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan Facility Lenders;
    (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured Noteholders; (k) the Exit Facilities Lenders; (l) the
    Backstop Parties; (m) all holders of Interests; and (n) with respect to each of the foregoing (a) through (m), each of such Entity
    and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former members,
    directors, managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
    successors and assigns, subsidiaries, and each of their respective current and former members, equity holders, officers,
    directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
    accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such; provided
    that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the releases contained in the Plan; or (y)
    timely Files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the
    Plan that is not resolved before Confirmation.

    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each DIP Lender; (d) each Agent; (e) each Trustee; (f) the Consenting Revolving Credit Facility
    Lenders; (g) the Consenting FLLO Term Loan Facility Lenders; (h) the Consenting Second Lien Noteholders; (i) the
    Consenting Unsecured Noteholders; (j) the Exit Facilities Lenders; (k) the Backstop Parties; (l) all holders of Claims; (m) all
    holders of Interests; (n) with respect to each of the foregoing (a) through (m), such Entity and its current and former Affiliates,
    and such Entities’ and their current and former Affiliates’ current and former members, directors, managers, officers, equity
    holders (regardless of whether such interests are held directly or indirectly), predecessors, successors and assigns, subsidiaries,
    and each of their respective current and former members, equity holders, officers, directors, managers, principals, members,
    employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
    consultants, representatives, and other professionals, in each case, solely in their respective capacities as such with respect to
    such Entity and solely to the extent such Entity has the authority to bind such Affiliate in such capacity; provided that in each
    case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained in the Plan; or (y) timely Files
    with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan that is not
    resolved before Confirmation.




                                                                   4
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 87 of 174



distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly amended or
modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
or any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
third-party releases.

                                                  *        *        *

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN,
YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN IF YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:




                                  The Undersigned Holder of the Claim elects to
                                      OPT OUT of the Third Party Release



Item 4. Other Class 6 Beneficial Holder Ballots Submitted. By returning this Beneficial Holder Ballot, the Holder
of the Class 6 Unsecured Notes Claims identified in Item 1 certifies that (a) this Beneficial Holder Ballot is the only
Beneficial Holder Ballot submitted for Notes Claims owned by such Holder, except as identified in the following
table, and (b) all Beneficial Holder Ballots submitted by the Holder indicate the same vote to accept or reject the Plan
that the Holder has indicated in Item 2 of this Beneficial Holder Ballot (please use additional sheets of paper if
necessary):




                                                           5
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 88 of 174



                               ONLY COMPLETE THIS TABLE IF YOU HAVE VOTED OTHER
                CLASS 6 UNSECURED NOTES CLAIMS ON OTHER BENEFICIAL HOLDER BALLOTS

Account Number of other                                           Principal Amount of other        CUSIP of Other Class 6
Class 6 Unsecured Notes         Name of Record Holder or           Class 6 Unsecured Notes         Unsecured Notes Claims
     Claims Voted                       Nominee                             Claims
                                                                 $
                                                                 $
                                                                 $
                                                                 $


    Item 5. Certifications.

    By signing this Class 6 Beneficial Holder Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

        (a) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the Class 6 Unsecured
            Notes Claims being voted; or (ii) the Entity is an authorized signatory for an Entity that is a
            Holder of the Note Claims being voted;

        (b) that the Entity (or in the case of an authorized signatory, the Holder) has received a copy of
            the Disclosure Statement and the Solicitation Package and acknowledges that the solicitation
            is being made pursuant to the terms and conditions set forth therein;

        (c) that the Entity has cast the same vote with respect to all Unsecured Notes Claims in a single
            Class; and

        (d) that no other Class 6 Beneficial Holder Ballots with respect to the amount of the Unsecured
            Notes Claims identified in Item 1 have been cast or, if any other Class 6 Beneficial Holder
            Ballots have been cast with respect to such Unsecured Notes Claims, then any such earlier
            Class 6 Beneficial Holder Ballots are hereby revoked.

     Name of Holder:
                                                      (Print or Type)
     Signature:
     Name of Signatory:
                                                                 (If other than Holder)
     Title:
     Address:




     Telephone
     Number:
     Email:
     Date Completed:




                                                             6
 Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 89 of 174



              PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE PROVIDED OR
 OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS PROVIDED BY YOUR NOMINEE.

                            THE VOTING DEADLINE IS
          [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

                THE SOLICITATION AGENT MUST ACTUALLY RECEIVE
 THE CLASS 6 BENEFICIAL HOLDER BALLOT REFLECTING YOUR VOTE (OR PRE-VALIDATED
            BALLOT, IF APPLICABLE) ON OR BEFORE THE VOTING DEADLINE.


               [Remainder of page intentionally left blank; continued next page.]




                                               7
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 90 of 174




                                         Class 6 — Unsecured Notes Claims
         INSTRUCTIONS FOR COMPLETING THIS CLASS 5 BENEFICIAL HOLDER BALLOT

1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement. Capitalized terms used in the Class 6 Beneficial Holder Ballot or in these instructions
     (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the Plan,
     a copy of which also accompanies the Class 6 Beneficial Holder Ballot. PLEASE READ THE PLAN AND
     DISCLOSURE STATEMENT CAREFULLY BEFORE COMPLETING THIS BALLOT.

2.   The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of at
     least two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that votes
     on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by section 1129(a) of
     the Bankruptcy Code. Please review the Disclosure Statement for more information.

3.   Unless otherwise instructed by your Nominee, to ensure that your vote is counted, you must submit your Class 6
     Beneficial Holder Ballot to your Nominee so that your Nominee can submit a Master Ballot that reflects your
     vote so that the Master Ballot is actually received by the Solicitation Agent by the Voting Deadline. You may
     instruct your Nominee to vote on your behalf in the Master Ballot as follows: (a) complete the Class 6 Beneficial
     Holder Ballot; (b) indicate your decision either to accept or reject the Plan in the boxes provided in Item 2 of the
     Class 6 Beneficial Holder Ballot; and (c) sign and return the Class 6 Beneficial Holder Ballot to your Nominee in
     accordance with the instructions provided by your Nominee. The Voting Deadline for the receipt of Master
     Ballots by the Solicitation Agent is [November 23], 2020, at 11:59 p.m., prevailing Central Time. Your
     completed Class 6 Beneficial Holder Ballot must be received by your Nominee in sufficient time to permit your
     Nominee to deliver your votes to the Solicitation Agent on or before the Voting Deadline.

4.   The following Class 6 Ballots submitted to your Nominee will not be counted:

         (a) any Class 6 Beneficial Holder Ballot that partially rejects and partially accepts the Plan;
         (b) Class 6 Beneficial Holder sent to the Debtors, the Debtors’ agents, any indenture trustee,
             or the Debtors’ financial or legal advisors;
         (c) Class 6 Beneficial Holder Ballots sent by facsimile or any electronic means other than in
             accordance with the instructions of your Nominee (however, if you are directed by your
             Nominee to submit the Beneficial Holder Ballot to the Nominee via electronic means, such
             instructions to your Nominee shall have the same effect as if you had completed and
             returned a physical Beneficial Holder Ballot, including all certifications);
         (d) any Class 6 Beneficial Holder Ballot that is illegible or contains insufficient information
             to permit the identification of the Holder of the Claim;
         (e) any Class 6 Beneficial Holder Ballot cast by an Entity that does not hold a Claim in Class
             5;
         (f) any unsigned Class 6 Beneficial Holder Ballot;
         (g) any Class 6 Beneficial Holder Ballot submitted by a holder not entitled to vote pursuant
             to the Plan.
         (h) any Class 6 Beneficial Holder Ballot not bearing an original signature, except as provided
             above; and/or
         (i) any Class 6 Beneficial Holder Ballot not marked to accept or reject the Plan or any Class
             6 Ballot marked both to accept and reject the Plan.

5.   If your Class 6 Beneficial Holder Ballot is not received by your Nominee in sufficient time to be included on a
     timely submitted Master Ballot, it will not be counted unless the Debtors determine otherwise. In all cases,
     Beneficial Holders should allow sufficient time to assure timely delivery of your Class 6 Beneficial Holder Ballot
     to your Nominee. No Class 6 Beneficial Holder Ballot should be sent to any of the Debtors, the Debtors’ agents,
     the Debtors’ financial or legal advisors, and if so sent will not be counted.




                                                            8
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 91 of 174



6.   If you deliver multiple Class 6 Beneficial Holder Ballots to the Nominee with respect to the same Claim prior to
     the Voting Deadline, the last received valid Class 6 Beneficial Holder Ballot timely received will supersede and
     revoke any earlier received Class 6 Beneficial Holder Ballots.

7.   You must vote all of your Claims within Class 6 either to accept or reject the Plan and may not split your vote.
     Further, if a Holder has multiple Claims within Class 6, the Debtors may, in their discretion, aggregate the Claims
     of any particular Holder with multiple Claims within Class 6 for the purpose of counting votes.

8.   This Class 6 Beneficial Holder Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or
     (b) an assertion or admission of a Claim.

9.   Please be sure to sign and date your Class 6 Beneficial Holder Ballot. If you are signing a Class 6 Beneficial
     Holder Ballot in your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a
     corporation, or otherwise acting in a fiduciary or representative capacity, you must indicate such capacity when
     signing and, if required or requested by the Solicitation Agent, the Debtors, or the Bankruptcy Court, must submit
     proper evidence to the requesting party to so act on behalf of such Holder.

10. If you hold Claims in more than one Class under the Plan you may receive more than one ballot coded for each
    different Class. Each ballot votes only your Claims indicated on that ballot, so please complete and return each
    ballot that you receive.

11. The Class 6 Beneficial Holder Ballot is not a letter of transmittal and may not be used for any purpose other than
    to vote to accept or reject the Plan. Accordingly, at this time, Holders of Claims should not surrender certificates
    or instruments representing or evidencing their Claims, and neither the Debtors nor the Solicitation Agent will
    accept delivery of any such certificates or instruments surrendered together with a ballot.

PLEASE RETURN YOUR CLASS 6 BENEFICIAL HOLDER BALLOT PROMPTLY IN THE ENVELOPE
PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS PROVIDED BY YOUR
                                   NOMINEE.
                 IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 6 BALLOT,
                 THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
                              PLEASE CALL THE SOLICITATION AGENT AT:
                   (855) 907-2082 (TOLL FREE) OR +1 (503) 520-4448 (INTERNATIONAL)
                  (ASK TO SPEAK WITH A MEMBER OF THE SOLICITATION GROUP)
                              OR EMAIL TABULATION@EPIQGLOBAL.COM
                       AND REFERENCE “CHESAPEAKE” IN THE SUBJECT LINE.

 THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

                 THE SOLICITATION AGENT MUST ACTUALLY RECEIVE
 THE CLASS 6 BENEFICIAL HOLDER BALLOT (OR PRE-VALIDATED BALLOT, IF APPLICABLE)
                       ON OR BEFORE THE VOTING DEADLINE.




                                                           9
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 92 of 174



                                            Exhibit A

        Your Nominee may have checked a box below to indicate the CUSIP to which this
   Beneficial Holder Ballot pertains, or otherwise provided that information to you on a label or
                       schedule attached to the Beneficial Holder Ballot:


                                      Class 6 (Unsecured Notes Claims)


     6.625% senior notes due 2020                                  CUSIP No. 165167CF2


     6.125% senior notes due 2021                                  CUSIP No. 165167CG0


     5.375% senior notes due 2021                                  CUSIP No. 165167CK1


     4.875% senior notes due 2022                                  CUSIP No. 165167CN5


     5.750% senior notes due 2023                                  CUSIP No. 165167CL9


     7.000% senior notes due 2024                                  CUSIP No. 165167DA2


     8.000% senior notes due 2025                                  CUSIP No. 165167CU9


     8.000% senior notes due 2026                                  CUSIP No. U16450AY1


     7.500% senior notes due 2026                                  CUSIP No. 165167DB0


     8.000% senior notes due 2027                                  CUSIP No. 165167CZ8


     5.500% convertible senior notes due 2026                      CUSIP No. 165167CY1


     6.875% senior notes due 2025                                  CUSIP No. 96812TAB8
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 93 of 174




                               Exhibit 3G

               Form of Ballot for General Unsecured Claims
        Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 94 of 174



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                            §
    In re:                                                                  §       Chapter 11
                                                                            §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                §       Case No. 20-33233 (DRJ)
                                                                            §
                                          Debtors.                          §       (Jointly Administered)
                                                                            §

                              BALLOT FOR VOTING TO ACCEPT OR
                     REJECT THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
                 OF CHESAPEAKE ENERGY CORPORATION AND ITS DEBTOR AFFILIATES

                    CLASS 7 BALLOT FOR HOLDERS OF GENERAL UNSECURED CLAIMS


     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING BALLOTS
                     CAREFULLY BEFORE COMPLETING THIS BALLOT.

       IN ORDER FOR YOUR VOTE TO BE COUNTED, THIS BALLOT MUST BE COMPLETED,
     EXECUTED, AND RETURNED SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION
    AGENT BY, [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME (THE “VOTING
                                         DEADLINE”)


The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are soliciting votes with respect
to the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as may
be amended, supplemented, or otherwise modified from time to time, the “Plan”) as set forth in the Disclosure
Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor
Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure Statement”).
The Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) has approved the Disclosure
Statement as containing adequate information pursuant to section 1125 of the Bankruptcy Code, by entry of an order
on [●], 2020 (the “Disclosure Statement Order”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Plan.

You are receiving this Class 7 ballot (this “Class 7 Ballot”) because you are a Holder of a General Unsecured Claim
in Class 7 as of [October 8], 2020 (the “Voting Record Date”). Accordingly, you have a right to vote to accept or
reject the Plan.

Your rights are described in the Disclosure Statement, which was included in the package (the “Solicitation Package”)
you are receiving with this Class 7 Ballot (as well as the Plan, Disclosure Statement Order, and certain other materials).
If you received Solicitation Package materials in electronic format and desire paper copies, or if you need to obtain
additional Solicitation Packages, you may obtain them from (a) Epiq Corporate Restructuring, LLC (the “Solicitation
Agent”), at no charge by: (i) accessing the Debtors’ restructuring website at https://dm.epiq11.com/chesapeake;
(ii) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard,
Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448 (international) and requesting to

1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.
      Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 95 of 174



speak with a member of the Solicitation Group; or (iv) emailing tabulation@epiqglobal.com and referencing
“Chesapeake” in the subject line; or (b) for a fee via PACER at http://www.txs.uscourts.gov/bankruptcy.

This Class 7 Ballot may not be used for any purpose other than for casting votes to accept or reject the Plan and making
certain certifications with respect to the Plan. If you believe you have received this Class 7 Ballot in error, or if you
believe that you have received the wrong ballot, please contact the Solicitation Agent immediately at the address,
telephone number, or email address set forth above.

You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has been placed in Class 7,
General Unsecured Claims, under the Plan. If you hold Claims in more than one Class, you will receive a ballot for
each Class in which you are entitled to vote.

Item 1. Amount of Claim.

The undersigned hereby certifies that as of the Voting Record Date, the undersigned was the Holder of a Class 7 Claim
in the following aggregate unpaid amount: 2


                                                        $_______________

                                                  Debtor:__________________


Item 2.     Vote on Plan.

The Holder of the Class 7 General Unsecured Claim against the Debtor set forth in Item 1 votes to (please check one):


     ACCEPT (vote FOR) the Plan                                REJECT (vote AGAINST) the Plan



You will receive a separate ballot for each Debtor for General Unsecured Claims.



                             [Remainder of page intentionally left blank; continued next page.]




2     For voting purposes only, subject to tabulation rules.


                                                               2
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 96 of 174



Item 3. Important information regarding the Third Party Release. 3

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or

3   Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each of the Debtors’ current and former directors and officers; (d) each DIP Lender; (e) each Agent;
    (f) each Trustee; (g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan Facility Lenders;
    (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured Noteholders; (k) the Exit Facilities Lenders; (l) the
    Backstop Parties; (m) all holders of Interests; and (n) with respect to each of the foregoing (a) through (m), each of such Entity
    and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former members,
    directors, managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
    successors and assigns, subsidiaries, and each of their respective current and former members, equity holders, officers,
    directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
    accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such; provided
    that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the releases contained in the Plan; or (y)
    timely Files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the
    Plan that is not resolved before Confirmation.

    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each DIP Lender; (d) each Agent; (e) each Trustee; (f) the Consenting Revolving Credit Facility
    Lenders; (g) the Consenting FLLO Term Loan Facility Lenders; (h) the Consenting Second Lien Noteholders; (i) the
    Consenting Unsecured Noteholders; (j) the Exit Facilities Lenders; (k) the Backstop Parties; (l) all holders of Claims; (m) all
    holders of Interests; (n) with respect to each of the foregoing (a) through (m), such Entity and its current and former Affiliates,
    and such Entities’ and their current and former Affiliates’ current and former members, directors, managers, officers, equity
    holders (regardless of whether such interests are held directly or indirectly), predecessors, successors and assigns, subsidiaries,
    and each of their respective current and former members, equity holders, officers, directors, managers, principals, members,
    employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
    consultants, representatives, and other professionals, in each case, solely in their respective capacities as such with respect to
    such Entity and solely to the extent such Entity has the authority to bind such Affiliate in such capacity; provided that in each
    case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained in the Plan; or (y) timely Files
    with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan that is not
    resolved before Confirmation.


                                                                   3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 97 of 174



distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly amended or
modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
or any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
third-party releases.

                                                 *        *        *

IF YOU ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN,
YOU WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII.D
OF THE PLAN IF YOU ARE A RELEASED PARTY IN CONNECTION THEREWITH.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:




                                 The Undersigned Holder of the Claim elects to
                                     OPT OUT of the Third Party Release

Item 4. Certifications.


By signing this Class 7 Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

    (a) that, as of the Voting Record Date, either: (i) the Entity is the Holder of the General Unsecured Claims
        being voted; or (ii) the Entity is an authorized signatory for an Entity that is a Holder of the General
        Unsecured Claims being voted;

    (b) that the Entity (or in the case of an authorized signatory, the Holder) has received a copy of the
        Disclosure Statement and the Solicitation Package and acknowledges that the solicitation is being made
        pursuant to the terms and conditions set forth therein;

    (c) that the Entity has cast the same vote with respect to all General Unsecured Claims in a single Class;
        and



                                                         4
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 98 of 174



   (d) that no other Class 7 Ballots with respect to the amount of the General Unsecured Claims identified in
       Item 1 have been cast or, if any other Class 7 Ballots have been cast with respect to such General
       Unsecured Claims, then any such earlier Class 7 Ballots are hereby revoked.

Name of Holder:
                                               (Print or Type)


Signature:
Name of Signatory:
                                                           (If other than Holder)
Title:
Address:




Telephone
Number:
Email:
Date Completed:



                  PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND
                      RETURN IT (WITH AN ORIGINAL SIGNATURE)
              PROMPTLY BY ONLY ONE OF THE FOLLOWING RETURN METHODS:

                     If by First Class mail:

                         Chesapeake Energy Corporation
                         Ballot Processing
                         c/o Epiq Corporate Restructuring, LLC
                         P.O. Box 4422
                         Beaverton, OR 97076-4422


                     If by overnight courier or hand delivery:

                         Chesapeake Energy Corporation
                         Ballot Processing
                         c/o Epiq Corporate Restructuring, LLC
                         10300 SW Allen Boulevard
                         Beaverton, OR 97005


                      By electronic, online submission:

                                  Please visit https://dm.epiq11.com/chesapeake. Click on
                         the “E-Ballot” section of the Debtors’ website and follow the
                         directions to submit your E-Ballot. If you choose to submit your



                                                       5
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 99 of 174



                          Ballot via Epiq’s E-Ballot system, you should not also return a
                          hard copy of your Ballot.

                                 IMPORTANT NOTE: You will need the following
                          information to retrieve and submit your customized E-Ballot:



                         Unique E-Ballot ID#: ____________________________



                               “E-Balloting” is the sole manner in which Ballots will be
                       accepted via electronic or online transmission. Ballots submitted by
                       facsimile or email will not be counted.




Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of your electronic Ballot.
       Please complete and submit an electronic Ballot for each E-Ballot ID# you receive, as applicable.

                     Creditors who cast a Ballot using the Solicitation Agent’s online portal
                                    should NOT also submit a paper Ballot.

THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME

       THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR CLASS 7 BALLOT
                       ON OR BEFORE THE VOTING DEADLINE.



                       [Remainder of page intentionally left blank; continued next page.]




                                                        6
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 100 of 174




                                          Class 7 — General Unsecured Claims
                          INSTRUCTIONS FOR COMPLETING THIS CLASS 7 BALLOT

1.   The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to the
     Disclosure Statement.        Capitalized terms used in the Class 7 Ballot or in these instructions
     (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the Plan,
     a copy of which also accompanies the Class 7 Ballot. PLEASE READ THE PLAN AND DISCLOSURE
     STATEMENT CAREFULLY BEFORE COMPLETING THIS BALLOT.

2.   The Plan can be confirmed by the Court and thereby made binding upon you if it is accepted by the Holders of at
     least two-thirds in amount and more than one-half in number of Claims in at least one class of creditors that votes
     on the Plan and if the Plan otherwise satisfies the requirements for confirmation provided by section 1129(a) of
     the Bankruptcy Code. Please review the Disclosure Statement for more information.

3.   To ensure that your Class 7 Ballot is counted, you must either: (a) complete and submit this hard copy Class 7
     Ballot or (b) vote through the Debtors’ online balloting portal accessible through the Debtors’ case website
     https://dm.epiq11.com/chesapeake. Ballots will not be accepted by facsimile or other electronic means (other
     than the online portal).

4.   Use of Hard Copy Ballot. To ensure that your hard copy Class 7 Ballot is counted, you must: (a) complete your
     Class 7 Ballot in accordance with these instructions; (b) clearly indicate your decision either to accept or reject
     the Plan in the boxes provided in Item 2 of the Class 7 Ballot; and (c) clearly sign and return your original Class
     7 Ballot in the enclosed pre-addressed, pre-paid envelope or via first class mail, overnight courier, or hand delivery
     one of the following addresses or in accordance with paragraph 5 below.

          If by First Class Mail:                            If by overnight courier or hand delivery:

          Chesapeake Energy Corporation                       Chesapeake Energy Corporation
          Ballot Processing                                   Ballot Processing
          c/o Epiq Corporate Restructuring, LLC               c/o Epiq Corporate Restructuring, LLC
          P.O. Box 4422                                       10300 SW Allen Boulevard
          Beaverton, OR 97076-4422                            Beaverton, OR 97005



5.   Use of Online Ballot Portal. To ensure that your electronic Class 7 Ballot is counted, please follow the
     instructions of the Debtors’ case administration website at https://dm.epiq11.com/chesapeake. You will need to
     enter your unique E-Ballot identification number indicated above. The online balloting portal is the sole manner
     in which Ballots will be accepted via electronic or online transmission. Ballots will not be accepted by facsimile
     or electronic means (other than the online portal).

6.   Your Class 7 Ballot must be returned to the Solicitation Agent so as to be actually received by the Solicitation
     Agent on or before the Voting Deadline. The Voting Deadline is [November 23], 2020, at 11:59 p.m.,
     prevailing Central Time.

7.   If a Class 7 Ballot is received after the Voting Deadline and if the Voting Deadline is not extended, it may be
     counted in the discretion of the Debtors with the consent of the Required Plan Sponsors and the DIP Agent.
     Additionally, the following Class 7 Ballots will not be counted:

         (a) any Class 7 Ballot that partially rejects and partially accepts the Plan;
         (b) Class 7 Ballots sent to the Debtors, the Debtors’ agents (other than the Solicitation Agent),
             an administrative agent, any indenture trustee, or the Debtors’ financial or legal advisors;

                                                            7
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 101 of 174



         (c) Class 7 Ballots sent by facsimile or any electronic means other than via the online portal;
         (d) any Class 7 Ballot that is illegible or contains insufficient information to permit the
             identification of the Holder of the Claim;
         (e) any Class 7 Ballot cast by an Entity that does not hold a Claim in Class 7;
         (f) any Class 7 Ballot submitted by a Holder not entitled to vote pursuant to the Plan;
         (g) any unsigned Class 7 Ballot;
         (h) any Class 7 Ballot not bearing an original signature, except as provided above; and/or
         (i) any Class 7 Ballot not marked to accept or reject the Plan or any Class 7 Ballot marked
             both to accept and reject the Plan.

8.   The method of delivery of Class 7 Ballots to the Solicitation Agent is at the election and risk of each Holder of a
     General Unsecured Claim. Except as otherwise provided herein, such delivery will be deemed made only when
     the Solicitation Agent actually receives the originally executed Class 7 Ballot. In all cases, Holders should allow
     sufficient time to assure timely delivery.

9.   If multiple Class 7 Ballots are received from the same Holder of a General Unsecured Claim with respect to the
     same General Unsecured Claim prior to the Voting Deadline, the latest, timely received, and properly completed
     Class 7 Ballot will supersede and revoke any earlier received Class 7 Ballots.

10. You must vote all of your General Unsecured Claims within Class 7 either to accept or reject the Plan and may
    not split your vote. Further, if a Holder has multiple General Unsecured Claims within Class 7, the Debtors may,
    in their discretion, aggregate the Claims of any particular Holder with multiple General Unsecured Claims within
    Class 7 for the purpose of counting votes.

11. This Class 7 Ballot does not constitute, and shall not be deemed to be, (a) a Proof of Claim or (b) an assertion or
    admission of a Claim.

12. Please be sure to sign and date your Class 7 Ballot. If you are signing a Class 7 Ballot in your capacity as a
    trustee, executor, administrator, guardian, attorney in fact, officer of a corporation, or otherwise acting in a
    fiduciary or representative capacity, you should indicate such capacity when signing and, if required or requested
    by the Solicitation Agent, the Debtors, or the Bankruptcy Court, must submit proper evidence to the requesting
    party to so act on behalf of such Holder. In addition, please provide your name and mailing address if it is different
    from that set forth on the attached mailing label or if no such mailing label is attached to the Class 7 Ballot.

13. If you hold Claims in more than one Class under the Plan you may receive more than one ballot coded for each
    different Class. Each ballot votes only your Claims indicated on that ballot, so please complete and return each
    ballot that you received.

                            PLEASE MAIL YOUR CLASS 7 BALLOT PROMPTLY
                 IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 7 BALLOT,
                 THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
                              PLEASE CALL THE SOLICITATION AGENT AT:
                   (855) 907-2082 (TOLL FREE) OR +1 (503) 520-4448 (INTERNATIONAL)
                  (ASK TO SPEAK WITH A MEMBER OF THE SOLICITATION GROUP)
                              OR EMAIL TABULATION@EPIQGLOBAL.COM
                       AND REFERENCE “CHESAPEAKE” IN THE SUBJECT LINE.

 THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME

         THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR CLASS 7 BALLOT
                         ON OR BEFORE THE VOTING DEADLINE.




                                                            8
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 102 of 174




                               Exhibit 4

                          Form of Cover Letter
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 103 of 174




                                                       _________, 2020

    RE:    In re Chesapeake Energy Corporation, et al.,
           Chapter 11 Case No. 20-33233 (DRJ) (Jointly Administered)

          TO ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN:

         Chesapeake Energy Corporation and its affiliated debtors and debtors in possession (collectively,
the “Debtors”) 1 each filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of Texas (the “Court”) on
[●], 2020.

          You have received this letter and the enclosed materials because you are entitled to vote on the Joint Chapter
11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates [Docket No. [●]] (as may be
amended, supplemented, or otherwise modified from time to time, the “Plan”). 2 On [●], 2020, the Court entered an
order [Docket No. [●]] (the “Disclosure Statement Order”): (a) approving the adequacy of the Disclosure Statement
for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates [Docket
No. [●]] (the “Disclosure Statement”); (b) approving the solicitation procedures (the “Solicitation Procedures”) with
respect to the Plan; (c) approving the forms of ballots and notices in connection therewith; (d) scheduling certain dates
with respect thereto; and (e) granting related relief.

YOU ARE RECEIVING THIS LETTER BECAUSE YOU ARE ENTITLED TO VOTE ON THE PLAN.
THEREFORE, YOU SHOULD READ THIS LETTER CAREFULLY AND DISCUSS IT WITH YOUR
ATTORNEY. IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.

          In addition to this cover letter, the enclosed materials comprise your Solicitation Package, and were approved
by the Court for distribution to holders of Claims in connection with the solicitation of votes to accept the Plan. The
Solicitation Package consists of the following:

                    a.        the Disclosure Statement Order (excluding exhibits);

                    b.        the approved Disclosure Statement (annexed as Exhibit 1 to the Disclosure Statement
                              Order) and the exhibits thereto, including the Plan;

                    c.        these Solicitation Procedures (annexed as Exhibit 2 to the Disclosure Statement Order);

                    d.        the applicable form of Ballot, in substantially the form of the Ballots annexed as Exhibits
                              3A, 3B, 3C, 3D, 3E, 3F, and 3G the Disclosure Statement Order;


1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
      noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
      of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
      Oklahoma 73118.

2     Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan, the Disclosure Statement, or
      the Disclosure Statement Order, as applicable.
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 104 of 174




                  e.        a cover letter, in substantially the form annexed as Exhibit 4 to the Disclosure Statement
                            Order describing the contents of the Solicitation Package and urging the holders of Claims
                            in each of the Voting Classes to vote to accept the Plan;

                  f.        the Notice of Hearing to Consider Confirmation of the Chapter 11 Plan Filed by the
                            Debtors and Related Voting and Objection Procedures, in substantially the form annexed
                            as Exhibit 8 to the Disclosure Statement Order (the “Confirmation Hearing Notice”);

                  g.        a pre-addressed, postage pre-paid reply envelope; 3 and

                  h.        any additional documents that the Court has ordered to be made available.

          Chesapeake Energy Corporation (on behalf of itself and each of the other Debtors) has approved the filing of
the Plan and the solicitation of votes to accept the Plan. The Debtors believe that the acceptance of the Plan is in the
best interests of their Estates, holders of Claims and Interests, and all other parties in interest. Moreover, the Debtors
believe that any alternative other than Confirmation of the Plan could result in extensive delays and increased
administrative expenses, which, in turn, likely would result in smaller distributions (or no distributions) on account of
Claims or Interests in the Chapter 11 Cases.

THE DEBTORS STRONGLY URGE YOU TO PROPERLY AND TIMELY SUBMIT YOUR BALLOT
CASTING A VOTE TO ACCEPT THE PLAN. BALLOTS SHOULD BE SUBMITTED IN ACCORDANCE
WITH THE INSTRUCTIONS INDICATED ON YOUR BALLOT.

THE VOTING DEADLINE IS AT 11:59 P.M., PREVAILING CENTRAL TIME, ON [NOVEMBER 23], 2020.

         The materials in the Solicitation Package are intended to be self-explanatory. If you should have any
questions, however, please feel free to contact Epiq Corporate Restructuring, LLC, the solicitation agent retained by
the Debtors in the Chapter 11 Cases (the “Solicitation Agent”), by: (a) accessing the Solicitation Agent’s website at
https://dm.epiq11.com/chesapeake;; (b) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring,
LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (c) emailing tabulation@epiqglobal.com and referencing
“Chesapeake” in the subject line; or (d) calling (855) 907-2082 (toll free) or +1 (503) 520-4448 (international) and
requesting to speak with a member of the Solicitation Group. You may also obtain copies of any pleadings filed in
the Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov/bankruptcy.

         Please be advised that the Solicitation Agent is authorized to answer questions about, and provide additional
copies of, the solicitation materials, but may not advise you as to whether you should vote to accept or reject the Plan
or provide any legal advice.

                                                                   Sincerely,

                                                                   Chesapeake Energy Corporation, on its own behalf
                                                                   and for each of the Debtors



                                                                    __________________________________________
                                                                   Domenic J. Dell’Osso, Jr.
                                                                   Executive Vice President & Chief Financial Officer

3
    The Debtors will provide pre-addressed, postage pre-paid reply envelopes only to those holders who receive Ballots directly
    from the Debtors and shall not be responsible for ensuring individual Beneficial Holders receive pre-addressed, postage
    pre-paid reply envelopes from their respective Nominees.

                                                              2
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 105 of 174




                                Exhibit 5

              Form of Non-Impaired Non-Voting Status Notice
         Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 106 of 174



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION
                                                        §
        In re:                                          § Chapter 11
                                                        §
        CHESAPEAKE ENERGY CORPORATION, et al., 1        § Case No. 20-33233 (DRJ)
                                                        §
                                Debtors.                § (Jointly Administered)
                                                        §

                            NOTICE OF NON-VOTING STATUS TO HOLDERS OF
                   UNIMPAIRED CLAIMS CONCLUSIVELY PRESUMED TO ACCEPT THE PLAN

              PLEASE TAKE NOTICE THAT on [●], 2020, the United States Bankruptcy Court for the Southern
    District of Texas (the “Court”) entered an order [Docket No.[●]] (the “Disclosure Statement Order”): (a) approving
    the adequacy of the Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy
    Corporation and its Debtor Affiliates (the “Disclosure Statement”), (b) approving the solicitation procedures
    (the “Solicitation Procedures”) with respect to confirmation of the Joint Chapter 11 Plan of Reorganization of
    Chesapeake Energy Corporation and its Debtor Affiliates (the “Plan”), 2 (c) approving the forms of ballots and notices
    in connection therewith, (d) scheduling certain dates with respect thereto, and (e) granting related relief.

             PLEASE TAKE FURTHER NOTICE THAT because of the nature and treatment of your Claim under the
    Plan, you are not entitled to vote on the Plan. Specifically, under the terms of the Plan, as a holder of a Claim
    (as currently asserted against the Debtors) that is not Impaired and conclusively presumed to have accepted the Plan
    pursuant to section 1126(f) of the Bankruptcy Code, you are not entitled to vote on the Plan.

            PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will consider Confirmation
    of the Plan and related voting and objection procedures (the “Confirmation Hearing”) will commence on
    [December 7], 2020 at [●] a/p.m., prevailing Central Time, before the Honorable David R. Jones in the United States
    Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street, Houston, Texas 77002.

             PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the Plan is
    [November 23], 2020 at at 5:00 p.m., prevailing Central Time (the “Confirmation Objection Deadline”). Any
    objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy Rules, the Bankruptcy Local Rules, and
    any orders of the Court; (c) state, with particularity, the basis and nature of any objection to the Plan and, if practicable,
    a proposed modification to the Plan that would resolve such objection; and (d) be filed with the Court
    (contemporaneously with a proof of service) on or before the Confirmation Objection Deadline.

              PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the Disclosure
    Statement Order, the Disclosure Statement, the Plan, the Plan Supplement, or related documents, you may: (a) access
    the Debtors’ restructuring website at https://dm.epiq11.com/chesapeake; (b) write to Chesapeake Energy Corporation
    c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (c) call (855) 907-2082
    (toll free) or +1 (503) 520-4448 (international) and requesting to speak with a member of the Solicitation Group; or
    (d) email tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line. You may also obtain copies
    of any pleadings filed in the Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov/bankruptcy.


    1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
          noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
          of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
          Oklahoma 73118.

2        Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan, the Disclosure Statement, or
         the Disclosure Statement Order, as applicable.
  Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 107 of 174




ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD-PARTY RELEASE. YOU ARE ADVISED TO
REVIEW AND CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
THEREUNDER. PURSUANT TO THE PLAN YOU ARE DEEMED TO ACCEPT THE PLAN AND
THEREFORE ARE DEEMED TO HAVE CONSENTED TO THE RELEASES SET FORTH IN ARTICLE
VIII. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN CAREFULLY BECAUSE
YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT ELECT TO OPT OUT OF THE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN USING THE ENCLOSED OPT OUT FORM
OR BY FILING AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN WILL BE DEEMED
TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION
AGAINST THE DEBTORS AND THE RELEASED PARTIES. BY OR ELECTING TO OPT OUT OF THE
RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN IF YOU ARE A RELEASED
PARTY IN CONNECTION THEREWITH.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY. IF YOU HAVE
QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN OR ABOUT ANYTHING STATED
HEREIN OR IF YOU WOULD LIKE TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE
SOLICITATION AGENT.
  Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 108 of 174




Houston, Texas
[●], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:        (713) 752-4200             Telephone:      (312) 862-2000
Facsimile:        (713) 752-4221             Facsimile:      (312) 862-2200
Email:          mcavenaugh@jw.com            Email:          patrick.nash@kirkland.com
                 jwertz@jw.com                               marc.kieselstein@kirkland.com
                 kpeguero@jw.com                             alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 109 of 174



OPTIONAL: RELEASE OPT OUT FORM

You are receiving this opt out form (the “Opt Out Form”) because you are a holder of a Claim that is not entitled to
vote on the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as
may be amended, supplemented, or otherwise modified from time to time, the “Plan”).

Article VIII.D of the Plan contains the following provision:

      EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE PLAN OR THE CONFIRMATION
ORDER, ON AND AFTER THE EFFECTIVE DATE, IN EXCHANGE FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, EACH RELEASED
PARTY IS, AND IS DEEMED TO BE, HEREBY CONCLUSIVELY, ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND FOREVER, RELEASED AND DISCHARGED BY EACH
RELEASING PARTY FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, MATURED OR UNMATURED, EXISTING OR
HEREAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR OTHERWISE, INCLUDING ANY
DERIVATIVE CLAIMS ASSERTED ON BEHALF OF THE DEBTORS, THAT SUCH ENTITY WOULD
HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY),
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE
DEBTORS (INCLUDING THE CAPITAL STRUCTURE, MANAGEMENT, OWNERSHIP, OR
OPERATION THEREOF), ANY SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS,
THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE REVOLVING
CREDIT FACILITY, THE FLLO TERM LOAN FACILITY, THE SECOND LIEN NOTES, THE
ASSERTION OR ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE DEBTORS, THE
DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY AVOIDANCE ACTIONS,
INTERCOMPANY TRANSACTIONS BETWEEN OR AMONG A DEBTOR AND ANOTHER DEBTOR,
THE CHAPTER 11 CASES, THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION,
OR FILING OF THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT,
THE DIP FACILITY, THE EXIT FACILITIES, THE PLAN (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, THE PLAN SUPPLEMENT), OR ANY RESTRUCTURING TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT (INCLUDING ANY LEGAL
OPINION REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT CONTEMPLATED BY THE PLAN OR THE
RELIANCE BY ANY RELEASED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU
OF SUCH LEGAL OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE
RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE DIP FACILITY,
THE PLAN, THE PLAN SUPPLEMENT, BEFORE OR DURING THE CHAPTER 11 CASES, THE FILING
OF THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING
THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR
UPON ANY OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
OCCURRENCE RELATED OR RELATING TO ANY OF THE FOREGOING TAKING PLACE ON OR
BEFORE THE EFFECTIVE DATE, OTHER THAN CLAIMS OR LIABILITIES ARISING OUT OF OR
RELATING TO ANY ACT OR OMISSION OF A RELEASED PARTY OTHER THAN A DEBTOR THAT
CONSTITUTES ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE, EACH
SOLELY TO THE EXTENT AS DETERMINED BY A FINAL ORDER OF A COURT OF COMPETENT
JURISDICTION. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE
RELEASES SET FORTH ABOVE DO NOT RELEASE (I) ANY PARTY OF ANY OBLIGATIONS
RELATED TO CUSTOMARY BANKING PRODUCTS, BANKING SERVICES OR OTHER FINANCIAL
ACCOMMODATIONS (EXCEPT AS MAY BE EXPRESSLY AMENDED OR MODIFIED BY THE PLAN
AND THE EXIT FACILITIES CREDIT AGREEMENTS, OR ANY OTHER FINANCING DOCUMENT
UNDER AND AS DEFINED THEREIN) OR (II) ANY POST EFFECTIVE DATE OBLIGATIONS OF ANY
PARTY OR ENTITY UNDER THE PLAN, THE CONFIRMATION ORDER, ANY RESTRUCTURING
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 110 of 174



TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET
FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN, INCLUDING THE
EXIT FACILITIES DOCUMENTS, OR ANY CLAIM OR OBLIGATION ARISING UNDER THE PLAN.

       ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE THIRD-PARTY
RELEASES, WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND
DEFINITIONS CONTAINED IN THE PLAN, AND, FURTHER, SHALL CONSTITUTE THE
BANKRUPTCY COURT’S FINDING THAT THE THIRD PARTY RELEASES ARE: (A) CONSENSUAL;
(B) ESSENTIAL TO THE CONFIRMATION OF THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD
AND VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (D) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY
RELEASES; (E) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES; (F) FAIR,
EQUITABLE, AND REASONABLE; (G) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING; AND (H) A BAR TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM
OR CAUSE OF ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASES.

                                    *      *      *

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH OF THE
DEBTORS’ CURRENT AND FORMER DIRECTORS AND OFFICERS; (D) EACH DIP LENDER; (E) EACH
AGENT; (F) EACH TRUSTEE; (G) THE CONSENTING REVOLVING CREDIT FACILITY LENDERS; (H) THE
CONSENTING FLLO TERM LOAN FACILITY LENDERS; (I) THE CONSENTING SECOND LIEN
NOTEHOLDERS; (J) THE CONSENTING UNSECURED NOTEHOLDERS; (K) THE EXIT FACILITIES
LENDERS; (L) THE BACKSTOP PARTIES; (M) ALL HOLDERS OF INTERESTS; AND (N) WITH RESPECT
TO EACH OF THE FOREGOING (A) THROUGH (M), EACH OF SUCH ENTITY AND ITS CURRENT AND
FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND FORMER AFFILIATES’
CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS
(REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE
CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS, MANAGERS,
PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL
ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS,
REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR CAPACITY AS SUCH; PROVIDED
THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASED PARTY IF IT: (X) ELECTS TO OPT OUT
OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE BANKRUPTCY COURT
ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE RELEASES CONTAINED IN THE
PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH DIP LENDER;
(D) EACH AGENT; (E) EACH TRUSTEE; (F) THE CONSENTING REVOLVING CREDIT FACILITY
LENDERS; (G) THE CONSENTING FLLO TERM LOAN FACILITY LENDERS; (H) THE CONSENTING
SECOND LIEN NOTEHOLDERS; (I) THE CONSENTING UNSECURED NOTEHOLDERS; (J) THE EXIT
FACILITIES LENDERS; (K) THE BACKSTOP PARTIES; (L) ALL HOLDERS OF CLAIMS; (M) ALL HOLDERS
OF INTERESTS; (N) WITH RESPECT TO EACH OF THE FOREGOING (A) THROUGH (M), SUCH ENTITY
AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND
FORMER AFFILIATES’ CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS,
EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS,
MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS,
FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS,
                                           8
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 111 of 174



CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, IN EACH CASE, SOLELY IN
THEIR RESPECTIVE CAPACITIES AS SUCH WITH RESPECT TO SUCH ENTITY AND SOLELY TO THE
EXTENT SUCH ENTITY HAS THE AUTHORITY TO BIND SUCH AFFILIATE IN SUCH CAPACITY;
PROVIDED THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASING PARTY IF IT: (X) ELECTS
TO OPT OUT OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE
BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE
RELEASES CONTAINED IN THE PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

Notwithstanding the foregoing, an entity shall be neither a Releasing Party nor a Released Party if it: (a) validly
opts out of the releases contained in Article VIII.D of the Plan or (b) timely files with the Bankruptcy Court on
the docket of the Chapter 11 Cases an objection to the releases contained in Article VIII of the plan that is not
resolved before confirmation.

As a “Releasing Party” under the Plan, you are deemed to provide the releases contained in Article VIII.D of the Plan,
as set forth above. You may elect not to grant the releases contained in Article VIII.D of the plan only if you (a) check
the box below or (b) timely file with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the
released contained in Article VIII of the Plan that is not resolved before confirmation. The election to withhold consent
to grant such release is at your option. By opting out of the releases set forth in Article VIII.D of the Plan, you will
forego the benefit of obtaining the releases set forth in Article VIII of the Plan if you are a Released Party in connection
therewith.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:



                           The Undersigned holder of the Claim elects to OPT OUT of the
                            Third Party Release


Certifications.

By signing this Opt Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors that:

         (a)       as of the Voting Record Date, either: (i) the Entity is the holder of a Claim; or (ii) the Entity is an
                   authorized signatory for the Entity that is a holder of the Claim;

         (b)       the Entity (or in the case of an authorized signatory, the holder) has received a copy of the Notice of
                   Non-Voting Status to Holders of Impaired Claims Conclusively Presumed to Accept the Plan and
                   that this Opt Out Form is made pursuant to the terms and conditions set forth therein;

         (c)       the Entity has submitted the same respective election concerning the releases with respect to all
                   Claims in a single Class; and

         (d)       no other Opt Out Form has been submitted or, if any other Opt Out Forms have been submitted with
                   respect to such Claims, then any such earlier Opt Out Forms are hereby revoked.




                                                             9
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 112 of 174




Name of Holder:
                                               (Print or Type)


Signature:
Name of Signatory:
                      )
Title:
Address:




Telephone
Number:
Email:
Date Completed:



IF YOU HAVE MADE THE OPTIONAL OPT OUT ELECTION, PLEASE COMPLETE, SIGN, AND DATE
THIS OPT OUT FORM AND RETURN IT PROMPTLY BY ONLY ONE OF THE METHODS BELOW.


                     If by First Class mail:

                          Chesapeake Energy Corporation
                          Ballot Processing
                          c/o Epiq Corporate Restructuring, LLC
                          P.O. Box 4422
                          Beaverton, OR 97076-4422


                     If by overnight courier or hand delivery:

                          Chesapeake Energy Corporation
                          Ballot Processing
                          c/o Epiq Corporate Restructuring, LLC
                          10300 SW Allen Boulevard
                          Beaverton, OR 97005


                     By electronic, online submission:

                                   Please visit https://dm.epiq11.com/chesapeake. Click on
                          the “E-Ballot” section of the Debtors’ website and follow the
                          directions to submit your Opt Out Form. If you choose to submit
                          your Opt Out Form via Epiq’s E-Ballot system, you should not
                          also return a hard copy of your Opt Out Form.



                                                      10
 Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 113 of 174



                          “E-Balloting” is the sole manner in which Opt Out
                   Forms will be accepted via electronic or online transmission. Opt
                   Out Forms submitted by facsimile or email will not be counted.


THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.
     THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR OPT OUT ELECTION
                       ON OR BEFORE THE VOTING DEADLINE.




                                               11
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 114 of 174




                                 Exhibit 6

                 Form of Impaired Non-Voting Status Notice
         Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 115 of 174



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION
                                                        §
        In re:                                          § Chapter 11
                                                        §
        CHESAPEAKE ENERGY CORPORATION, et al., 1        § Case No. 20-33233 (DRJ)
                                                        §
                                Debtors.                § (Jointly Administered)
                                                        §

                             NOTICE OF NON-VOTING STATUS TO HOLDERS OF
                   IMPAIRED INTERESTS CONCLUSIVELY PRESUMED TO REJECT THE PLAN

              PLEASE TAKE NOTICE THAT on [●], 2020, the United States Bankruptcy Court for the Southern
    District of Texas (the “Court”) entered an order [Docket No.[●]] (the “Disclosure Statement Order”): (a) approving
    the adequacy of the Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy
    Corporation and its Debtor Affiliates (the “Disclosure Statement”), (b) approving the solicitation procedures
    (the “Solicitation Procedures”) with respect to confirmation of the Joint Chapter 11 Plan of Reorganization of
    Chesapeake Energy Corporation and its Debtor Affiliates (the “Plan”), 2 (c) approving the forms of ballots and notices
    in connection therewith, (d) scheduling certain dates with respect thereto, and (e) granting related relief.

             PLEASE TAKE FURTHER NOTICE THAT because of the nature and treatment of your Interest under
    the Plan, you are not entitled to vote on the Plan. Specifically, under the terms of the Plan, as a holder of an Interest
    (as currently asserted against the Debtors) that is Impaired and conclusively presumed to have rejected the Plan
    pursuant to section 1126(g) of the Bankruptcy Code, you are not entitled to vote on the Plan.

            PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will consider Confirmation
    of the Plan and related voting and objection procedures (the “Confirmation Hearing”) will commence on
    [December 7], 2020 at [●] a/p.m., prevailing Central Time, before the Honorable David R. Jones in the United States
    Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street, Houston, Texas 77002.

             PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the Plan is [November
    23], 2020, at 5:00 p.m., prevailing Central Time (the “Confirmation Objection Deadline”). Any objection to the Plan
    must: (a) be in writing; (b) conform to the Bankruptcy Rules, the Bankruptcy Local Rules, and any orders of the
    Court; (c) state, with particularity, the basis and nature of any objection to the Plan and, if practicable, a proposed
    modification to the Plan that would resolve such objection; and (d) be filed with the Court (contemporaneously with
    a proof of service) on or before the Confirmation Objection Deadline.

              PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the Disclosure
    Statement Order, the Disclosure Statement, the Plan, the Plan Supplement, or related documents, you may: (a) access
    the Debtors’ restructuring website at https://dm.epiq11.com/chesapeake; (b) write to Chesapeake Energy Corporation
    c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (c) call (855) 907-2082
    (toll free) or +1 (503) 520-4448 (international) and requesting to speak with a member of the Solicitation Group; or
    (d) email tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line. You may also obtain copies
    of any pleadings filed in the Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov/bankruptcy.


    1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
          noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
          of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
          Oklahoma 73118.

2        Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan, the Disclosure Statement, or
         the Disclosure Statement Order, as applicable.
  Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 116 of 174




ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD-PARTY RELEASE. YOU ARE ADVISED TO
REVIEW AND CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
THEREUNDER.

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT ELECT TO OPT OUT OF THE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN USING THE ENCLOSED OPT OUT FORM
OR BY FILING AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN WILL BE DEEMED
TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION
AGAINST THE DEBTORS AND THE RELEASED PARTIES. BY OR ELECTING TO OPT OUT OF THE
RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN IF YOU ARE A RELEASED
PARTY IN CONNECTION THEREWITH.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY. IF YOU HAVE
QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN OR ABOUT ANYTHING STATED
HEREIN OR IF YOU WOULD LIKE TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE
SOLICITATION AGENT.
  Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 117 of 174




Houston, Texas
[●], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:        (713) 752-4200             Telephone:      (312) 862-2000
Facsimile:        (713) 752-4221             Facsimile:      (312) 862-2200
Email:          mcavenaugh@jw.com            Email:          patrick.nash@kirkland.com
                 jwertz@jw.com                               marc.kieselstein@kirkland.com
                 kpeguero@jw.com                             alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 118 of 174




                                 Exhibit 6A

   Opt Out Form for Holders of Impaired Interests Deemed To Reject The Plan
                                (Direct Holders)
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 119 of 174



OPTIONAL: RELEASE OPT OUT FORM

You are receiving this opt out form (the “Opt Out Form”) because you are a Holder of a Claim or Interest that is not
entitled to vote on the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor
Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Plan”).

Article VIII.D of the Plan contains the following provision:

      EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE PLAN OR THE CONFIRMATION
ORDER, ON AND AFTER THE EFFECTIVE DATE, IN EXCHANGE FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, EACH RELEASED
PARTY IS, AND IS DEEMED TO BE, HEREBY CONCLUSIVELY, ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND FOREVER, RELEASED AND DISCHARGED BY EACH
RELEASING PARTY FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, MATURED OR UNMATURED, EXISTING OR
HEREAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR OTHERWISE, INCLUDING ANY
DERIVATIVE CLAIMS ASSERTED ON BEHALF OF THE DEBTORS, THAT SUCH ENTITY WOULD
HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY),
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE
DEBTORS (INCLUDING THE CAPITAL STRUCTURE, MANAGEMENT, OWNERSHIP, OR
OPERATION THEREOF), ANY SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS,
THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE REVOLVING
CREDIT FACILITY, THE FLLO TERM LOAN FACILITY, THE SECOND LIEN NOTES, THE
ASSERTION OR ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE DEBTORS, THE
DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY AVOIDANCE ACTIONS,
INTERCOMPANY TRANSACTIONS BETWEEN OR AMONG A DEBTOR AND ANOTHER DEBTOR,
THE CHAPTER 11 CASES, THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION,
OR FILING OF THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT,
THE DIP FACILITY, THE EXIT FACILITIES, THE PLAN (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, THE PLAN SUPPLEMENT), OR ANY RESTRUCTURING TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT (INCLUDING ANY LEGAL
OPINION REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT CONTEMPLATED BY THE PLAN OR THE
RELIANCE BY ANY RELEASED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU
OF SUCH LEGAL OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE
RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE DIP FACILITY,
THE PLAN, THE PLAN SUPPLEMENT, BEFORE OR DURING THE CHAPTER 11 CASES, THE FILING
OF THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING
THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR
UPON ANY OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
OCCURRENCE RELATED OR RELATING TO ANY OF THE FOREGOING TAKING PLACE ON OR
BEFORE THE EFFECTIVE DATE, OTHER THAN CLAIMS OR LIABILITIES ARISING OUT OF OR
RELATING TO ANY ACT OR OMISSION OF A RELEASED PARTY OTHER THAN A DEBTOR THAT
CONSTITUTES ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE, EACH
SOLELY TO THE EXTENT AS DETERMINED BY A FINAL ORDER OF A COURT OF COMPETENT
JURISDICTION. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE
RELEASES SET FORTH ABOVE DO NOT RELEASE (I) ANY PARTY OF ANY OBLIGATIONS
RELATED TO CUSTOMARY BANKING PRODUCTS, BANKING SERVICES OR OTHER FINANCIAL
ACCOMMODATIONS (EXCEPT AS MAY BE EXPRESSLY AMENDED OR MODIFIED BY THE PLAN
AND THE EXIT FACILITIES CREDIT AGREEMENTS, OR ANY OTHER FINANCING DOCUMENT
UNDER AND AS DEFINED THEREIN) OR (II) ANY POST EFFECTIVE DATE OBLIGATIONS OF ANY
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 120 of 174



PARTY OR ENTITY UNDER THE PLAN, THE CONFIRMATION ORDER, ANY RESTRUCTURING
TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET
FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN, INCLUDING THE
EXIT FACILITIES DOCUMENTS, OR ANY CLAIM OR OBLIGATION ARISING UNDER THE PLAN.

       ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE THIRD-PARTY
RELEASES, WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND
DEFINITIONS CONTAINED IN THE PLAN, AND, FURTHER, SHALL CONSTITUTE THE
BANKRUPTCY COURT’S FINDING THAT THE THIRD PARTY RELEASES ARE: (A) CONSENSUAL;
(B) ESSENTIAL TO THE CONFIRMATION OF THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD
AND VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (D) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY
RELEASES; (E) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES; (F) FAIR,
EQUITABLE, AND REASONABLE; (G) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING; AND (H) A BAR TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM
OR CAUSE OF ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH OF THE
DEBTORS’ CURRENT AND FORMER DIRECTORS AND OFFICERS; (D) EACH DIP LENDER; (E) EACH
AGENT; (F) EACH TRUSTEE; (G) THE CONSENTING REVOLVING CREDIT FACILITY LENDERS; (H) THE
CONSENTING FLLO TERM LOAN FACILITY LENDERS; (I) THE CONSENTING SECOND LIEN
NOTEHOLDERS; (J) THE CONSENTING UNSECURED NOTEHOLDERS; (K) THE EXIT FACILITIES
LENDERS; (L) THE BACKSTOP PARTIES; (M) ALL HOLDERS OF INTERESTS; AND (N) WITH RESPECT
TO EACH OF THE FOREGOING (A) THROUGH (M), EACH OF SUCH ENTITY AND ITS CURRENT AND
FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND FORMER AFFILIATES’
CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS
(REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE
CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS, MANAGERS,
PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL
ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS,
REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR CAPACITY AS SUCH; PROVIDED
THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASED PARTY IF IT: (X) ELECTS TO OPT OUT
OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE BANKRUPTCY COURT
ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE RELEASES CONTAINED IN THE
PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH DIP LENDER;
(D) EACH AGENT; (E) EACH TRUSTEE; (F) THE CONSENTING REVOLVING CREDIT FACILITY
LENDERS; (G) THE CONSENTING FLLO TERM LOAN FACILITY LENDERS; (H) THE CONSENTING
SECOND LIEN NOTEHOLDERS; (I) THE CONSENTING UNSECURED NOTEHOLDERS; (J) THE EXIT
FACILITIES LENDERS; (K) THE BACKSTOP PARTIES; (L) ALL HOLDERS OF CLAIMS; (M) ALL HOLDERS
OF INTERESTS; (N) WITH RESPECT TO EACH OF THE FOREGOING (A) THROUGH (M), SUCH ENTITY
AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND
FORMER AFFILIATES’ CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS,
EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS,
MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS,
FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS,
CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, IN EACH CASE, SOLELY IN
THEIR RESPECTIVE CAPACITIES AS SUCH WITH RESPECT TO SUCH ENTITY AND SOLELY TO THE
EXTENT SUCH ENTITY HAS THE AUTHORITY TO BIND SUCH AFFILIATE IN SUCH CAPACITY;

                                           2
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 121 of 174



PROVIDED THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASING PARTY IF IT: (X) ELECTS
TO OPT OUT OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE
BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE
RELEASES CONTAINED IN THE PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

Notwithstanding the foregoing, an entity shall be neither a Releasing Party nor a Released Party if it: (a) validly
opts out of the releases contained in Article VIII.D of the Plan or (b) timely files with the Bankruptcy Court on
the docket of the Chapter 11 Cases an objection to the releases contained in Article VIII of the plan that is not
resolved before confirmation.

As a “Releasing Party” under the Plan, you are deemed to provide the releases contained in Article VIII.D of the Plan,
as set forth above. You may elect not to grant the releases contained in Article VIII.D of the plan only if you (a) check
the box below or (b) timely file with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the
released contained in Article VIII of the Plan that is not resolved before confirmation. The election to withhold consent
to grant such release is at your option. By opting out of the releases set forth in Article VIII.D of the Plan, you will
forego the benefit of obtaining the releases set forth in Article VIII of the Plan if you are a Released Party in connection
therewith.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:



                            The Undersigned holder of the Claim elects to OPT OUT of
                             the Third Party Release


Certifications.

By signing this Opt Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors that:

         (a)       as of the Voting Record Date, either: (i) the Entity is the holder of Existing Equity Interests; or
                   (ii) the Entity is an authorized signatory for the Entity that is a holder of the Claim;

         (b)       the Entity (or in the case of an authorized signatory, the holder) has received a copy of the Notice of
                   Non-Voting Status to Holders of Impaired Interests Conclusively Presumed to Reject the Plan and
                   that this Opt Out Form is made pursuant to the terms and conditions set forth therein;

         (c)       the Entity has submitted the same respective election concerning the releases with respect to all
                   Claims or Interests in a single Class; and

         (d)       no other Opt Out Form has been submitted or, if any other Opt Out Forms have been submitted with
                   respect to such Claims or Interests, then any such earlier Opt Out Forms are hereby revoked.




                                                             3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 122 of 174




Name of Holder:
                                               (Print or Type)


Signature:
Name of Signatory:

Title:
Address:




Telephone
Number:
Email:
Date Completed:



IF YOU HAVE MADE THE OPTIONAL OPT OUT ELECTION, PLEASE COMPLETE, SIGN, AND DATE
THIS OPT OUT FORM AND RETURN IT PROMPTLY BY ONLY ONE OF THE METHODS BELOW.


                     If by First Class mail:

                         Chesapeake Energy Corporation
                         Ballot Processing
                         c/o Epiq Corporate Restructuring, LLC
                         P.O. Box 4422
                         Beaverton, OR 97076-4422


                     If by overnight courier or hand delivery:

                         Chesapeake Energy Corporation
                         Ballot Processing
                         c/o Epiq Corporate Restructuring, LLC
                         10300 SW Allen Boulevard
                         Beaverton, OR 97005


                     By electronic, online submission:

                                  Please visit https://dm.epiq11.com/chesapeake. Click on
                         the “E-Ballot” section of the Debtors’ website and follow the
                         directions to submit your Opt Out Form. If you choose to submit
                         your Opt Out Form via Epiq’s E-Ballot system, you should not
                         also return a hard copy of your Opt Out Form.




                                                       4
 Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 123 of 174



                          “E-Balloting” is the sole manner in which Opt Out
                   Forms will be accepted via electronic or online transmission. Opt
                   Out Forms submitted by facsimile or email will not be counted.


THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.
     THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR OPT OUT ELECTION
                       ON OR BEFORE THE VOTING DEADLINE.




                                                5
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 124 of 174




                                 Exhibit 6B

   Opt Out Form for Holders of Impaired Interests Deemed To Reject The Plan
                         (Beneficial Equity Holders)
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 125 of 174



OPTIONAL: RELEASE OPT OUT FORM

You are receiving this opt out form (the “Opt Out Form”) because you are a holder of a Class 10 Existing Equity
Interests that is not entitled to vote on the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation
and its Debtor Affiliates (as may be amended, supplemented, or otherwise modified from time to time, the “Plan”).

Article VIII.D of the Plan contains the following provision:

      EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE PLAN OR THE CONFIRMATION
ORDER, ON AND AFTER THE EFFECTIVE DATE, IN EXCHANGE FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, EACH RELEASED
PARTY IS, AND IS DEEMED TO BE, HEREBY CONCLUSIVELY, ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND FOREVER, RELEASED AND DISCHARGED BY EACH
RELEASING PARTY FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, MATURED OR UNMATURED, EXISTING OR
HEREAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR OTHERWISE, INCLUDING ANY
DERIVATIVE CLAIMS ASSERTED ON BEHALF OF THE DEBTORS, THAT SUCH ENTITY WOULD
HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY),
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE
DEBTORS (INCLUDING THE CAPITAL STRUCTURE, MANAGEMENT, OWNERSHIP, OR
OPERATION THEREOF), ANY SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS,
THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE REVOLVING
CREDIT FACILITY, THE FLLO TERM LOAN FACILITY, THE SECOND LIEN NOTES, THE
ASSERTION OR ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE DEBTORS, THE
DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY AVOIDANCE ACTIONS,
INTERCOMPANY TRANSACTIONS BETWEEN OR AMONG A DEBTOR AND ANOTHER DEBTOR,
THE CHAPTER 11 CASES, THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION,
OR FILING OF THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT,
THE DIP FACILITY, THE EXIT FACILITIES, THE PLAN (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, THE PLAN SUPPLEMENT), OR ANY RESTRUCTURING TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT (INCLUDING ANY LEGAL
OPINION REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT CONTEMPLATED BY THE PLAN OR THE
RELIANCE BY ANY RELEASED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU
OF SUCH LEGAL OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE
RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE DIP FACILITY,
THE PLAN, THE PLAN SUPPLEMENT, BEFORE OR DURING THE CHAPTER 11 CASES, THE FILING
OF THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING
THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR
UPON ANY OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
OCCURRENCE RELATED OR RELATING TO ANY OF THE FOREGOING TAKING PLACE ON OR
BEFORE THE EFFECTIVE DATE, OTHER THAN CLAIMS OR LIABILITIES ARISING OUT OF OR
RELATING TO ANY ACT OR OMISSION OF A RELEASED PARTY OTHER THAN A DEBTOR THAT
CONSTITUTES ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE, EACH
SOLELY TO THE EXTENT AS DETERMINED BY A FINAL ORDER OF A COURT OF COMPETENT
JURISDICTION. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE
RELEASES SET FORTH ABOVE DO NOT RELEASE (I) ANY PARTY OF ANY OBLIGATIONS
RELATED TO CUSTOMARY BANKING PRODUCTS, BANKING SERVICES OR OTHER FINANCIAL
ACCOMMODATIONS (EXCEPT AS MAY BE EXPRESSLY AMENDED OR MODIFIED BY THE PLAN
AND THE EXIT FACILITIES CREDIT AGREEMENTS, OR ANY OTHER FINANCING DOCUMENT
UNDER AND AS DEFINED THEREIN) OR (II) ANY POST EFFECTIVE DATE OBLIGATIONS OF ANY
PARTY OR ENTITY UNDER THE PLAN, THE CONFIRMATION ORDER, ANY RESTRUCTURING
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 126 of 174



TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET
FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN, INCLUDING THE
EXIT FACILITIES DOCUMENTS, OR ANY CLAIM OR OBLIGATION ARISING UNDER THE PLAN.

       ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE THIRD-PARTY
RELEASES, WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND
DEFINITIONS CONTAINED IN THE PLAN, AND, FURTHER, SHALL CONSTITUTE THE
BANKRUPTCY COURT’S FINDING THAT THE THIRD PARTY RELEASES ARE: (A) CONSENSUAL;
(B) ESSENTIAL TO THE CONFIRMATION OF THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD
AND VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (D) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY
RELEASES; (E) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES; (F) FAIR,
EQUITABLE, AND REASONABLE; (G) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING; AND (H) A BAR TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM
OR CAUSE OF ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH OF THE
DEBTORS’ CURRENT AND FORMER DIRECTORS AND OFFICERS; (D) EACH DIP LENDER; (E) EACH
AGENT; (F) EACH TRUSTEE; (G) THE CONSENTING REVOLVING CREDIT FACILITY LENDERS; (H) THE
CONSENTING FLLO TERM LOAN FACILITY LENDERS; (I) THE CONSENTING SECOND LIEN
NOTEHOLDERS; (J) THE CONSENTING UNSECURED NOTEHOLDERS; (K) THE EXIT FACILITIES
LENDERS; (L) THE BACKSTOP PARTIES; (M) ALL HOLDERS OF INTERESTS; AND (N) WITH RESPECT
TO EACH OF THE FOREGOING (A) THROUGH (M), EACH OF SUCH ENTITY AND ITS CURRENT AND
FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND FORMER AFFILIATES’
CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS
(REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE
CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS, MANAGERS,
PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL
ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS,
REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR CAPACITY AS SUCH; PROVIDED
THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASED PARTY IF IT: (X) ELECTS TO OPT OUT
OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE BANKRUPTCY COURT
ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE RELEASES CONTAINED IN THE
PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH DIP LENDER;
(D) EACH AGENT; (E) EACH TRUSTEE; (F) THE CONSENTING REVOLVING CREDIT FACILITY
LENDERS; (G) THE CONSENTING FLLO TERM LOAN FACILITY LENDERS; (H) THE CONSENTING
SECOND LIEN NOTEHOLDERS; (I) THE CONSENTING UNSECURED NOTEHOLDERS; (J) THE EXIT
FACILITIES LENDERS; (K) THE BACKSTOP PARTIES; (L) ALL HOLDERS OF CLAIMS; (M) ALL HOLDERS
OF INTERESTS; (N) WITH RESPECT TO EACH OF THE FOREGOING (A) THROUGH (M), SUCH ENTITY
AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND
FORMER AFFILIATES’ CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS,
EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS,
MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS,
FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS,
CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, IN EACH CASE, SOLELY IN
THEIR RESPECTIVE CAPACITIES AS SUCH WITH RESPECT TO SUCH ENTITY AND SOLELY TO THE
EXTENT SUCH ENTITY HAS THE AUTHORITY TO BIND SUCH AFFILIATE IN SUCH CAPACITY;
PROVIDED THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASING PARTY IF IT: (X) ELECTS


                                           2
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 127 of 174



TO OPT OUT OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE
BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE
RELEASES CONTAINED IN THE PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

Notwithstanding the foregoing, an entity shall be neither a Releasing Party nor a Released Party if it: (a) validly
opts out of the releases contained in Article VIII.D of the Plan or (b) timely files with the Bankruptcy Court on
the docket of the Chapter 11 Cases an objection to the releases contained in Article VIII of the plan that is not
resolved before confirmation.

As a “Releasing Party” under the Plan, you are deemed to provide the releases contained in Article VIII.D of the Plan,
as set forth above. You may elect not to grant the releases contained in Article VIII.D of the plan only if you (a) check
the box below or (b) timely file with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the
released contained in Article VIII of the Plan that is not resolved before confirmation. The election to withhold consent
to grant such release is at your option. By opting out of the releases set forth in Article VIII.D of the Plan, you will
forego the benefit of obtaining the releases set forth in Article VIII of the Plan if you are a Released Party in connection
therewith.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:



                            The Undersigned holder of the Claim elects to OPT OUT of
                             the Third Party Release



Certifications.

By signing this Opt Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors that:

         (a)       as of the Voting Record Date, either: (i) the Entity is the holder of Existing Equity Interests; or
                   (ii) the Entity is an authorized signatory for the Entity that is a holder of the Claim;

         (b)       the Entity (or in the case of an authorized signatory, the holder) has received a copy of the Notice of
                   Non-Voting Status to Holders of Impaired Interests Conclusively Presumed to Reject the Plan and
                   that this Opt Out Form is made pursuant to the terms and conditions set forth therein;

         (c)       the Entity has submitted the same respective election concerning the releases with respect to all
                   Claims or Interests in a single Class; and

         (d)       no other Opt Out Form has been submitted or, if any other Opt Out Forms have been submitted with
                   respect to such Claims or Interests, then any such earlier Opt Out Forms are hereby revoked.




                                                             3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 128 of 174




Name of Holder:
                                    (Print or Type)


Signature:
Name of Signatory:
                     )
Title:
Address:




Telephone
Number:
Email:
Date Completed:



IF YOU HAVE MADE THE OPTIONAL OPT OUT ELECTION, PLEASE COMPLETE, SIGN, AND DATE
THIS OPT OUT FORM AND RETURN IT (WITH AN ORIGINAL SIGNATURE) PROMPTLY IN THE
ENVELOPE PROVIDED OR OTHERWISE IN ACCORDANCE WITH THE INSTRUCTIONS PROVIDED
BY YOUR NOMINEE. PLEASE ALLOW SUFFICIENT TIME FOR YOUR NOMINEE TO PROCESS
YOUR OPT OUT FORM AND SUBMIT YOUR ELECTION SO THAT IT IS RECEIVED BY
SOLICITATION AGENT BY THE VOTING DEADLINE.

  THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.
       THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR OPT OUT ELECTION
                         ON OR BEFORE THE VOTING DEADLINE.




                                            4
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 129 of 174




                                 Exhibit 6C

   Opt Out Form for Holders of Impaired Interests Deemed To Reject The Plan
                              (Equity Nominees)
       Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 130 of 174



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                             §
    In re:                                                                   §       Chapter 11
                                                                             §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                 §       Case No. 20-33233 (DRJ)
                                                                             §
                                           Debtors.                          §       (Jointly Administered)
                                                                             §

                                  MASTER FORM FOR OPTIONAL RELEASE
                             OPT OUT FOR CLASS 10 EXISTING EQUITY INTERESTS

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING THIS FORM

        THIS MASTER FORM MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS TO BE
       ACTUALLY RECEIVED BY THE NOTICE AND CLAIMS AGENT BY [NOVEMBER 23], 2020, AT
               11:59 P.M., PREVAILING CENTRAL TIME (THE “VOTING DEADLINE”).

Beneficial Holders of Existing Equity Interests deemed to reject the Plan received a Notice of Non-Voting Status and
an Optional Release Opt Out Form.

You are receiving this master form (the “Master Opt Out Form”) because you are the Nominee (as defined below) of
a Beneficial Holder 2 of Class 10 Existing Equity Interests as of [October 8], 2020 (the “Voting Record Date”).

This Master Opt Out Form is to be used by you as a broker, bank, or other nominee; or as the agent of a broker,
bank, or other nominee (each of the foregoing, a “Nominee”); or as the proxy Holder of a Nominee for certain
Beneficial Holders’ Class 10 Existing Equity Interests (the “Class 10 Interests”), to transmit to the Solicitation
Agent (as defined below) the optional elections of such Beneficial Holders in respect of their Class 10 Interests
to opt out of the Releases. The CUSIP number (the “CUSIP”) for the Class 10 Interests entitled to make the
optional opt out elections and of which you are the Nominee is 165167107. This Master Opt Out Form may not be
used for any purpose other than for submitting optional opt out elections with respect to the Plan.

If you desire copies, of the Disclosure Statement and Plan, you may obtain them from (a) Epiq Corporate
Restructuring, LLC (the “Solicitation Agent”), at no charge by: (i) accessing the Debtors’ restructuring website at
https://dm.epiq11.com/chesapeake; (ii) writing to Chesapeake Energy Corporation c/o Epiq Corporate Restructuring,
LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (iii) calling (855) 907-2082 (toll free) or +1 (503) 520-4448
(international) and requesting to speak with a member of the Solicitation Group; or (iv) mail
tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line; or (b) for a fee via PACER at
http://www.txs.uscourts.gov/bankruptcy.




1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ and noticing
       agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place of
       business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City, Oklahoma
       73118.

2      A “Beneficial Holder” means a beneficial owner of publicly-traded securities whose claims have not been satisfied prior to
       the Voting Record Date (as defined herein) pursuant to Bankruptcy Court order or otherwise, as reflected in the records
       maintained by the Nominees holding through DTC.
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 131 of 174



This Master Opt Out Form may not be used for any purpose other than transmitting elections to opt out of the releases.
If you believe you have received this form in error, please contact the Solicitation Agent immediately at the address,
telephone number, or email address set forth above.

You are authorized to collect elections to opt out of the releases from Beneficial Holders in accordance with your
customary practices, including the use of a “voting instruction form” in lieu of (or in addition to) a Beneficial Holder
Release Opt Out Form, and collecting elections from Beneficial Holders through online voting, by phone, facsimile,
or other electronic means.

To have valid opt out elections of your Beneficial Holders, you must complete and return this Master Opt Out Form
so that the Solicitation Agent actually receives it on or before the Voting Deadline.

THE VOTING DEADLINE IS ON [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.

Item 1. Certification of Authority to Vote.

The undersigned certifies that, as of the Voting Record Date, the undersigned (please check the applicable box):

          Is a broker, bank, or other nominee for the Beneficial Holders of the Class 10 Interests listed in
           Item 2 below, and is the record Holder of such bonds, or

          Is acting under a power of attorney and/or agency (a copy of which will be provided upon
           request) granted by a broker, bank, or other nominee that is the registered Holder of the of Class
           10 Interests listed in Item 2 below, or

          Has been granted a proxy (an original of which is attached hereto) from a broker, bank, or other
           nominee, or a beneficial owner, that is the registered Holder of the of Class 10 Interests listed
           in Item 2 below,

and accordingly, has full power and authority to transmit the optional opt out release elections on behalf of the
Beneficial Holders of the Class 10 Interests.

Item 2. Class 10 Interests Opting Out of the Releases.

The undersigned transmits the following releases of Beneficial Holders of Class 10 Interests and certifies that the
following Beneficial Holders of Class 10 Interests, as identified by their respective customer account numbers set
forth below, are the Beneficial Holders of such Interests as of the Voting Record Date and have delivered to the
undersigned, as Nominee, Optional Release Opt Out Form with such election.

Indicate in the appropriate column below the aggregate number of shares held for each account or attach such
information to this Master Opt Out Form in the form of the following table. Please note that each Holder must elect
all such Beneficial Holder’s Class 10 Interests to opt out of the releases and may not split such election. Any Beneficial
Holder Optional Release Opt Out Form executed by the Beneficial Holder that does not indicate an election to opt out
of the releases will not be counted.




                                                            3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 132 of 174



Item 3. Important information regarding the Third Party Release. 3

AS A “RELEASING PARTY” UNDER THE PLAN, YOU ARE DEEMED TO PROVIDE THE RELEASES
CONTAINED IN ARTICLE VIII.D OF THE PLAN SET FORTH BELOW:

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or

3   Under the Plan, “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each of the Debtors’ current and former directors and officers; (d) each DIP Lender; (e) each Agent;
    (f) each Trustee; (g) the Consenting Revolving Credit Facility Lenders; (h) the Consenting FLLO Term Loan Facility Lenders;
    (i) the Consenting Second Lien Noteholders; (j) the Consenting Unsecured Noteholders; (k) the Exit Facilities Lenders; (l) the
    Backstop Parties; (m) all holders of Interests; and (n) with respect to each of the foregoing (a) through (m), each of such Entity
    and its current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former members,
    directors, managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
    successors and assigns, subsidiaries, and each of their respective current and former members, equity holders, officers,
    directors, managers, principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys,
    accountants, investment bankers, consultants, representatives, and other professionals, each in their capacity as such; provided
    that in each case, an Entity shall not be a Released Party if it: (x) elects to opt out of the releases contained in the Plan; or (y)
    timely Files with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the
    Plan that is not resolved before Confirmation.

    Under the Plan, “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
    Reorganized Debtor; (c) each DIP Lender; (d) each Agent; (e) each Trustee; (f) the Consenting Revolving Credit Facility
    Lenders; (g) the Consenting FLLO Term Loan Facility Lenders; (h) the Consenting Second Lien Noteholders; (i) the
    Consenting Unsecured Noteholders; (j) the Exit Facilities Lenders; (k) the Backstop Parties; (l) all holders of Claims; (m) all
    holders of Interests; (n) with respect to each of the foregoing (a) through (m), such Entity and its current and former Affiliates,
    and such Entities’ and their current and former Affiliates’ current and former members, directors, managers, officers, equity
    holders (regardless of whether such interests are held directly or indirectly), predecessors, successors and assigns, subsidiaries,
    and each of their respective current and former members, equity holders, officers, directors, managers, principals, members,
    employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
    consultants, representatives, and other professionals, in each case, solely in their respective capacities as such with respect to
    such Entity and solely to the extent such Entity has the authority to bind such Affiliate in such capacity; provided that in each
    case, an Entity shall not be a Releasing Party if it: (x) elects to opt out of the releases contained in the Plan; or (y) timely Files
    with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the releases contained in the Plan that is not
    resolved before Confirmation.




                                                                   4
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 133 of 174



distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly amended or
modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
or any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
third-party releases.

                                               *        *        *

HOLDERS THAT ELECT TO OPT OUT OF THE RELEASES SET FORTH IN ARTICLE VIII.D OF THE
PLAN, WILL FOREGO THE BENEFIT OF OBTAINING THE RELEASES SET FORTH IN ARTICLE
VIII.D OF THE PLAN IF THEY ARE A RELEASED PARTY IN CONNECTION THEREWITH.



                        [Remainder of page intentionally left blank; continued next page.]




                                                        5
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 134 of 174




    Your Customer Account Number for              Number of Shares Held as of               Holder Elected to
    Each Beneficial Holder of Class 10            Voting Record Date                         Opt Out of the
    Interests                                                                              Third Party Release


    1

    2

    3

    4

    5

    6

    TOTALS


Item 4. Certifications.

Upon execution of this Master Opt Out Form, the undersigned certifies that:

        (a) it has received a copy of the Notice of Non-Voting Status to Holders of Impaired Interests
            Conclusively Presumed to Reject the Plan and has delivered the same to the Beneficial Holders of
            the Class 10 Interests listed in Item 2 above;

        (b) it has received a completed and signed Release Opt Out Form from each Beneficial Holder listed
            in Item 2 of this Master Opt Out Form;

        (c) it is the record Holder of all Class 10 Interests listed in Item 2 above, or

        (d) it has been authorized by each Beneficial Holder of Class 10 Interests listed in Item 2 above to
            transmit an Optional Release Election on such Beneficial Holders behalf;

        (e) no other Master Opt Out Forms with respect to the same Class 10 Interests identified in Item 2
            have been cast or, if any other Master Opt Out Forms have been submitted with respect to such
            Interests, then any such earlier Master Opt Out Forms are hereby revoked;

        (f) it has properly disclosed: (a) the Beneficial Holder of Class 10 Interests who completed the Release
            Opt Out Form; (b) the respective number of the Class 10 Interests owned, as the case may be, by
            each Beneficial Holder of Class 10 Interests who completed a Release Opt Out Form; and (c) the
            customer account or other identification number for each such Beneficial Holder of Class 10
            Interests; and

        (g) it will maintain the Release Opt Out Forms and evidence of separate transactions returned by
            Beneficial Holder of Class 10 Interests (whether properly completed or defective) for at least one
            (1) year after the Effective Date of the Plan and disclose all such information to the Bankruptcy
            Court or the Debtors, if so ordered.




                                                        6
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 135 of 174




 Name of Holder:
                                                 (Print or Type)
 Participant Number
 Name of Proxy Holder
 or Agent for Nominee
 (if applicable)
 Signature:
 Name of Signatory:

 Title:
 Address:




 Telephone
 Number:
 Email:
 Date Completed:




              PLEASE COMPLETE, SIGN, AND DATE THIS MASTER OPT OUT FORM AND
               RETURN IT PROMPTLY BY ONLY ONE OF THE FOLLOWING METHODS:
In the envelope provided via first class mail, by overnight courier, or by hand delivery to:


                       If by First Class mail:

                           Chesapeake Energy Corporation
                           Ballot Processing
                           c/o Epiq Corporate Restructuring, LLC
                           P.O. Box 4422
                           Beaverton, OR 97076-4422


                       If by overnight courier or hand delivery:

                           Chesapeake Energy Corporation
                           Ballot Processing
                           c/o Epiq Corporate Restructuring, LLC
                           10300 SW Allen Boulevard
                           Beaverton, OR 97005



Via electronic mail service to:

                                            tabulation@epiqglobal.com
                        with a reference to “Chesapeake Master Ballot” in the subject line.



                                                         7
 Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 136 of 174




THE VOTING DEADLINE IS [NOVEMBER 23], 2020 AT 11:59 P.M., PREVAILING CENTRAL TIME.

             THE SOLICITATION AGENT MUST ACTUALLY RECEIVE THE
          CLASS 10 MASTER BALLOT ON OR BEFORE THE VOTING DEADLINE.




                                        8
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 137 of 174




                                 Exhibit 7

                 Form of Disputed Non-Voting Status Notice
           Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 138 of 174



                                      IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                                 HOUSTON DIVISION

                                                                                 §
        In re:                                                                   §      Chapter 11
                                                                                 §
        CHESAPEAKE ENERGY CORPORATION, et al., 1                                 §      Case No. 20-33233 (DRJ)
                                                                                 §
                                               Debtors.                          §      (Jointly Administered)
                                                                                 §

                     NOTICE OF NON-VOTING STATUS WITH RESPECT TO DISPUTED CLAIMS
              PLEASE TAKE NOTICE THAT on [●], 2020, the United States Bankruptcy Court for the Southern
    District of Texas (the “Court”) entered an order [Docket No.[●]] (the “Disclosure Statement Order”): (a) approving
    the adequacy of the Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy
    Corporation and its Debtor Affiliates (the “Disclosure Statement”), (b) approving the solicitation procedures
    (the “Solicitation Procedures”) with respect to confirmation of the Joint Chapter 11 Plan of Reorganization of
    Chesapeake Energy Corporation and its Debtor Affiliates (the “Plan”), 2 (c) approving the forms of ballots and notices
    in connection therewith, (d) scheduling certain dates with respect thereto, and (e) granting related relief.

             PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because you are the holder of
    a Claim or Interest that is subject to a pending objection by the Debtors. You are not entitled to vote any disputed
    portion of your Claim unless one or more of the following events has taken place before [November 19], 2020 (the
    date that is two Business Days before the Voting Deadline) (each, a “Resolution Event”):

                    1.   an order of the Court is entered allowing such Claim pursuant to section 502(b) of the Bankruptcy
                         Code, after notice and a hearing;

                    2.   an order of the Court is entered temporarily allowing such Claim for voting purposes only pursuant
                         to Bankruptcy Rule 3018(a), after notice and a hearing;

                    3.   a stipulation or other agreement is executed between the holder of such Claim and the Debtors
                         temporarily allowing the holder of such Claim to vote its Claim in an agreed upon amount; or

                    4.   the pending objection to such Claim is voluntarily withdrawn by the objecting party.

    Accordingly, this notice is being sent to you for informational purposes only.




    1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
           noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
           of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
           Oklahoma 73118.

2         Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan, the Disclosure Statement, or
          the Disclosure Statement Order, as applicable.
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 139 of 174



        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will consider Confirmation
of the Plan and related voting and objection procedures (the “Confirmation Hearing”) will commence on
[December 7], 2020 at [●] a/p.m., prevailing Central Time, before the Honorable David R. Jones in the United States
Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street, Houston, Texas 77002.

          PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the Disclosure
Statement Order, the Disclosure Statement, the Plan, the Plan Supplement, or related documents, you may: (a) access
the Debtors’ restructuring website at https://dm.epiq11.com/chesapeake; (b) write to Chesapeake Energy Corporation
c/o Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (c) call (855) 907-2082
(toll free) or +1 (503) 520-4448 (international) and requesting to speak with a member of the Solicitation Group; or
(d) email tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line. You may also obtain copies
of any pleadings filed in the Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov/bankruptcy.

         PLEASE TAKE FURTHER NOTICE THAT if a timely Resolution Event occurs, then no later than one
business day thereafter, the Solicitation Agent shall distribute a ballot, and a pre-addressed, postage pre-paid envelope
to you, which must be returned to the Solicitation Agent no later than the Voting Deadline, which is on [November
23], 2020, at 11:59 p.m., prevailing Central Time.

         PLEASE TAKE FURTHER NOTICE THAT if you have any questions about the status of any of your
Claims, you should contact the Solicitation Agent in accordance with the instructions provided above.

ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD-PARTY RELEASE. THUS, YOU ARE
ADVISED TO REVIEW AND CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT
BE AFFECTED THEREUNDER.

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT ELECT TO OPT OUT OF THE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN USING THE ENCLOSED OPT OUT FORM
OR BY FILING AN OBJECTION TO THE RELEASES CONTAINED IN THE PLAN WILL BE DEEMED
TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION
AGAINST THE DEBTORS AND THE RELEASED PARTIES. BY OR ELECTING TO OPT OUT OF THE
RELEASES SET FORTH IN ARTICLE VIII.D OF THE PLAN, YOU WILL FOREGO THE BENEFIT OF
OBTAINING THE RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN IF YOU ARE A RELEASED
PARTY IN CONNECTION THEREWITH.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY. IF YOU HAVE
QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN OR ABOUT ANYTHING STATED
HEREIN OR IF YOU WOULD LIKE TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE
SOLICITATION AGENT.




                                                           2
  Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 140 of 174




Houston, Texas
[●], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:        (713) 752-4200             Telephone:      (312) 862-2000
Facsimile:        (713) 752-4221             Facsimile:      (312) 862-2200
Email:          mcavenaugh@jw.com            Email:          patrick.nash@kirkland.com
                 jwertz@jw.com                               marc.kieselstein@kirkland.com
                 kpeguero@jw.com                             alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 141 of 174



OPTIONAL: RELEASE OPT OUT FORM

You are receiving this opt out form (the “Opt Out Form”) because you are a holder of a Claim that is not entitled to
vote on the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates (as
may be amended, supplemented, or otherwise modified from time to time, the “Plan”).

Article VIII.D of the Plan contains the following provision:

      EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE PLAN OR THE CONFIRMATION
ORDER, ON AND AFTER THE EFFECTIVE DATE, IN EXCHANGE FOR GOOD AND VALUABLE
CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, EACH RELEASED
PARTY IS, AND IS DEEMED TO BE, HEREBY CONCLUSIVELY, ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND FOREVER, RELEASED AND DISCHARGED BY EACH
RELEASING PARTY FROM ANY AND ALL CAUSES OF ACTION, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, MATURED OR UNMATURED, EXISTING OR
HEREAFTER ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR OTHERWISE, INCLUDING ANY
DERIVATIVE CLAIMS ASSERTED ON BEHALF OF THE DEBTORS, THAT SUCH ENTITY WOULD
HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY),
BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE
DEBTORS (INCLUDING THE CAPITAL STRUCTURE, MANAGEMENT, OWNERSHIP, OR
OPERATION THEREOF), ANY SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS,
THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE REVOLVING
CREDIT FACILITY, THE FLLO TERM LOAN FACILITY, THE SECOND LIEN NOTES, THE
ASSERTION OR ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE DEBTORS, THE
DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, ANY AVOIDANCE ACTIONS,
INTERCOMPANY TRANSACTIONS BETWEEN OR AMONG A DEBTOR AND ANOTHER DEBTOR,
THE CHAPTER 11 CASES, THE FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION,
OR FILING OF THE RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT,
THE DIP FACILITY, THE EXIT FACILITIES, THE PLAN (INCLUDING, FOR THE AVOIDANCE OF
DOUBT, THE PLAN SUPPLEMENT), OR ANY RESTRUCTURING TRANSACTION, CONTRACT,
INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT (INCLUDING ANY LEGAL
OPINION REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT CONTEMPLATED BY THE PLAN OR THE
RELIANCE BY ANY RELEASED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU
OF SUCH LEGAL OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE
RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT, THE DIP FACILITY,
THE PLAN, THE PLAN SUPPLEMENT, BEFORE OR DURING THE CHAPTER 11 CASES, THE FILING
OF THE CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF
CONSUMMATION, THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING
THE ISSUANCE OR DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN, OR THE
DISTRIBUTION OF PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT, OR
UPON ANY OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
OCCURRENCE RELATED OR RELATING TO ANY OF THE FOREGOING TAKING PLACE ON OR
BEFORE THE EFFECTIVE DATE, OTHER THAN CLAIMS OR LIABILITIES ARISING OUT OF OR
RELATING TO ANY ACT OR OMISSION OF A RELEASED PARTY OTHER THAN A DEBTOR THAT
CONSTITUTES ACTUAL FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE, EACH
SOLELY TO THE EXTENT AS DETERMINED BY A FINAL ORDER OF A COURT OF COMPETENT
JURISDICTION. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THE
RELEASES SET FORTH ABOVE DO NOT RELEASE (I) ANY PARTY OF ANY OBLIGATIONS
RELATED TO CUSTOMARY BANKING PRODUCTS, BANKING SERVICES OR OTHER FINANCIAL
ACCOMMODATIONS (EXCEPT AS MAY BE EXPRESSLY AMENDED OR MODIFIED BY THE PLAN
AND THE EXIT FACILITIES CREDIT AGREEMENTS, OR ANY OTHER FINANCING DOCUMENT
UNDER AND AS DEFINED THEREIN) OR (II) ANY POST EFFECTIVE DATE OBLIGATIONS OF ANY
PARTY OR ENTITY UNDER THE PLAN, THE CONFIRMATION ORDER, ANY RESTRUCTURING
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 142 of 174



TRANSACTION, OR ANY DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET
FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN, INCLUDING THE
EXIT FACILITIES DOCUMENTS, OR ANY CLAIM OR OBLIGATION ARISING UNDER THE PLAN.

       ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE BANKRUPTCY
COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019, OF THE THIRD-PARTY
RELEASES, WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS AND
DEFINITIONS CONTAINED IN THE PLAN, AND, FURTHER, SHALL CONSTITUTE THE
BANKRUPTCY COURT’S FINDING THAT THE THIRD PARTY RELEASES ARE: (A) CONSENSUAL;
(B) ESSENTIAL TO THE CONFIRMATION OF THE PLAN; (C) GIVEN IN EXCHANGE FOR THE GOOD
AND VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (D) A GOOD FAITH
SETTLEMENT AND COMPROMISE OF THE CLAIMS RELEASED BY THE THIRD-PARTY
RELEASES; (E) IN THE BEST INTERESTS OF THE DEBTORS AND THEIR ESTATES; (F) FAIR,
EQUITABLE, AND REASONABLE; (G) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING; AND (H) A BAR TO ANY OF THE RELEASING PARTIES ASSERTING ANY CLAIM
OR CAUSE OF ACTION RELEASED PURSUANT TO THE THIRD-PARTY RELEASES.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH OF THE
DEBTORS’ CURRENT AND FORMER DIRECTORS AND OFFICERS; (D) EACH DIP LENDER; (E) EACH
AGENT; (F) EACH TRUSTEE; (G) THE CONSENTING REVOLVING CREDIT FACILITY LENDERS; (H) THE
CONSENTING FLLO TERM LOAN FACILITY LENDERS; (I) THE CONSENTING SECOND LIEN
NOTEHOLDERS; (J) THE CONSENTING UNSECURED NOTEHOLDERS; (K) THE EXIT FACILITIES
LENDERS; (L) THE BACKSTOP PARTIES; (M) ALL HOLDERS OF INTERESTS; AND (N) WITH RESPECT
TO EACH OF THE FOREGOING (A) THROUGH (M), EACH OF SUCH ENTITY AND ITS CURRENT AND
FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND FORMER AFFILIATES’
CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS
(REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE
CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS, MANAGERS,
PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL
ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS,
REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR CAPACITY AS SUCH; PROVIDED
THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASED PARTY IF IT: (X) ELECTS TO OPT OUT
OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE BANKRUPTCY COURT
ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE RELEASES CONTAINED IN THE
PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH DIP LENDER;
(D) EACH AGENT; (E) EACH TRUSTEE; (F) THE CONSENTING REVOLVING CREDIT FACILITY
LENDERS; (G) THE CONSENTING FLLO TERM LOAN FACILITY LENDERS; (H) THE CONSENTING
SECOND LIEN NOTEHOLDERS; (I) THE CONSENTING UNSECURED NOTEHOLDERS; (J) THE EXIT
FACILITIES LENDERS; (K) THE BACKSTOP PARTIES; (L) ALL HOLDERS OF CLAIMS; (M) ALL HOLDERS
OF INTERESTS; (N) WITH RESPECT TO EACH OF THE FOREGOING (A) THROUGH (M), SUCH ENTITY
AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND
FORMER AFFILIATES’ CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS,
EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS,
MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS,
FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS,
CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, IN EACH CASE, SOLELY IN
THEIR RESPECTIVE CAPACITIES AS SUCH WITH RESPECT TO SUCH ENTITY AND SOLELY TO THE
                                           5
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 143 of 174



EXTENT SUCH ENTITY HAS THE AUTHORITY TO BIND SUCH AFFILIATE IN SUCH CAPACITY;
PROVIDED THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASING PARTY IF IT: (X) ELECTS
TO OPT OUT OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE
BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE
RELEASES CONTAINED IN THE PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

Notwithstanding the foregoing, an entity shall be neither a Releasing Party nor a Released Party if it: (a) validly
opts out of the releases contained in Article VIII.D of the Plan or (b) timely files with the Bankruptcy Court on
the docket of the Chapter 11 Cases an objection to the releases contained in Article VIII of the plan that is not
resolved before confirmation.

As a “Releasing Party” under the Plan, you are deemed to provide the releases contained in Article VIII.D of the Plan,
as set forth above. You may elect not to grant the releases contained in Article VIII.D of the plan only if you (a) check
the box below or (b) timely file with the Bankruptcy Court on the docket of the Chapter 11 Cases an objection to the
released contained in Article VIII of the Plan that is not resolved before confirmation. The election to withhold consent
to grant such release is at your option. By opting out of the releases set forth in Article VIII.D of the Plan, you will
forego the benefit of obtaining the releases set forth in Article VIII of the Plan if you are a Released Party in connection
therewith.

OPTIONAL RELEASE ELECTION. YOU MAY ELECT TO OPT OUT OF THE RELEASE CONTAINED
IN ARTICLE VIII.D OF THE PLAN ONLY IF YOU CHECK THE BOX BELOW:



                            The Undersigned holder of the Claim elects to OPT OUT of
                             the Third Party Release


Certifications.

By signing this Opt Out Form, the undersigned certifies to the Bankruptcy Court and the Debtors that:

         (a)       as of the Voting Record Date, either: (i) the Entity is the holder of a Claim; or (ii) the Entity is an
                   authorized signatory for the Entity that is a holder of the Claim;

         (b)       the Entity (or in the case of an authorized signatory, the holder) has received a copy of the Notice of
                   Non-Voting Status to Holders of Impaired Interests Conclusively Presumed to Reject the Plan and
                   that this Opt Out Form is made pursuant to the terms and conditions set forth therein;

         (c)       the Entity has submitted the same respective election concerning the releases with respect to all
                   Claims in a single Class; and

         (d)       no other Opt Out Form has been submitted or, if any other Opt Out Forms have been submitted with
                   respect to such Claims, then any such earlier Opt Out Forms are hereby revoked.




                                                             6
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 144 of 174




Name of Holder:
                                                 (Print or Type)


Signature:
Name of Signatory:
                                               (If other than the holder)
Title:
Address:




Telephone
Number:
Email:
Date Completed:



IF YOU HAVE MADE THE OPTIONAL OPT OUT ELECTION, PLEASE COMPLETE, SIGN, AND DATE
THIS OPT OUT FORM AND RETURN IT PROMPTLY BY ONLY ONE OF THE METHODS BELOW.


                     If by First Class mail:

                         Chesapeake Energy Corporation
                         Ballot Processing
                         c/o Epiq Corporate Restructuring, LLC
                         P.O. Box 4422
                         Beaverton, OR 97076-4422


                     If by overnight courier or hand delivery:

                         Chesapeake Energy Corporation
                         Ballot Processing
                         c/o Epiq Corporate Restructuring, LLC
                         10300 SW Allen Boulevard
                         Beaverton, OR 97005


                     By electronic, online submission:

                                  Please visit https://dm.epiq11.com/chesapeake. Click on
                         the “E-Ballot” section of the Debtors’ website and follow the
                         directions to submit your Opt Out Form. If you choose to submit
                         your Opt Out Form via Epiq’s E-Ballot system, you should not
                         also return a hard copy of your Opt Out Form.



                                                          7
 Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 145 of 174



                          “E-Balloting” is the sole manner in which Opt Out
                   Forms will be accepted via electronic or online transmission. Opt
                   Out Forms submitted by facsimile or email will not be counted.


THE VOTING DEADLINE IS [NOVEMBER 23], 2020, AT 11:59 P.M., PREVAILING CENTRAL TIME.
     THE SOLICITATION AGENT MUST ACTUALLY RECEIVE YOUR OPT OUT ELECTION
                       ON OR BEFORE THE VOTING DEADLINE.




                                                8
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 146 of 174




                                Exhibit 8

                   Form of Confirmation Hearing Notice
       Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 147 of 174



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION

                                                                             §
    In re:                                                                   §       Chapter 11
                                                                             §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                 §       Case No. 20-33233 (DRJ)
                                                                             §
                                           Debtors.                          §       (Jointly Administered)
                                                                             §

                                 NOTICE OF HEARING TO CONSIDER
                          CONFIRMATION OF THE CHAPTER 11 PLAN FILED BY
                    THE DEBTORS AND RELATED VOTING AND OBJECTION DEADLINES

          PLEASE TAKE NOTICE THAT on [●], 2020, the United States Bankruptcy Court for the Southern
District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure Statement Order”) that, among
other things: (a) approved the Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake
Energy Corporation and its Debtor Affiliates [Docket No. [●]] (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125(a) of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”);
and (b) authorized the above-captioned debtors and debtors in possession (the “Debtors”) to solicit acceptances for
the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates [Docket
No. [●]] (as may be amended, supplemented, or otherwise modified from time to time, the “Plan”). 2

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will consider Confirmation
of the Plan and related voting and objection procedures (the “Confirmation Hearing”) will commence on
[December 7], 2020 at [●] a/p.m., prevailing Central Time, before the Honorable David R. Jones in the United States
Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street, Houston, Texas 77002.

PLEASE BE ADVISED: THE CONFIRMATION HEARING MAY BE CONTINUED FROM TIME TO
TIME BY THE COURT OR THE DEBTORS WITHOUT FURTHER NOTICE OTHER THAN BY SUCH
ADJOURNMENT BEING ANNOUNCED IN OPEN COURT OR BY A NOTICE OF ADJOURNMENT
FILED WITH THE COURT AND SERVED ON ALL PARTIES ENTITLED TO NOTICE.


                        CRITICAL INFORMATION REGARDING VOTING ON THE PLAN

         Voting Record Date. The voting record date is [October 8], 2020, which is the date for determining which
holders of Claims in Classes 3, 4, 5, 6 and 7 are entitled to vote on the Plan.

         Voting Deadline. The deadline for voting on the Plan is [November 23], 2020, at 11:59 p.m., prevailing
Central Time (the “Voting Deadline”). If you received a Solicitation Package, including a Ballot, and intend to vote
on the Plan you must: (a) follow the instructions carefully; (b) complete all of the required information on the Ballot;
and (c) execute and return your completed Ballot according to and as set forth in detail in the voting instructions so



1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.

2      Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan, the Disclosure Statement, or
       the Disclosure Statement Order, as applicable.
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 148 of 174



that it is actually received by the Debtors’ solicitation agent, Epiq Corporate Restructuring, LLC (the “Solicitation
Agent”) on or before the Voting Deadline. A failure to follow such instructions may disqualify your vote.

         Confirmation Objection Deadline. The deadline for filing objections to the Plan, including with regard to
the treatment of Executory Contracts and Unexpired Leases thereunder, is [November 23], 2020, at 5:00 p.m.,
prevailing Central Time (the “Confirmation Objection Deadline”). Any objection to the relief sought at the
Confirmation Hearing must: (a) be in writing; (b) comply with the Federal Rules of Bankruptcy Procedure and the
Bankruptcy Local Rules for the Southern District of Texas; (c) state, with particularity, the name and address of the
objecting party, the basis and nature of any objection to the Plan, and, if practicable, a proposed modification to the
Plan that would resolve such objection; and (d) be filed with the Court on or before the Confirmation Objection
Deadline.

                  CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD-PARTY RELEASE. THUS, YOU ARE
ADVISED TO REVIEW AND CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT
BE AFFECTED THEREUNDER.

Please be advised that Article VIII of the Plan contains the following release, exculpation, and injunction
provisions:

         RELEASES BY THE DEBTORS.

          Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
on and after the Effective Date, each Released Party is deemed to be, hereby conclusively, absolutely,
unconditionally, irrevocably, and forever released and discharged by the Debtors, the Reorganized Debtors,
and their Estates, in each case on behalf of themselves and their respective successors, assigns, and
representatives, and any and all other Entities who may purport to assert any Cause of Action, directly or
derivatively, by, through, for, or because of the foregoing Entities, from any and all Claims and Causes of
Action, including any derivative claims, asserted on behalf of the Debtors, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or
otherwise, that the Debtors, the Reorganized Debtors, or their Estates would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the holder of any Claim against, or
Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest in, a Debtor or other
Entity could have asserted on behalf of the Debtors, based on or relating to, or in any manner arising from, in
whole or in part, the Debtors (including the capital structure, management, ownership, or operation thereof),
any security of the Debtors or the Reorganized Debtors, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between any Debtor and any Released Party, the Revolving Credit Facility, the FLLO Term Loan Facility, the
Second Lien Notes, the assertion or enforcement of rights and remedies against the Debtors, the Debtors’ in-
or out-of-court restructuring efforts, any Avoidance Actions, intercompany transactions between or among a
Debtor and another Debtor, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, or
Filing of the Restructuring Support Agreement, the Disclosure Statement, the Backstop Commitment
Agreement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the Backstop Commitment Agreement, the DIP
Facility, the Plan, the Plan Supplement, or the Exit Facilities before or during the Chapter 11 Cases, the Filing
of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities pursuant to the Plan, or the
distribution of property under the Plan or any other related agreement, or upon any other act or omission,

                                                          2
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 149 of 174



transaction, agreement, event, or other occurrence related or relating to any of the foregoing taking place on
or before the Effective Date, other than claims or liabilities arising out of or relating to any act or omission of
a Released Party that constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent
as determined by a Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary
in the foregoing, the releases set forth above do not release any post Effective Date obligations of any party or
Entity under the Plan, the Confirmation Order, any Restructuring Transaction, or any document, instrument,
or agreement (including those set forth in the Plan Supplement) executed to implement the Plan, including the
Exit Facilities Documents, or any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the debtors’ release, which includes by reference each of the related provisions and
definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s finding that the debtors’
release is: (a) in exchange for the good and valuable consideration provided by the Released Parties, including,
without limitation, the Released Parties’ contributions to facilitating the Restructuring Transactions and
implementing the Plan; (b) a good faith settlement and compromise of the Claims released by the debtors’
release; (c) in the best interests of the Debtors and all holders of Claims and Interests; (d) fair, equitable, and
reasonable; (e) given and made after due notice and opportunity for hearing; and (f) a bar to any of the Debtors,
the Reorganized Debtors, or the Debtors’ Estates asserting any Claim or Cause of Action released pursuant to
the debtors’ release.

        RELEASES BY THE RELEASING PARTIES.

          Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed to be, hereby conclusively, absolutely, unconditionally, irrevocably and
forever, released and discharged by each Releasing Party from any and all Causes of Action, whether known
or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
contract, tort, or otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity
would have been legally entitled to assert (whether individually or collectively), based on or relating to, or in
any manner arising from, in whole or in part, the Debtors (including the capital structure, management,
ownership, or operation thereof), any security of the Debtors or the Reorganized Debtors, the subject matter
of, or the transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business or
contractual arrangements between any Debtor and any Released Party, the Revolving Credit Facility, the
FLLO Term Loan Facility, the Second Lien Notes, the assertion or enforcement of rights and remedies against
the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions, intercompany
transactions between or among a Debtor and another Debtor, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the Disclosure
Statement, the DIP Facility, the Exit Facilities, the Plan (including, for the avoidance of doubt, the Plan
Supplement), or any Restructuring Transaction, contract, instrument, release, or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, the DIP Facility, the Plan, the Plan Supplement,
before or during the Chapter 11 Cases, the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other act or omission, transaction, agreement, event, or other occurrence
related or relating to any of the foregoing taking place on or before the Effective Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party other than a Debtor that
constitutes actual fraud, willful misconduct, or gross negligence, each solely to the extent as determined by a
Final Order of a court of competent jurisdiction. Notwithstanding anything to the contrary in the foregoing,
the releases set forth above do not release (i) any party of any obligations related to customary banking
products, banking services or other financial accommodations (except as may be expressly amended or
modified by the Plan and the Exit Facilities Credit Agreements, or any other financing document under and as
defined therein) or (ii) any post Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, any Restructuring Transaction, or any document, instrument, or agreement (including

                                                         3
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 150 of 174



those set forth in the Plan Supplement) executed to implement the Plan, including the Exit Facilities Documents,
or any Claim or obligation arising under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the third-party releases, which includes by reference each of the related provisions
and definitions contained in the Plan, and, further, shall constitute the Bankruptcy Court’s finding that the
third party releases are: (a) consensual; (b) essential to the confirmation of the Plan; (c) given in exchange for
the good and valuable consideration provided by the Released Parties; (d) a good faith settlement and
compromise of the Claims released by the third-party releases; (e) in the best interests of the Debtors and their
Estates; (f) fair, equitable, and reasonable; (g) given and made after due notice and opportunity for hearing;
and (h) a bar to any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the
third-party releases.

UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH OF THE
DEBTORS’ CURRENT AND FORMER DIRECTORS AND OFFICERS; (D) EACH DIP LENDER; (E) EACH
AGENT; (F) EACH TRUSTEE; (G) THE CONSENTING REVOLVING CREDIT FACILITY LENDERS; (H) THE
CONSENTING FLLO TERM LOAN FACILITY LENDERS; (I) THE CONSENTING SECOND LIEN
NOTEHOLDERS; (J) THE CONSENTING UNSECURED NOTEHOLDERS; (K) THE EXIT FACILITIES
LENDERS; (L) THE BACKSTOP PARTIES; (M) ALL HOLDERS OF INTERESTS; AND (N) WITH RESPECT
TO EACH OF THE FOREGOING (A) THROUGH (M), EACH OF SUCH ENTITY AND ITS CURRENT AND
FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND FORMER AFFILIATES’
CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS, EQUITY HOLDERS
(REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY),
PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR RESPECTIVE
CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS, MANAGERS,
PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL
ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, CONSULTANTS,
REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR CAPACITY AS SUCH; PROVIDED
THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASED PARTY IF IT: (X) ELECTS TO OPT OUT
OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE BANKRUPTCY COURT
ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE RELEASES CONTAINED IN THE
PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C) EACH DIP LENDER;
(D) EACH AGENT; (E) EACH TRUSTEE; (F) THE CONSENTING REVOLVING CREDIT FACILITY
LENDERS; (G) THE CONSENTING FLLO TERM LOAN FACILITY LENDERS; (H) THE CONSENTING
SECOND LIEN NOTEHOLDERS; (I) THE CONSENTING UNSECURED NOTEHOLDERS; (J) THE EXIT
FACILITIES LENDERS; (K) THE BACKSTOP PARTIES; (L) ALL HOLDERS OF CLAIMS; (M) ALL HOLDERS
OF INTERESTS; (N) WITH RESPECT TO EACH OF THE FOREGOING (A) THROUGH (M), SUCH ENTITY
AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH ENTITIES’ AND THEIR CURRENT AND
FORMER AFFILIATES’ CURRENT AND FORMER MEMBERS, DIRECTORS, MANAGERS, OFFICERS,
EQUITY HOLDERS (REGARDLESS OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR
INDIRECTLY), PREDECESSORS, SUCCESSORS AND ASSIGNS, SUBSIDIARIES, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER MEMBERS, EQUITY HOLDERS, OFFICERS, DIRECTORS,
MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS,
FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS,
CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, IN EACH CASE, SOLELY IN
THEIR RESPECTIVE CAPACITIES AS SUCH WITH RESPECT TO SUCH ENTITY AND SOLELY TO THE
EXTENT SUCH ENTITY HAS THE AUTHORITY TO BIND SUCH AFFILIATE IN SUCH CAPACITY;
PROVIDED THAT IN EACH CASE, AN ENTITY SHALL NOT BE A RELEASING PARTY IF IT: (X) ELECTS
TO OPT OUT OF THE RELEASES CONTAINED IN THE PLAN; OR (Y) TIMELY FILES WITH THE
BANKRUPTCY COURT ON THE DOCKET OF THE CHAPTER 11 CASES AN OBJECTION TO THE
RELEASES CONTAINED IN THE PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION.


                                                        4
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 151 of 174



        EXCULPATION.

         Except as otherwise specifically provided in the Plan or the Confirmation Order, no Exculpated Party
shall have or incur liability for, and each Exculpated Party is hereby released and exculpated from any Cause
of Action for any claim related to any act or omission in connection with, relating to, or arising out of, the
Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, Filing, or termination of the
Restructuring Support Agreement and related prepetition transactions, the Disclosure Statement, the Plan, the
Plan Supplement, or any Restructuring Transaction, contract, instrument, release or other agreement or
document (including any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document or other agreement contemplated by the Plan or the reliance by any Released Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into before or during the
Chapter 11 Cases, any preference, fraudulent transfer, or other avoidance claim arising pursuant to chapter 5
of the Bankruptcy Code or other applicable law, the Filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the
issuance or distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or
any other related agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, except for claims related to any act or omission that is
determined in a Final Order by a court of competent jurisdiction to have constituted actual fraud, willful
misconduct, or gross negligence, but in all respects such Entities shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities pursuant to the Plan.

          The Exculpated Parties and other parties set forth above have, and upon confirmation of the Plan shall
be deemed to have, participated in good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on
account of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.

UNDER THE PLAN, “EXCULPATED PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS; (B) ANY OFFICIAL COMMITTEES APPOINTED IN THE
CHAPTER 11 CASES AND EACH OF THEIR RESPECTIVE MEMBERS; (C) THE DIP LENDERS; (D) THE
EXIT FACILITIES LENDERS; (E) THE CONSENTING REVOLVING CREDIT FACILITY LENDERS; (F) THE
CONSENTING FLLO TERM LOAN FACILITY LENDERS; (G) THE CONSENTING SECOND LIEN
NOTEHOLDERS; (H) THE CONSENTING UNSECURED NOTEHOLDERS; (I) THE AGENTS; (J) EACH
TRUSTEE; (K) THE BACKSTOP PARTIES; AND (L) WITH RESPECT TO EACH OF THE FOREGOING, SUCH
ENTITY AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH ENTITY’S AND ITS CURRENT AND
FORMER AFFILIATES’ CURRENT AND FORMER EQUITY HOLDERS, SUBSIDIARIES, OFFICERS,
DIRECTORS, MANAGERS, PRINCIPALS, MEMBERS, EMPLOYEES, AGENTS, ADVISORY BOARD
MEMBERS, FINANCIAL ADVISORS, PARTNERS, ATTORNEYS, ACCOUNTANTS, INVESTMENT
BANKERS, CONSULTANTS, REPRESENTATIVES, AND OTHER PROFESSIONALS, EACH IN THEIR
CAPACITY AS SUCH.

        INJUNCTION.

        Except as otherwise expressly provided in the Plan or the Confirmation Order or for obligations issued
or required to be paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or
may hold Claims or Interests that have been released, discharged, or are subject to exculpation are permanently
enjoined, from and after the Effective Date, from taking any of the following actions against, as applicable, the
Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in connection with or
with respect to any such Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner
or means any judgment, award, decree, or order against such Entities on account of or in connection with or
with respect to any such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any
kind against such Entities or the property or the Estates of such Entities on account of or in connection with or
with respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of
any kind against any obligation due from such Entities or against the property of such Entities on account of

                                                       5
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 152 of 174



or in connection with or with respect to any such Claims or Interests unless such holder has Filed a motion
requesting the right to perform such setoff on or before the Effective Date, and notwithstanding an indication
of a Claim or Interest or otherwise that such holder asserts, has, or intends to preserve any right of setoff
pursuant to applicable law or otherwise; and (5) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any such Claims or Interests
released or settled pursuant to the Plan.

         Upon entry of the Confirmation Order, all holders of Claims and Interests and their respective current
and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan. Except as
otherwise set forth in the Confirmation Order, each holder of an Allowed Claim or Allowed Interest, as
applicable, by accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or
Interest, as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction provisions set
forth in Article VIII.F of the Plan.

                                         ADDITIONAL INFORMATION

          Obtaining Solicitation Materials. The materials in the Solicitation Package are intended to be
self-explanatory. If you should have any questions or if you would like to obtain a copy of the Disclosure Statement
Order, Disclosure Statement, the Plan, the Plan Supplement, or related documents, you may: (a) access the Debtors’
restructuring website at https://dm.epiq11.com/chesapeake; (b) write to Chesapeake Energy Corporation c/o Epiq
Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (c) call (855) 907-2082 (toll free)
or +1 (503) 520-4448 (international) and requesting to speak with a member of the Solicitation Group; or (d) email
tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line. You may also obtain copies of any
pleadings filed in the Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov/bankruptcy. Please be
advised that the Solicitation Agent is authorized to answer questions about, and provide additional copies of,
solicitation materials, but may not advise you as to whether you should vote to accept or reject the Plan or provide
legal advice.

         The Plan Supplement. The Debtors will file the Plan Supplement (as defined in the Plan) on or before
[November 16], 2020, and will serve notice on parties in interest, which will: (a) inform parties that the Debtors filed
the Plan Supplement; (b) list the information contained in the Plan Supplement; and (c) explain how parties may obtain
copies of the Plan Supplement.

                                        BINDING NATURE OF THE PLAN

IF CONFIRMED, THE PLAN SHALL BIND ALL HOLDERS OF CLAIMS AND INTERESTS TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, WHETHER OR NOT SUCH HOLDER
WILL RECEIVE OR RETAIN ANY PROPERTY OR INTEREST IN PROPERTY UNDER THE PLAN, HAS
FILED A PROOF OF CLAIM IN THE CHAPTER 11 CASES, OR FAILED TO VOTE TO ACCEPT OR
REJECT THE PLAN OR VOTED TO REJECT THE PLAN.




                                                           6
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 153 of 174




Houston, Texas
[●], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:        (713) 752-4200             Telephone:      (312) 862-2000
Facsimile:        (713) 752-4221             Facsimile:      (312) 862-2200
Email:          mcavenaugh@jw.com            Email:          patrick.nash@kirkland.com
                 jwertz@jw.com                               marc.kieselstein@kirkland.com
                 kpeguero@jw.com                             alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 154 of 174




                               Exhibit 9

                     Form of Plan Supplement Notice
       Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 155 of 174



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                              HOUSTON DIVISION

                                                                             §
    In re:                                                                   §       Chapter 11
                                                                             §
    CHESAPEAKE ENERGY CORPORATION, et al., 1                                 §       Case No. 20-33233 (DRJ)
                                                                             §
                                           Debtors.                          §       (Jointly Administered)
                                                                             §

                                     NOTICE OF FILING OF PLAN SUPPLEMENT

          PLEASE TAKE NOTICE THAT on [●], 2020, the United States Bankruptcy Court for the Southern
District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure Statement Order”) that, among
other things: (a) approved the Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake
Energy Corporation and its Debtor Affiliates [Docket No. [●]] (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125(a) of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”);
and (b) authorized the above-captioned debtors and debtors in possession (the “Debtors”) to solicit acceptances for
the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates [Docket
No. [●]] (as may be amended, supplemented, or otherwise modified from time to time, the “Plan”). 2

          PLEASE TAKE FURTHER NOTICE THAT as contemplated by the Plan and the Disclosure Statement
Order, the Debtors filed the Plan Supplement with the Court on [●], 2020 [Docket No. [●]]. The Plan Supplement is
comprised of the following: (a) the New Organizational Documents; (b) to the extent known, the identities of the
members of the New Board; (c) the Assumed Executory Contracts and Unexpired Leases Schedule; (d) the Rejected
Executory Contracts and Unexpired Leases Schedule; (e) the Schedule of Retained Causes of Action; (f) the Exit
Facilities Documents; (g) the definitive documentation related to the Management Incentive Plan; (h) the
Restructuring Transactions Memorandum; (i) the New Warrants Agreements; and (j) the Registration Rights
Agreement. The Debtors shall have the right to alter, amend, modify, or supplement the documents contained in the
Plan Supplement up to the Effective Date as set forth in the Plan and in accordance with the Restructuring Support
Agreement and Restructuring Term Sheet (and subject to the applicable consent rights thereunder).

  PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will consider Confirmation of the
Plan and related voting and objection procedures (the “Confirmation Hearing”) will commence on [December 7],
2020 at [●] a/p.m., prevailing Central Time, before the Honorable David R. Jones in the United States Bankruptcy
Court for the Southern District of Texas, located at 515 Rusk Street, Houston, Texas 77002.




1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
       noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
       of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
       Oklahoma 73118.

2      Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan, the Disclosure Statement, or
       the Disclosure Statement Order, as applicable.
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 156 of 174



   PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the Plan (including any
assumption of an Executory Contract or Unexpired Lease as contemplated in the Plan Supplement) is [November 23],
2020 at 5:00 p.m., prevailing Central Time (the “Confirmation Objection Deadline”). Any objection to the Plan must:
(a) be in writing; (b) comply with the Federal Rules of Bankruptcy Procedure and the Bankruptcy Local Rules for the
Southern District of Texas; (c) state, with particularity, the name and address of the objecting party, the basis and
nature of any objection to the Plan, and, if practicable, a proposed modification to the Plan that would resolve such
objection; and (d) be filed with the Court on or before the Confirmation Objection Deadline.

   PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the Disclosure Statement
Order, the Disclosure Statement, the Plan, the Plan Supplement, or related documents, you may: (a) access the
Debtors’ restructuring website at https://dm.epiq11.com/chesapeake; (b) write to Chesapeake Energy Corporation c/o
Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (c) call (855) 907-2082 (toll
free) or +1 (503) 520-4448 (international) and requesting to speak with a member of the Solicitation Group; or
(d) email tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line. You may also obtain copies
of any pleadings filed in the Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov/bankruptcy.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY. IF YOU HAVE
QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN OR ABOUT ANYTHING STATED
HEREIN OR IF YOU WOULD LIKE TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE
SOLICITATION AGENT.




                                                         2
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 157 of 174




Houston, Texas
[●], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:        (713) 752-4200             Telephone:      (312) 862-2000
Facsimile:        (713) 752-4221             Facsimile:      (312) 862-2200
Email:          mcavenaugh@jw.com            Email:          patrick.nash@kirkland.com
                 jwertz@jw.com                               marc.kieselstein@kirkland.com
                 kpeguero@jw.com                             alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 158 of 174




                                  Exhibit 10

   Form of Notice of Assumption of Executory Contracts and Unexpired Leases
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 159 of 174



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
                                                    §
    In re:                                          § Chapter 11
                                                    §
    CHESAPEAKE ENERGY CORPORATION, et al., 1        § Case No. 20-33233 (DRJ)
                                                    §
                            Debtors.                § (Jointly Administered)
                                                    §

                                NOTICE OF (I) EXECUTORY CONTRACTS
                          AND UNEXPIRED LEASES TO BE ASSUMED BY THE
                       DEBTORS PURSUANT TO THE PLAN, (II) CURE AMOUNTS,
                IF ANY, AND (III) RELATED PROCEDURES IN CONNECTION THEREWITH

          PLEASE TAKE NOTICE THAT on [●], 2020, the United States Bankruptcy Court for the Southern
District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure Statement Order”) that, among
other things: (a) approved the Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake
Energy Corporation and its Debtor Affiliates [Docket No. [●]] (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125(a) of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”);
and (b) authorized the above-captioned debtors and debtors in possession (the “Debtors”) to solicit acceptances for
the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates [Docket
No. [●]] (as may be amended, supplemented, or otherwise modified from time to time, the “Plan”). 2

         PLEASE TAKE FURTHER NOTICE THAT the Debtors filed the Assumed Executory Contract and
Unexpired Lease List [Docket No. [●]] (the “Assumption Schedule”) with the Court as part of the Plan Supplement
on [●], 2020, as contemplated under the Plan. The Debtors’ determination to assume the agreements identified on the
Assumption Schedule is subject to revision.

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will consider Confirmation
of the Plan and related voting and objection procedures (the “Confirmation Hearing”) will commence on
[December 7], 2020 at [●] a/p.m., prevailing Central Time, before the Honorable David R. Jones in the United States
Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street, Houston, Texas 77002.

          PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the Debtors’ records
reflect that you are a party to a contract that is listed on the Assumption Schedule. Therefore, you are advised to
review carefully the information contained in this notice and the related provisions of the Plan, including the
Assumption Schedule.

         PLEASE TAKE FURTHER NOTICE THAT the Debtors are proposing to assume the Executory
Contract(s) and Unexpired Lease(s) listed in Schedule A attached hereto to which you are a party. 3

1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
      noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
      of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
      Oklahoma 73118.

2     Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan, the Disclosure Statement, or
      the Disclosure Statement Order, as applicable.

3     Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Assumption Schedule, nor anything
      contained in the Plan or each Debtor’s schedule of assets and liabilities, shall constitute an admission by the Debtors that any
      such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption, that any Reorganized
      Debtor(s) has any liability thereunder, or that such Executory Contract or Unexpired Lease is necessarily a binding and
      enforceable agreement. Further, the Debtors expressly reserve the right to: (a) remove any Executory Contract or Unexpired
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 160 of 174



        PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy Code requires a chapter
11 debtor to cure, or provide adequate assurance that it will promptly cure, any defaults under executory contracts and
unexpired leases at the time of assumption. Accordingly, the Debtors have conducted a thorough review of their books
and records and have determined the amounts required to cure defaults, if any, under the Executory Contract(s) and
Unexpired Lease(s), which amounts are listed in the table on Schedule A attached hereto. Please note that if no
amount is stated for a particular Executory Contract or Unexpired Lease, the Debtors believe that there is no cure
amount outstanding for such contract or lease.

          PLEASE TAKE FURTHER NOTICE THAT absent any pending dispute, the monetary amounts required
to cure any existing defaults arising under the Executory Contract(s) and Unexpired Lease(s) identified on Schedule A
attached hereto will be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by the Debtors in Cash on the
Effective Date or as soon as reasonably practicable thereafter. In the event of a dispute, however, payment of the cure
amount would be made following the entry of a final order(s) resolving the dispute and approving the assumption. If
an objection to the proposed assumption or related cure amount is sustained by the Court, however, the Debtors may
elect to reject such Executory Contract or Unexpired Lease in lieu of assuming it.

         PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the Plan (including any
assumption of an Executory Contract or Unexpired Lease as contemplated in the Plan Supplement) is [November 23],
2020, at 5:00 p.m., prevailing Central Time (the “Confirmation Objection Deadline”). Any objection to the Plan
must: (a) be in writing; (b) comply with the Federal Rules of Bankruptcy Procedure and the Bankruptcy Local Rules
for the Southern District of Texas; (c) state, with particularity, the name and address of the objecting party, the basis
and nature of any objection to the Plan, and, if practicable, a proposed modification to the Plan that would resolve
such objection; and (d) be filed with the Court on or before the Confirmation Objection Deadline.

          PLEASE TAKE FURTHER NOTICE THAT any objections to Plan in connection with the assumption of
the Executory Contract(s) and Unexpired Lease(s) proposed in connection with the Plan that remain unresolved as of
the Confirmation Hearing will be heard at the first omnibus hearing following the Confirmation Hearing (or such other
date as fixed by the Court).

PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN EXECUTORY CONTRACT
OR UNEXPIRED LEASE THAT FAILS TO OBJECT TIMELY TO THE PROPOSED ASSUMPTION OR
CURE AMOUNT WILL BE DEEMED TO HAVE ASSENTED TO SUCH ASSUMPTION AND CURE
AMOUNT.

      PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY EXECUTORY CONTRACT
OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR OTHERWISE SHALL RESULT IN THE FULL
RELEASE AND SATISFACTION OF ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR
NONMONETARY, INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER BANKRUPTCY-RELATED
DEFAULTS, ARISING UNDER ANY ASSUMED EXECUTORY CONTRACT OR UNEXPIRED LEASE AT
ANY TIME BEFORE THE DATE OF THE DEBTORS OR REORGANIZED DEBTORS ASSUME SUCH
EXECUTORY CONTRACT OR UNEXPIRED LEASE. ANY PROOFS OF CLAIM FILED WITH
RESPECT TO AN EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT HAS BEEN ASSUMED
SHALL BE DEEMED DISALLOWED AND EXPUNGED, WITHOUT FURTHER NOTICE TO OR
ACTION, ORDER, OR APPROVAL OF THE BANKRUPTCY COURT.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the Disclosure
Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related documents, you may: (a) access the
Debtors’ restructuring website at https://dm.epiq11.com/chesapeake; (b) write to Chesapeake Energy Corporation c/o
Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (c) call (855) 907-2082 (toll


    Lease from the Assumption Schedule and reject such Executory Contract or Unexpired Lease pursuant to the terms of the
    Plan, up until and including 30 days after the Effective Date; and (b) contest any Claim (or cure amount) asserted in connection
    with assumption of any Executory Contract or Unexpired Lease.




                                                                2
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 161 of 174



free) or +1 (503) 520-4448 (international) and requesting to speak with a member of the Solicitation Group; or (d)
email tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line. You may also obtain copies of
any pleadings filed in the Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov/bankruptcy.

      THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY. IF YOU
HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN OR ABOUT ANYTHING
STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN ADDITIONAL INFORMATION, CONTACT
THE SOLICITATION AGENT.




                                                        3
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 162 of 174




Houston, Texas
[●], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:        (713) 752-4200             Telephone:      (312) 862-2000
Facsimile:        (713) 752-4221             Facsimile:      (312) 862-2200
Email:          mcavenaugh@jw.com            Email:          patrick.nash@kirkland.com
                 jwertz@jw.com                               marc.kieselstein@kirkland.com
                 kpeguero@jw.com                             alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession




                                             2
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 163 of 174



                                     Schedule A

           Schedule of Assumed Contracts and Leases and Proposed Cure Cost
   Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 164 of 174




                                      Description of Assumed
Debtor        Counterparty                                     Cure Cost
                                      Contracts or Leases
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 165 of 174




                                  Exhibit 11

    Form of Notice of Rejection of Executory Contracts and Unexpired Leases
     Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 166 of 174



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
                                                    §
    In re:                                          § Chapter 11
                                                    §
    CHESAPEAKE ENERGY CORPORATION, et al., 1        § Case No. 20-33233 (DRJ)
                                                    §
                            Debtors.                § (Jointly Administered)
                                                    §

                          NOTICE REGARDING EXECUTORY CONTRACTS
                  AND UNEXPIRED LEASES TO BE REJECTED PURSUANT TO THE PLAN

          PLEASE TAKE NOTICE THAT on [●], 2020, the United States Bankruptcy Court for the Southern
District of Texas (the “Court”) entered an order [Docket No. [●]] (the “Disclosure Statement Order”) that, among
other things: (a) approved the Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of Chesapeake
Energy Corporation and its Debtor Affiliates [Docket No. [●]] (the “Disclosure Statement”) as containing “adequate
information” pursuant to section 1125(a) of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”);
and (b) authorized the above-captioned debtors and debtors in possession (the “Debtors”) to solicit acceptances for
the Joint Chapter 11 Plan of Reorganization of Chesapeake Energy Corporation and its Debtor Affiliates [Docket
No. [●]] (as may be amended, supplemented, or otherwise modified from time to time, the “Plan”). 2

         PLEASE TAKE FURTHER NOTICE THAT the Debtors filed the Rejected Executory Contract and
Unexpired Lease List [Docket No. [●]] (the “Rejection Schedule”) with the Court as part of the Plan Supplement on
[●], 2020, as contemplated under the Plan. The Debtors’ determination to reject the agreements identified on the
Rejection Schedule is subject to revision.

         PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will consider Confirmation
of the Plan and related voting and objection procedures (the “Confirmation Hearing”) will commence on [December
7], 2020 at [●] a/p.m., prevailing Central Time, before the Honorable David R. Jones in the United States Bankruptcy
Court for the Southern District of Texas, located at 515 Rusk Street, Houston, Texas 77002.

PLEASE TAKE FURTHER NOTICE THAT YOU ARE RECEIVING THIS NOTICE BECAUSE THE
DEBTORS’ RECORDS REFLECT THAT YOU ARE A PARTY TO AN EXECUTORY CONTRACT OR
UNEXPIRED LEASE THAT WILL BE REJECTED PURSUANT TO THE PLAN, SUCH EXECUTORY
CONTRACT OR UNEXPIRED LEASE BEING LISTED IN SCHEDULE A ATTACHED HERETO.
THEREFORE, YOU ARE ADVISED TO REVIEW CAREFULLY THE INFORMATION CONTAINED IN
THIS NOTICE AND THE RELATED PROVISIONS OF THE PLAN. 3


1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims and
      noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy Corporation’s principal place
      of business and the Debtors’ service address in these chapter 11 cases is 6100 North Western Avenue, Oklahoma City,
      Oklahoma 73118.

2     Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan, the Disclosure Statement, or
      the Disclosure Statement Order, as applicable.

3     Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Rejected Executory Contract and
      Unexpired Lease List, nor anything contained in the Plan, shall constitute an admission by the Debtors that any such contract
      or lease is in fact an Executory Contract or Unexpired Lease or that any Reorganized Debtor has any liability thereunder.
      Further, the Debtors expressly reserve the right to: (a) remove any Executory Contract or Unexpired Lease from the Rejection
      Schedule and assume such Executory Contract or Unexpired Lease pursuant to the terms of the Plan, up until and including
      30 days after the Effective Date; and (b) contest any Claim asserted in connection with rejection of any Executory Contract or
      Unexpired Lease.
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 167 of 174




         PLEASE TAKE FURTHER NOTICE THAT all Proofs of Claim with respect to Claims arising from the
rejection of the Executory Contract(s) or Unexpired Leases identified on Schedule A attached hereto, if any, must be
Filed with the Bankruptcy Court within thirty (30) days after the later of (1) the date of entry of an order of the
Bankruptcy Court (including the Confirmation Order) approving such rejection, (2) the effective date of such
rejection, or (3) the Effective Date. Any Claims arising from the rejection of an Executory Contract or Unexpired
Lease not Filed with the Bankruptcy Court within such time will be automatically disallowed, forever barred
from assertion, and shall not be enforceable against the Debtors or the Reorganized Debtors, the Estates, or
their property without the need for any objection by the Reorganized Debtors or further notice to, or action,
order, or approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the rejection of
the Executory Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged,
notwithstanding anything in the Proof of Claim to the contrary.

          PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the Plan (including any
rejection of an Executory Contract or Unexpired Lease as contemplated in the Plan Supplement) is [November 23],
2020 at 5:00 p.m., prevailing Central Time (the “Confirmation Objection Deadline”). Any objection to the Plan must:
(a) be in writing; (b) comply with the Federal Rules of Bankruptcy Procedure and the Bankruptcy Local Rules for the
Southern District of Texas; (c) state, with particularity, the name and address of the objecting party, the basis and
nature of any objection to the Plan, and, if practicable, a proposed modification to the Plan that would resolve such
objection; and (d) be filed with the Court on or before the Confirmation Objection Deadline.

         PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection with the rejection
of the Executory Contract(s) and Unexpired Lease(s) identified above and/or related rejection damages proposed in
connection with the Plan that remain unresolved as of the Confirmation Hearing will be heard at the first omnibus
hearing following the Confirmation Hearing (or such other date as fixed by the Court).

         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the Disclosure
Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related documents, you may: (a) access the
Debtors’ restructuring website at https://dm.epiq11.com/chesapeake; (b) write to Chesapeake Energy Corporation c/o
Epiq Corporate Restructuring, LLC, 10300 SW Allen Boulevard, Beaverton, OR 97005; (c) call (855) 907-2082 (toll
free) or +1 (503) 520-4448 (international) and requesting to speak with a member of the Solicitation Group; or (d)
email tabulation@epiqglobal.com and referencing “Chesapeake” in the subject line. You may also obtain copies of
any pleadings filed in the Chapter 11 Cases for a fee via PACER at: http://www.txs.uscourts.gov/bankruptcy.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY. IF YOU HAVE
QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN OR ABOUT ANYTHING STATED
HEREIN OR IF YOU WOULD LIKE TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE
SOLICITATION AGENT.
    Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 168 of 174




Houston, Texas
[●], 2020

/s/
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C.(admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:        (713) 752-4200             Telephone:      (312) 862-2000
Facsimile:        (713) 752-4221             Facsimile:      (312) 862-2200
Email:          mcavenaugh@jw.com            Email:          patrick.nash@kirkland.com
                 jwertz@jw.com                               marc.kieselstein@kirkland.com
                 kpeguero@jw.com                             alexandra.schwarzman@kirkland.com
                 vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 169 of 174



                                   Schedule A

                    Schedule of Rejected Contracts and Leases
 Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 170 of 174



                                             Description of Rejected Contracts or
Debtor               Counterparty
                                             Leases
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 171 of 174




                               Exhibit 12

                       Rights Offering Procedures

                               [To come.]
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 172 of 174




                              Exhibit 13A

                  Second Lien Claims Subscription Forms

                               [To come.]
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 173 of 174




                              Exhibit 13B

                     FLLO Claims Subscription Forms

                               [To come.]
Case 20-33233 Document 1149-1 Filed in TXSB on 09/11/20 Page 174 of 174




                               Exhibit 13C

                       Backstop Subscription Forms

                               [To come.]
